Exhibit 10.6

 

 

AMENDED AND RESTATED CREDIT AGREEMENT
among

 

GRAPHIC [g211264km01i001.jpg]

 

NUTRACEUTICAL INTERNATIONAL CORPORATION,

 

NUTRACEUTICAL CORPORATION,

 

VARIOUS LENDING INSTITUTIONS,

 

[g211264km01i002.jpg]

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

as Administrative Agent, Co-Arranger, and Co-Bookrunner

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent, Co-Arranger and Co-Bookrunner

 

--------------------------------------------------------------------------------

 

Dated as of December 17, 2010

 

--------------------------------------------------------------------------------

 

$90,000,000

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1.

 

Amount and Terms of Credit

1

1.01

 

Commitments

1

1.02

 

Minimum Borrowing Amounts, etc.

2

1.03

 

Notice of Borrowing

3

1.04

 

Disbursement of Funds

3

1.05

 

Notes

4

1.06

 

Conversions

5

1.07

 

Pro Rata Borrowings

5

1.08

 

Interest

5

1.09

 

Interest Periods

6

1.10

 

Increased Costs, Illegality, etc.

7

1.11

 

Compensation

9

1.12

 

Change of Lending Office

9

1.13

 

Replacement of Banks

9

 

 

 

 

SECTION 2.

 

Letter of Credit

10

2.01

 

Letters of Credit

10

2.02

 

Letter of Credit Requests; Notices of Issuance

11

2.03

 

Agreement to Repay Letter of Credit Payments

12

2.04

 

Letter of Credit Participations

12

2.05

 

Increased Costs

14

 

 

 

 

SECTION 3.

 

Fees; Commitments

15

3.01

 

Fees

15

3.02

 

Termination, Reduction, or Increase of the Revolving Loan Commitments

15

3.03

 

Defaulting Banks

17

 

 

 

 

SECTION 4.

 

Payments

18

4.01

 

Voluntary Prepayments

18

4.02

 

Mandatory Prepayments

19

4.03

 

Method and Place of Payment

19

4.04

 

Net Payments

20

 

 

 

 

SECTION 5.

 

Conditions Precedent

21

5.01

 

Effective Date Conditions Precedent

21

5.02

 

Conditions Precedent to Each Extension of Credit

25

 

 

 

 

SECTION 6.

 

Representations, Warranties and Agreements

25

6.01

 

Corporate Status

25

6.02

 

Corporate Power and Authority

25

6.03

 

No Violation

26

6.04

 

Litigation

26

6.05

 

Use of Proceeds; Margin Regulations

26

6.06

 

Governmental Approvals

26

6.07

 

Investment Company Act

26

6.08

 

Regulation U

27

6.09

 

True and Complete Disclosure

27

6.10

 

Financial Condition; Financial Statements

27

6.11

 

Security Interests

28

 

--------------------------------------------------------------------------------


 

6.12

 

Existing Indebtedness

28

6.13

 

Transaction

28

6.14

 

Special Purpose Corporation

28

6.15

 

Compliance with ERISA

29

6.16

 

Capitalization

29

6.17

 

Subsidiaries

30

6.18

 

Intellectual Property

30

6.19

 

Compliance with Statutes, etc.

30

6.20

 

Environmental Matters

30

6.21

 

Properties

31

6.22

 

Labor Relations

31

6.23

 

Tax Returns and Payments

31

 

 

 

 

SECTION 7.

 

Affirmative Covenants

32

7.01

 

Information Covenants

32

7.02

 

Books, Records and Inspections

34

7.03

 

Insurance

34

7.04

 

Payment of Taxes

35

7.05

 

Corporate Franchises

35

7.06

 

Compliance with Statutes, etc.

35

7.07

 

Compliance with Environmental Laws

35

7.08

 

ERISA

36

7.09

 

Good Repair

36

7.10

 

End of Fiscal Years; Fiscal Quarters

36

7.11

 

Additional Security; Further Assurances; Exceptions

37

7.12

 

Register

38

7.13

 

Foreign Subsidiaries Security

38

7.14

 

Contributions; Payments

39

7.15

 

Margin Regulations

39

7.16

 

Landlord Subordination Agreements

39

 

 

 

 

SECTION 8.

 

Negative Covenants

40

8.01

 

Changes in Business

40

8.02

 

Consolidation, Merger, Sale or Purchase of Assets, etc.

40

8.03

 

Liens

44

8.04

 

Indebtedness

46

8.05

 

Advances, Investments and Loans

48

8.06

 

Dividends, etc.

50

8.07

 

Transactions with Affiliates

52

8.08

 

Leverage Ratio

52

8.09

 

Consolidated Fixed Charge Coverage Ratio

52

8.10

 

Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Issuance of Capital Stock; etc.

52

8.11

 

Limitation on Certain Restrictions on Subsidiaries

52

8.12

 

Limitation on the Creation of Subsidiaries

53

 

 

 

 

SECTION 9.

 

Events of Default

54

9.01

 

Payments

54

9.02

 

Representations, etc.

54

9.03

 

Covenants

54

9.04

 

Default Under Other Agreements

54

9.05

 

Bankruptcy, etc.

54

9.06

 

ERISA

55

9.07

 

Security Documents

55

 

--------------------------------------------------------------------------------


 

9.08

 

Guaranties

55

9.09

 

Judgments

56

9.10

 

Ownership

56

 

 

 

 

SECTION 10.

 

Definitions; Interpretations

56

10.01

 

Definitions

56

10.02

 

Interpretation

75

10.03

 

Accounting Terms and Determinations

75

 

 

 

 

SECTION 11.

 

The Administrative Agent

75

11.01

 

Appointment

75

11.02

 

Delegation of Duties

76

11.03

 

Exculpatory Provisions

76

11.04

 

Reliance by Agent

76

11.05

 

Notice of Default

76

11.06

 

Non-Reliance on Agent and Other Banks

77

11.07

 

Indemnification

77

11.08

 

The Administrative Agent in its Individual Capacity

78

11.09

 

Holders

78

11.10

 

Resignation of the Administrative Agent; Successor Agent

78

11.11

 

Syndication Agent, Arrangers, and Bookrunners

78

 

 

 

 

SECTION 12.

 

Miscellaneous

78

12.01

 

Payment of Expenses, etc.

78

12.02

 

Right of Setoff, Collateral Matters

79

12.03

 

Notices

80

12.04

 

Benefit of Agreement

80

12.05

 

No Waiver; Remedies Cumulative

81

12.06

 

Payments Pro Rata

82

12.07

 

Calculations; Computations

82

12.08

 

Governing Law; Submission to Jurisdiction; Venue

82

12.09

 

Counterparts

83

12.10

 

Entire Agreement; Amendment and Restatement

83

12.11

 

Headings Descriptive

84

12.12

 

Amendment or Waiver; etc.

84

12.13

 

Survival

85

12.14

 

Domicile of Loans

85

12.15

 

Confidentiality

85

12.16

 

Waiver of Jury Trial

86

12.17

 

Independence of Covenants

86

12.18

 

USA PATRIOT Act

86

 

 

 

 

SECTION 13.

 

Holdings Guaranty

86

13.01

 

The Guaranty

86

13.02

 

Bankruptcy

86

13.03

 

Nature of Liability

87

13.04

 

Independent Obligation

87

13.05

 

Authorization

87

13.06

 

Reliance

88

13.07

 

Subordination

88

13.08

 

Waiver

88

13.09

 

Nature of Liability

89

13.10

 

Amendment and Restatement of Prior Guaranty

90

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 17, 2010, among
NUTRACEUTICAL INTERNATIONAL CORPORATION, a Delaware corporation (“Holdings”),
NUTRACEUTICAL CORPORATION, a Delaware corporation (the “Borrower”), the lenders
from time to time party hereto (each, a “Bank” and, collectively, the “Banks”),
and COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”,
NEW YORK BRANCH (sometimes known as Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank International” New York Branch), as
Administrative Agent (in such capacity, the “Administrative Agent”).  Unless
otherwise defined herein, all capitalized terms used herein and defined in
Section 10 are used herein as so defined.

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Holdings, the Banks, and the Administrative Agent are parties
to that certain Credit Agreement dated as of January 28, 2002 pursuant to which
the Banks provided the Borrower with a $60,000,000 revolving line of credit
(such Credit Agreement, as amended by that certain First Amendment to Credit
Agreement dated as of September 7, 2006, the “Prior Credit Agreement”);

 

WHEREAS, Keybank National Association, which was originally a “Bank” party to
the Prior Credit Agreement, assigned all of its rights, title and interest as a
Bank under the Prior Credit Agreement to Rabobank on September 7, 2006;

 

WHEREAS, Zions First National Bank, which was originally a “Bank” party to the
Prior Credit Agreement, assigned all of its rights, title and interest as a Bank
under the Prior Credit Agreement to Wells Fargo Bank, National Association on
September 7, 2006;

 

WHEREAS, the Borrower and Holdings have requested that the Banks amend and
restate the Prior Credit Agreement to, among other things, increase the amount
of the revolving line of credit to $90,000,000, to extend the Maturity Date, and
to modify certain of the financial covenants set forth therein;

 

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Banks are willing to amend and restate the Prior Credit Agreement in its
entirety and to make available the revolving credit facility provided for
herein;

 

NOW, THEREFORE, IT IS AGREED:

 

SECTION 1.          Amount and Terms of Credit.

 

1.01         Commitments.

 

(a)           Subject to and upon the terms and conditions herein set forth,
each Bank severally agrees, at any time and from time to time on and after the
Effective Date and prior to the Maturity Date, to make a revolving loan or loans
(each such loan and each “Revolving Loan” made under Section 1.01(a) of the
Prior Credit Agreement which is outstanding on the Effective Date, the
“Revolving Loans”) to the Borrower, which Revolving Loans (i) shall be
denominated in U.S. Dollars, (ii) except as hereinafter provided, may, at the
option of the Borrower, be incurred and maintained as and/or converted into Base
Rate Loans or Eurodollar Loans, provided, that all Revolving Loans made as part
of the same Borrowing shall, unless otherwise specifically provided herein,
consist of Revolving Loans of the same Type, (iii) may be repaid and reborrowed
in accordance with the provisions hereof and (iv) shall not exceed for any Bank
at any time outstanding that aggregate principal amount which, when combined
with (I) the

 

1

--------------------------------------------------------------------------------


 

aggregate principal amount of all other then outstanding Revolving Loans made by
such Bank and (II) such Bank’s Percentage, if any, of the Swingline Loans then
outstanding and the Letter of Credit Outstandings (exclusive of Unpaid Drawings
which are repaid with the proceeds of, and simultaneously with the incurrence
of, Revolving Loans or Swingline Loans) at such time, equals the Revolving Loan
Commitment, if any, of such Bank at such time.

 

(b)           Subject to and upon the terms and conditions herein set forth, the
Swingline Bank in its individual capacity agrees to make at any time and from
time to time after the Effective Date and prior to the Swingline Expiry Date, a
loan or loans to the Borrower (each, a “Swingline Loan” and, collectively, the
“Swingline Loans”), which Swingline Loans (i) shall be made and maintained as
Base Rate Loans, (ii) shall be denominated in U.S. Dollars, (iii) may be repaid
and reborrowed in accordance with the provisions hereof, (iv) shall not exceed
in aggregate principal amount at any time outstanding, when combined with the
aggregate principal amount of all Revolving Loans then outstanding and the
Letter of Credit Outstandings (exclusive of Unpaid Drawings which are repaid
with the proceeds of, and simultaneously with the incurrence of, Revolving Loans
or Swingline Loans) at such time, an amount equal to the Total Revolving Loan
Commitment then in effect and (v) shall not exceed in aggregate principal amount
at any time outstanding the Maximum Swingline Amount.  The Swingline Bank will
not make a Swingline Loan after it has received written notice from the Borrower
or the Required Banks stating that a Default or an Event of Default exists until
such time as the Swingline Bank shall have received a written notice of
(i) rescission of such notice from the party or parties originally delivering
the same or (ii) a waiver of such Default or Event of Default from the Required
Banks.

 

(c)           On any Business Day, the Swingline Bank may, in its sole
discretion, give notice to the Banks that its outstanding Swingline Loans shall
be funded with a Borrowing of Revolving Loans (provided that each such notice
shall be deemed to have been automatically given upon the occurrence of a
Default or an Event of Default under Section 9.05 or upon the exercise of any of
the remedies provided in the last paragraph of Section 9), in which case a
Borrowing of Revolving Loans constituting Base Rate Loans (each such Borrowing,
a “Mandatory Borrowing”) shall be made on the immediately succeeding Business
Day by all Banks pro rata based on each Bank’s Percentage, and the proceeds
thereof shall be applied directly to repay the Swingline Bank for such
outstanding Swingline Loans.  Each Bank hereby irrevocably agrees to make Base
Rate Loans upon one Business Day’s notice pursuant to each Mandatory Borrowing
in the amount and in the manner specified in the preceding sentence and on the
date specified in writing by the Swingline Bank, notwithstanding (i) that the
amount of the Mandatory Borrowing may not comply with the Minimum Borrowing
Amount otherwise required hereunder, (ii) whether any conditions specified in
Section 5 are then satisfied, (iii) whether a Default or an Event of Default has
occurred and is continuing, (iv) the date of such Mandatory Borrowing and
(v) any reduction in the Total Revolving Loan Commitment after any such
Swingline Loans were made.  In the event that any Mandatory Borrowing cannot for
any reason be made on the date otherwise required above (including as a result
of the commencement of a proceeding under the Bankruptcy Code in respect of the
Borrower), each Bank (other than the Swingline Bank) hereby agrees that it shall
forthwith purchase from the Swingline Bank (without recourse or warranty) such
assignment of the outstanding Swingline Loans as shall be necessary to cause the
Banks to share in such Swingline Loans ratably based upon their respective
Percentages, provided that all interest payable on the Swingline Loans shall be
for the account of the Swingline Bank until the date the respective assignment
is purchased and, to the extent attributable to the purchased assignment, shall
be payable to the Bank purchasing same from and after such date of purchase.

 

1.02         Minimum Borrowing Amounts, etc.  The aggregate principal amount of
each Borrowing of Loans shall not be less than the Minimum Borrowing Amount
applicable to such Loans.  More than

 

2

--------------------------------------------------------------------------------


 

one Borrowing may be incurred on any day; provided, that at no time shall there
be outstanding more than fifteen Borrowings of Eurodollar Loans.

 

1.03         Notice of Borrowing.

 

(a)           Whenever the Borrower desires to incur Revolving Loans (excluding
Borrowings of Revolving Loans pursuant to a Mandatory Borrowing), the Borrower
shall give the Administrative Agent at its Notice Office, prior to 1:00 P.M.
(New York time), at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of each Borrowing of Eurodollar
Loans to be made hereunder and shall give the Administrative Agent at its Notice
Office not later than 12:00 Noon (New York time) on the day a Borrowing of Base
Rate Loans is to be made, written notice (or telephonic notice promptly
confirmed in writing) of each such Borrowing to be made hereunder.  Each such
notice (each, a “Notice of Borrowing”) shall, except as provided in
Section 1.10, be irrevocable, and, in the case of each written notice and each
confirmation of telephonic notice, shall be in the form of Exhibit A-1,
appropriately completed to specify (i) the aggregate principal amount of
Revolving Loans to be made pursuant to such Borrowing, (ii) the date of such
Borrowing (which shall be a Business Day) and (iii) whether the respective
Borrowing shall consist of Base Rate Loans or, to the extent permitted
hereunder, Eurodollar Loans and, if Eurodollar Loans, the Interest Period to be
initially applicable thereto.  The Administrative Agent shall promptly give each
Bank written notice (or telephonic notice promptly confirmed in writing) of each
proposed Borrowing, of such Bank’s proportionate share thereof, if any, and of
the other matters covered by the Notice of Borrowing.

 

(b)           (i)  Whenever the Borrower desires to make a Borrowing of
Swingline Loans hereunder, it shall give the Swingline Bank (with a copy to the
Administrative Agent, if the Swingline Bank is a Bank other than the
Administrative Agent) not later than 2:00 P.M. (New York time) on the day such
Swingline Loan is to be made, written notice (or telephonic notice promptly
confirmed in writing) of each Swingline Loan to be made hereunder. Each such
notice shall be irrevocable and shall specify in each case (x) the date of such
Borrowing (which shall be a Business Day) and (y) the aggregate principal amount
of the Swingline Loan to be made pursuant to such Borrowing.

 

(ii)  Mandatory Borrowings shall be made upon the notice specified in
Section 1.01(c), with the Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section 1.01(c).

 

(c)           Without in any way limiting the obligation of the Borrower to
confirm in writing any telephonic notice permitted to be given hereunder, the
Administrative Agent or the Swingline Bank (in the case of a Borrowing of
Swingline Loans) or the respective Letter of Credit Issuer (in the case of
Letters of Credit), as the case may be, may prior to receipt of written
confirmation act without liability upon the basis of such telephonic notice,
believed by the Administrative Agent, the Swingline Bank, or such Letter of
Credit Issuer, as the case may be, in good faith to be from an Authorized
Officer of the Borrower.  In each such case, the Borrower hereby waives the
right to dispute the Administrative Agent’s, the Swingline Bank’s or such Letter
of Credit Issuer’s record of the terms of such telephonic notice.

 

1.04         Disbursement of Funds.

 

(a)           No later than 1:00 P.M. (New York time) on the date specified in
each Notice of Borrowing (or (x) in the case of Swingline Loans, not later than
4:00 P.M. (New York time) on

 

3

--------------------------------------------------------------------------------


 

the date specified in Section 1.03(b)(i) or (y) in the case of Mandatory
Borrowings, not later than 1:00 P.M. (New York time) on the date specified in
Section 1.01(c)), each Bank will make available its pro rata share of each
Borrowing requested to be made on such date (or in the case of Swingline Loans,
the Swingline Bank shall make available the full amount thereof) in the manner
provided below.  All amounts shall be made available to the Administrative Agent
in U.S. Dollars and immediately available funds at the Payment Office and the
Administrative Agent promptly will make available to the Borrower by depositing
to its account at the Payment Office the aggregate of the amounts so made
available in the type of funds received.  Unless the Administrative Agent shall
have been notified by any Bank prior to the date of Borrowing that such Bank
does not intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Bank has made such amount available to the Administrative Agent
on such date of Borrowing, and the Administrative Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the Borrower a corresponding amount.  If such corresponding
amount is not in fact made available to the Administrative Agent by such Bank
and the Administrative Agent has made available same to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Bank.  If such Bank does not pay such corresponding amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent.  The Administrative Agent
shall also be entitled to recover from the Bank or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Bank, the
overnight Federal Funds rate or (ii) if paid by the Borrower, the then
applicable rate of interest, calculated in accordance with Section 1.08, for the
respective Loans.

 

(b)           Nothing herein shall be deemed to relieve any Bank from its
obligation to fulfill its commitments hereunder or to prejudice any rights which
the Borrower may have against any Bank as a result of any default by such Bank
hereunder.

 

1.05         Notes.

 

(a)           If requested by a Bank, the Borrower’s obligation to pay the
principal of, and interest on, all the Loans made to it by such Bank shall be
evidenced by a Revolving Note payable to each Bank and a Swingline Note payable
to the Swingline Bank, as applicable.

 

(b)           The Revolving Note issued to each Bank shall (i) be executed by
the Borrower, (ii) be payable to the order of such Bank or its registered
assigns, (iii) be in a stated principal amount equal to the Revolving Loan
Commitment of such Bank and be payable in the principal amount of the Revolving
Loans evidenced thereby, (iv) mature on the Maturity Date, (v) bear interest as
provided in the appropriate clause of Section 1.08 in respect of the Base Rate
Loans and Eurodollar Loans, as the case may be, evidenced thereby, (vi) be
subject to voluntary prepayment as provided in Section 4.01, and mandatory
repayment as provided in Section 4.02, and (vii) be entitled to the benefits of
this Agreement and the other Credit Documents.

 

(c)           The Swingline Note issued to the Swingline Bank shall (i) be
executed by the Borrower, (ii) be payable to the order of the Swingline Bank or
its registered assigns, (iii) be in a stated principal amount equal to the
Maximum Swingline Amount and be payable in the principal amount of the Swingline
Loans evidenced thereby, (iv) mature on the Swingline Expiry Date, (v)

 

4

--------------------------------------------------------------------------------


 

bear interest as provided in Section 1.08 in respect of the Base Rate Loans
evidenced thereby, (vi) be subject to voluntary prepayment as provided in
Section 4.01, and mandatory repayment as provided in Section 4.02, and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.

 

(d)           Each Bank will note on its internal records the amount of each
Loan made by it and each payment in respect thereof and will prior to any
transfer of any of its Notes endorse on the reverse side thereof the outstanding
principal amount of Loans evidenced thereby.  Failure to make any such notation
shall not affect the Borrower’s obligations in respect of such Loans.

 

1.06         Conversions.  The Borrower shall have the option to convert on any
Business Day occurring on or after the Effective Date, all or a portion at least
equal to the applicable Minimum Borrowing Amount of the outstanding principal
amount of the Revolving Loans owing by the Borrower into a Borrowing or
Borrowings of another Type of Loan; provided, that (i) except as otherwise
provided in Section 1.10(b), no partial conversion of a Borrowing of Eurodollar
Loans shall reduce the outstanding principal amount of the Eurodollar Loans made
pursuant to such Borrowing to less than the Minimum Borrowing Amount applicable
thereto, (ii) at the written election of the Required Banks, Base Rate Loans may
only be converted into Eurodollar Loans if no payment Default or Event of
Default is in existence on the date of the conversion and (iii) Borrowings of
Eurodollar Loans resulting from this Section 1.06 shall be limited in number as
provided in Section 1.02.  Each such conversion shall be effected by the
Borrower by giving the Administrative Agent at its Notice Office, prior to
1:00 P.M. (New York time), at least three Business Days’ (or one Business Day’s
in the case of a conversion into Base Rate Loans) prior written notice (or
telephonic notice promptly confirmed in writing) (each, a “Notice of
Conversion”) specifying the Revolving Loans to be so converted, the Type of
Revolving Loans to be converted into and, if to be converted into a Borrowing of
Eurodollar Loans, the Interest Period to be initially applicable thereto.  The
Administrative Agent shall give each Bank prompt notice of any such proposed
conversion affecting any of its Revolving Loans.

 

1.07         Pro Rata Borrowings.  All Borrowings of Revolving Loans under this
Agreement shall be made by the Banks pro rata on the basis of their Revolving
Loan Commitments.  It is understood that no Bank shall be responsible for any
default by any other Bank of its obligation to make Revolving Loans hereunder
and that each Bank shall be obligated to make the Revolving Loans to be made by
it hereunder, regardless of the failure of any other Bank to fulfill its
commitments hereunder.

 

1.08         Interest.

 

(a)           The unpaid principal amount of each Base Rate Loan shall bear
interest from the date of the Borrowing thereof until the earlier of (i) the
maturity (whether by acceleration or otherwise) of such Base Rate Loan and
(ii) the conversion of such Base Rate Loan to a Eurodollar Loan pursuant to
Section 1.06, at a rate per annum which shall at all times be the Applicable
Base Rate Margin plus the Base Rate in effect from time to time.

 

(b)           The unpaid principal amount of each Eurodollar Loan shall bear
interest from the date of the Borrowing thereof until the earlier of (i) the
maturity (whether by acceleration or otherwise) of such Eurodollar Loan and
(ii) the conversion of such Eurodollar Loan to a Base Rate Loan pursuant to
Section 1.06, 1.09 or 1.10(b), as applicable, at a rate per annum which shall at
all times be the Applicable Eurodollar Margin plus the relevant Eurodollar Rate.

 

(c)           At the written election of the Required Banks, overdue principal
and, to the extent permitted by law, overdue interest in respect of each Loan
shall bear interest at a rate per annum equal to the greater of (x) the rate
which is 2% in excess of the rate then borne by such

 

5

--------------------------------------------------------------------------------


 

Loans and (y) the rate which is 2% in excess of the rate otherwise applicable to
Base Rate Loans from time to time.  Interest which accrues under this
Section 1.08(c) shall be payable on demand.

 

(d)           Interest shall accrue from and including the date of any Borrowing
to but excluding the date of any repayment thereof and shall be payable (i) in
respect of each Base Rate Loan, quarterly in arrears on each Quarterly Payment
Date, (ii) in respect of each Eurodollar Loan, on (x) the date of any prepayment
or repayment thereof (on the amount prepaid or repaid), (y) the date of any
conversion into a Base Rate Loan pursuant to Section 1.06, 1.09 or 1.10(b), as
applicable (on the amount converted) and (z) the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three months, on each date occurring at three month intervals after the first
day of such Interest Period and (iii) in respect of each Loan, at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand.

 

(e)           All computations of interest hereunder shall be made in accordance
with Section 12.07(b).

 

(f)            The Administrative Agent, upon determining the interest rate for
any Borrowing of Eurodollar Loans for any Interest Period, shall promptly notify
the Borrower and the Banks thereof.

 

1.09         Interest Periods.  At the time the Borrower gives a Notice of
Borrowing or Notice of Conversion in respect of the making of, or conversion
into, a Borrowing of Eurodollar Loans (in the case of the initial Interest
Period applicable thereto) or prior to 1:00 P.M. (New York time) on the third
Business Day prior to the expiration of an Interest Period applicable to a
Borrowing of Eurodollar Loans, it shall have the right to elect by giving the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of the Interest Period applicable to such Borrowing, which Interest
Period shall, at the option of the Borrower, be a one, two, three or six-month
period or, to the extent approved by all Banks, any other period reasonably
requested by the Borrower. Notwithstanding anything to the contrary contained
above:

 

(i)            all Eurodollar Loans comprising a Borrowing shall have the same
Interest Period;

 

(ii)           the initial Interest Period for any Borrowing of Eurodollar Loans
shall commence on the date of such Borrowing (including the date of any
conversion from a Borrowing of Base Rate Loans) and each Interest Period
occurring thereafter in respect of such Borrowing shall commence on the day on
which the next preceding Interest Period expires;

 

(iii)          if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of such calendar
month;

 

(iv)          if any Interest Period would otherwise expire on a day which is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day, provided, that if any Interest Period would otherwise expire on a
day which is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

 

(v)           no Interest Period for a Borrowing may be elected if it would
extend beyond the Maturity Date;

 

6

--------------------------------------------------------------------------------


 

(vi)                              at the written election of the Required Banks
no Interest Period may be elected at any time when a payment Default, or an
Event of Default, is then in existence; and

 

(vii)                           no Interest Period shall extend beyond any date
upon which a mandatory commitment reduction is scheduled to occur under
Section 3.03(b) if, after giving effect to the selection of such Interest
Period, the aggregate principal amount of Revolving Loans maintained as
Eurodollar Loans with Interest Periods ending after such commitment reduction
date would exceed the aggregate principal amount of Revolving Loans permitted to
be outstanding after such commitment reduction.

 

If upon the expiration of any Interest Period, the Borrower has failed to elect,
or is not permitted to elect by virtue of the application of clause (vi) above,
a new Interest Period to be applicable to the respective Borrowing of Eurodollar
Loans as provided above, the Borrower shall be deemed to have elected to convert
such Borrowing into a Borrowing of Base Rate Loans effective as of the
expiration date of such current Interest Period.

 

1.10                           Increased Costs, Illegality, etc.

 

(a)                                  In the event that (x) in the case of clause
(i) below, the Administrative Agent or (y) in the case of clauses (ii) and
(iii) below, any Bank, shall have determined (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto):

 

(i)                                     on any date for determining the
Eurodollar Rate for any Interest Period, that, by reason of any changes arising
after the date of this Agreement affecting the interbank Eurodollar market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of Eurodollar Rate; or

 

(ii)                                  at any time, that such Bank shall incur
increased costs or reductions in the amounts received or receivable hereunder
with respect to any Eurodollar Loans (other than any increased cost or reduction
in the amount received or receivable resulting from the imposition of or a
change in the rate of net income taxes or similar charges) because of (x) any
change since the Effective Date in any applicable law, governmental rule,
regulation, guideline, order or request (whether or not having the force of
law), or in the interpretation or administration thereof and including the
introduction of any new law or governmental rule, regulation, guideline, order
or request (such as, for example, but not limited to a change in official
reserve requirements, but, in all events, excluding reserves required under
Regulation D to the extent included in the computation of the Eurodollar Rate)
and/or (y) other circumstances affecting such Bank, the interbank Eurodollar
market or the position of such Bank in such market; or

 

(iii)                               at any time since the Effective Date, that
the making or continuance of any Eurodollar Loan has become unlawful by
compliance by such Bank in good faith with any law, governmental rule,
regulation, guideline or order (or would conflict with any such governmental
rule, regulation, guideline or order not having the force of law but with which
such Bank customarily complies even though the failure to comply therewith would
not be unlawful), or has become impracticable as a result of a contingency
occurring after the Effective Date which materially and adversely affects the
interbank Eurodollar market;

 

7

--------------------------------------------------------------------------------


 

then, and in any such event, such Bank (or the Administrative Agent in the case
of clause (i) above) shall (x) on such date and (y) as promptly as practicable
(and in any event within five Business Days) after the date on which such event
no longer exists give notice (by telephone confirmed in writing) to the Borrower
and (except in the case of clause (i)) to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Banks).  Thereafter, (x) in the case of clause (i) above,
Eurodollar Loans shall no longer be available until such time as the
Administrative Agent notifies the Borrower and the Banks that the circumstances
giving rise to such notice by the Administrative Agent no longer exist, and any
Notice of Borrowing or Notice of Conversion given by the Borrower with respect
to Eurodollar Loans which have not yet been incurred shall be deemed rescinded
by the Borrower, (y) in the case of clause (ii) above, the Borrower agrees to
pay to such Bank, upon written demand therefor (accompanied by the written
notice referred to below), such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Bank in its sole discretion shall determine) as shall be required to compensate
such Bank for such increased costs or reductions in amounts received or
receivable hereunder (a written notice as to the additional amounts owed to such
Bank, showing the basis for the calculation thereof, submitted to the Borrower
by such Bank shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) and (z) in the case of clause (iii) above, the Borrower
shall take one of the actions specified in Section 1.10(b) as promptly as
possible and, in any event, within the time period required by law.

 

(b)                                 At any time that any Eurodollar Loan is
affected by the circumstances described in Section 1.10(a)(ii) or (iii), the
Borrower may (and in the case of a Eurodollar Loan affected pursuant to
Section 1.10(a)(iii) the Borrower shall) either (i) if the affected Eurodollar
Loan is then being made pursuant to a Borrowing, cancel said Borrowing by giving
the Administrative Agent telephonic notice (confirmed promptly in writing)
thereof on the same date that the Borrower was notified by a Bank pursuant to
Section 1.10(a)(ii) or (iii), or (ii) if the affected Eurodollar Loan is then
outstanding, upon at least three Business Days’ notice to the Administrative
Agent, require the affected Bank to convert each such Eurodollar Loan into a
Base Rate Loan (which conversion, in the case of the circumstances described in
Section 1.10(a)(iii), shall occur no later than the last day of the Interest
Period then applicable to such Eurodollar Loan (or such earlier date as shall be
required by applicable law)); provided, that if more than one Bank is affected
at any time, then all affected Banks must be treated the same pursuant to this
Section 1.10(b).

 

(c)                                  If any Bank shall have determined that,
after the Effective Date, the adoption or effectiveness of any applicable law,
rule or regulation regarding capital adequacy, or any change therein, or any
change in the interpretation or administration thereof by the National
Association of Insurance Commissioners (“NAIC”) or any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by such Bank or any corporation
controlling such Bank with any request or directive regarding capital adequacy
(whether or not having the force of law) of the NAIC or any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Bank’s or such other corporation’s capital or assets as a
consequence of such Bank’s Revolving Loan Commitments or obligations hereunder
to a level below that which such Bank or such other corporation could have
achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Bank’s or such other corporation’s policies with respect to
capital adequacy), then from time to time, upon written demand by such Bank
(with a copy to the Administrative Agent), accompanied by the notice referred to
in the last sentence of this clause (c), the Borrower agrees to pay to such Bank
such additional amount or amounts as will compensate such Bank or such other
corporation for such reduction.  Each Bank, upon

 

8

--------------------------------------------------------------------------------


 

determining in good faith that any additional amounts will be payable pursuant
to this Section 1.10(c), will give prompt written notice thereof to the
Borrower, which notice shall set forth the basis of the calculation of such
additional amounts, although the failure to give any such notice shall not
release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 1.10(c) upon the subsequent receipt of such notice.

 

1.11                           Compensation.  The Borrower agrees to compensate
each Bank, promptly upon its written request (which request shall set forth the
basis for requesting such compensation and shall be made through the
Administrative Agent), for all reasonable losses, expenses and liabilities
(including any loss, expense or liability incurred by reason of the liquidation
or reemployment of deposits or other funds required by such Bank to fund its
Eurodollar Loans but excluding loss of anticipated profit with respect to any
Loans) which such Bank may sustain:  (i) if for any reason (other than a default
by such Bank or the Administrative Agent) a Borrowing of Eurodollar Loans does
not occur on a date specified therefor in a Notice of Borrowing or Notice of
Conversion (whether or not withdrawn by the Borrower or deemed withdrawn
pursuant to Section 1.10(a)); (ii) if any repayment (including any repayment
made pursuant to Section 4.02 or as a result of an acceleration of the Loans
pursuant to Section 9) or conversion of any Eurodollar Loans occurs on a date
which is not the last day of an Interest Period applicable thereto; (iii) if any
prepayment of any Eurodollar Loans is not made on any date specified in a notice
of prepayment given by the Borrower; or (iv) as a consequence of (x) any other
default by the Borrower to repay its Eurodollar Loans when required by the terms
of this Agreement or (y) an election made pursuant to Section 1.10(b). 
Calculation of all amounts payable to a Bank under this Section 1.11 shall be
made as though that Bank had actually funded its relevant Eurodollar Loan
through the purchase of a Eurodollar deposit bearing interest at the Eurodollar
Rate in an amount equal to the amount of that Loan, having a maturity comparable
to the relevant Interest Period and through the transfer of such Eurodollar
deposit from an offshore office of that Bank to a domestic office of that Bank
in the United States of America; provided, however, that each Bank may fund each
of its Eurodollar Loans in any manner it sees fit and the foregoing assumption
shall be utilized only for the calculation of amounts payable under this
Section 1.11.  It is further understood and agreed that if any repayment of
Eurodollar Loans pursuant to Section 4.01 or any conversion of Eurodollar Loans
pursuant to Section 1.06 in either case occurs on a date which is not the last
day of an Interest Period applicable thereto, such repayment or conversion shall
be accompanied by any amounts owing to any Bank pursuant to this Section 1.11.

 

1.12                           Change of Lending Office.  Each Bank agrees that,
upon the occurrence of any event giving rise to the operation of
Section 1.10(a)(ii) or (iii), 1.10(c), 2.05 or 4.04 with respect to such Bank,
it will, if requested by the Borrower, use reasonable efforts (subject to
overall policy considerations of such Bank) to designate another lending office
for any Revolving Loans or Letters of Credit affected by such event; provided,
that such designation is made on such terms that, in the sole judgment of such
Bank, such Bank and its lending office suffer no material economic, legal or
regulatory disadvantage, with the object of avoiding the consequences of the
event giving rise to the operation of any such Section.  Nothing in this
Section 1.12 shall affect or postpone any of the obligations of the Borrower or
the right of any Bank provided in Section 1.10, 2.05 or 4.04.

 

1.13                           Replacement of Banks.  (x)  If any Bank becomes a
Defaulting Bank, (y) upon the occurrence of any event giving rise to the
operation of Section 1.10(a)(ii) or (iii), Section 1.10(c), Section 2.05 or
Section 4.04 with respect to any Bank which results in such Bank charging to the
Borrower increased costs in excess of those being generally charged by the other
Banks or (z) in the case of a refusal by a Bank to consent to a proposed change,
waiver, discharge or termination with respect to this Agreement which has been
approved by the Required Banks as provided in Section 12.12(b), the Borrower
shall have the right, if no payment Default, or Event of Default, then exists,
to replace such Bank (the “Replaced Bank”) with one or more other Eligible
Transferee or Eligible Transferees, none of whom shall constitute a Defaulting
Bank at the time of such replacement (collectively, the “Replacement

 

9

--------------------------------------------------------------------------------


 

Bank”) reasonably acceptable to the Administrative Agent, provided that (i) at
the time of any replacement pursuant to this Section 1.13, the Replacement Bank
shall enter into one or more Assignment and Assumption Agreements pursuant to
Section 12.04(b) (and with all fees payable pursuant to said Section 12.04(b) to
be paid by the Replacement Bank) pursuant to which the Replacement Bank shall
acquire the Revolving Loan Commitment and outstanding Revolving Loans of, and
participations in Letters of Credit by, the Replaced Bank and, in connection
therewith, shall pay to (x) the Replaced Bank in respect thereof an amount equal
to the sum of (A) an amount equal to the principal of, and all accrued interest
on, all outstanding Revolving Loans of the Replaced Bank, (B) an amount equal to
all Unpaid Drawings that have been funded by (and not reimbursed to) such
Replaced Bank, together with all then unpaid interest with respect thereto at
such time and (C) an amount equal to all accrued, but theretofore unpaid, Fees
owing to the Replaced Bank pursuant to Section 3.01, (y) the respective Letter
of Credit Issuer an amount equal to such Replaced Bank’s Percentage of any
Unpaid Drawing (which at such time remains an Unpaid Drawing) with respect to a
Letter of Credit issued by it to the extent such amount was not theretofore
funded by such Replaced Bank and (z) the Swingline Bank an amount equal to such
Replaced Bank’s Percentage of any Mandatory Borrowing to the extent such amount
was not theretofore funded by such Replaced Bank, and (ii) all obligations
(including all such amounts, if any, due and owing under Section 1.11) of the
Borrower due and owing to the Replaced Bank (other than those specifically
described in clause (i) above in respect of which the assignment purchase price
has been, or is concurrently being, paid) shall be paid in full to such Replaced
Bank concurrently with such replacement.  Upon the execution of the respective
Assignment and Assumption Agreements, the payment of amounts referred to in
clauses (i) and (ii) above, recordation of the assignment on the Register by the
Administrative Agent pursuant to Section 7.12 and, if so requested by the
Replacement Bank, delivery to the Replacement Bank of the appropriate Note or
Notes executed by the Borrower, (x) the Replacement Bank shall become a Bank
hereunder and the Replaced Bank shall cease to constitute a Bank hereunder,
except with respect to indemnification provisions under this Agreement, which
shall survive as to such Replaced Bank and (y) Annex I hereto shall be deemed
modified to reflect the changed Revolving Loan Commitments resulting from the
assignment from the Replaced Bank to the Replacement Bank.

 

SECTION 2.                              Letter of Credit.

 

2.01                           Letters of Credit.

 

(a)                                  Subject to and upon the terms and
conditions herein set forth, the Borrower may request a Letter of Credit Issuer
at any time and from time to time on or after the Effective Date and prior to
the Maturity Date to issue, for the account of the Borrower and in support of,
(x) trade obligations of the Borrower or any of its Subsidiaries that arise in
the ordinary course of business and are in respect of general corporate purposes
of the Borrower or its Subsidiaries, as the case may be, and/or (y) on a standby
basis, L/C Supportable Indebtedness, and subject to and upon the terms and
conditions herein set forth each Letter of Credit Issuer agrees to issue from
time to time, irrevocable letters of credit in such form as may be approved by
such Letter of Credit Issuer (each such letter of credit and each letter of
credit issued under Section 2.01 of the Prior Credit Agreement that is
outstanding on the Effective Date, a “Letter of Credit” and, collectively, the
“Letters of Credit”).  Notwithstanding the foregoing, no Letter of Credit Issuer
shall be under any obligation to issue any Letter of Credit if at the time of
such issuance:

 

(i)                                     any order, judgment or decree of any
governmental authority or arbitrator shall purport by its terms to enjoin or
restrain such Letter of Credit Issuer from issuing such Letter of Credit or any
requirement of law applicable to such Letter of Credit Issuer or any request or
directive (whether or not having the force of law) from any governmental
authority with jurisdiction over such Letter of Credit Issuer shall prohibit, or
request that such Letter of Credit Issuer refrain from, the issuance of letters
of credit

 

10

--------------------------------------------------------------------------------


 

generally or such Letter of Credit in particular or shall impose upon such
Letter of Credit Issuer with respect to such Letter of Credit any restriction or
reserve or capital requirement (for which such Letter of Credit Issuer is not
otherwise compensated) not in effect on the date hereof, or any unreimbursed
loss, cost or expense which was not applicable, in effect or known to such
Letter of Credit Issuer as of the date hereof and which such Letter of Credit
Issuer in good faith deems material to it; or

 

(ii)                                  such Letter of Credit Issuer shall have
received notice from the Required Banks prior to the issuance of such Letter of
Credit of the type described in clause (vi) of Section 2.01(b).

 

(b)                                 Notwithstanding the foregoing, (i) no Letter
of Credit shall be issued the Stated Amount of which, when added to the Letter
of Credit Outstandings (exclusive of Unpaid Drawings which are repaid on the
date of, and prior to the issuance of, the respective Letter of Credit) at such
time, would exceed either (x) $20,000,000 or (y) when added to the aggregate
principal amount of all Revolving Loans and Swingline Loans then outstanding,
the Total Revolving Loan Commitment at such time; (ii) (x) each standby Letter
of Credit shall have an expiry date occurring not later than one year (or, in
the case of standby Letters of Credit issued in support of Foreign Subsidiary
Working Capital Indebtedness, three years, provided, that the aggregate Stated
Amount of all such Letters of Credit shall not exceed $5,000,000), provided,
that any standby Letter of Credit may be automatically extendable for periods of
up to one year so long as such standby Letter of Credit provides that the
respective Letter of Credit Issuer retains an option, satisfactory to such
Letter of Credit Issuer, to terminate such standby Letter of Credit within a
specified period of time prior to each scheduled extension date and (y) each
trade Letter of Credit shall have an expiry date occurring not later than 180
days after such trade Letter of Credit’s date of issuance; (iii) (x) no standby
Letter of Credit shall have an expiry date occurring later than the Business Day
next preceding the Maturity Date and (y) no trade Letter of Credit shall have an
expiry date occurring later than 30 days prior to the Maturity Date; (iv) each
Letter of Credit shall be denominated in U.S. Dollars and payable on a sight
basis; (v) the Stated Amount of each Letter of Credit shall not be less than
$50,000 or such lesser amount as is acceptable to the Letter of Credit Issuer;
and (vi) no Letter of Credit Issuer will issue any Letter of Credit after it has
received written notice from the Borrower or the Required Banks stating that a
Default or an Event of Default exists until such time as such Letter of Credit
Issuer shall have received a written notice of (i) rescission of such notice
from the party or parties originally delivering the same or (ii) a waiver of
such Default or Event of Default by the Required Banks.

 

2.02                           Letter of Credit Requests; Notices of Issuance.

 

(a)                                  Whenever it desires that a Letter of Credit
be issued, the Borrower shall give the Administrative Agent and the respective
Letter of Credit Issuer written notice (or telephonic notice confirmed in
writing) thereof prior to 1:00 P.M. (New York time) at least five Business Days
(or such shorter period as may be acceptable to such Letter of Credit Issuer)
prior to the proposed date of issuance (which shall be a Business Day) which
written notice shall be in the form of Exhibit A-2 (each such notice, a “Letter
of Credit Request”).  Each Letter of Credit Request shall include any other
documents as the respective Letter of Credit Issuer customarily requires in
connection therewith.

 

(b)                                 Each Letter of Credit Issuer shall, promptly
after the date of each issuance of or amendment or modification to a Letter of
Credit by it, give the Administrative Agent, each Bank and the Borrower written
notice of the issuance of or amendment or modification to such Letter

 

11

--------------------------------------------------------------------------------


 

of Credit, accompanied by a copy to the Administrative Agent of such Letter of
Credit or Letters of Credit or such amendment or modification.

 

2.03                           Agreement to Repay Letter of Credit Payments.

 

(a)                                  The Borrower hereby agrees to reimburse the
respective Letter of Credit Issuer, by making payment to the Administrative
Agent in immediately available funds at the Payment Office, for any payment or
disbursement made by such Letter of Credit Issuer under any Letter of Credit
issued by it (each such amount so paid or disbursed until reimbursed, an “Unpaid
Drawing”) no later than one Business Day following the date of such payment or
disbursement, with interest on the amount so paid or disbursed by such Letter of
Credit Issuer, to the extent not reimbursed prior to 1:00 P.M. (New York time)
on the date of such payment or disbursement, from and including the date paid or
disbursed to but not including the date such Letter of Credit Issuer is
reimbursed therefor at a rate per annum which shall be the Applicable Base Rate
Margin plus the Base Rate as in effect from time to time (plus an additional 2%
per annum on all such amounts not reimbursed by the third Business Day after the
date of such payment or disbursement), such interest also to be payable on
demand.  Each Letter of Credit Issuer shall provide the Borrower prompt notice
of any payment or disbursement made by it under any Letter of Credit issued by
it, although the failure of, or delay in, giving any such notice shall not
release or diminish the obligations of the Borrower under this
Section 2.03(a) or under any other Section of this Agreement.

 

(b)                                 The Borrower’s obligation under this
Section 2.03 to reimburse the respective Letter of Credit Issuer with respect to
Unpaid Drawings (including, in each case, interest thereon) shall be absolute
and unconditional under any and all circumstances and irrespective of any
setoff, counterclaim or defense to payment which the Borrower may have or have
had against such Letter of Credit Issuer, the Administrative Agent or any Bank,
including any defense based upon the failure of any drawing under a Letter of
Credit issued by it to substantially conform to the terms of the Letter of
Credit or any non-application or misapplication by the beneficiary of the
proceeds of such drawing; provided, however, that the Borrower shall not be
obligated to reimburse such Letter of Credit Issuer for any wrongful payment
made by such Letter of Credit Issuer under a Letter of Credit issued by it as a
result of acts or omissions constituting bad faith, willful misconduct or gross
negligence on the part of such Letter of Credit Issuer.

 

2.04                           Letter of Credit Participations.

 

(a)                                  Immediately upon the issuance by a Letter
of Credit Issuer of any Letter of Credit, such Letter of Credit Issuer shall be
deemed to have sold and transferred to each other Bank, and each such Bank
(each, a “Participant”) shall be deemed irrevocably and unconditionally to have
purchased and received from such Letter of Credit Issuer, without recourse or
warranty, an undivided interest and participation, to the extent of such
Participant’s Percentage, in such Letter of Credit, each substitute Letter of
Credit, each drawing made thereunder and the obligations of the Borrower under
this Agreement with respect thereto (although Letter of Credit Fees shall be
payable directly to the Administrative Agent for the account of the Banks as
provided in Section 3.01(b) and the Participants shall have no right to receive
any portion of any Facing Fees) and any security therefor or guaranty pertaining
thereto.  Upon any change in the Revolving Loan Commitments of the Banks
pursuant to Section 1.13 or 12.04(b) or otherwise, it is hereby agreed that,
with respect to all outstanding Letters of Credit and Unpaid Drawings, there
shall be an automatic adjustment to the participations pursuant to this
Section 2.04 to reflect the new Percentages of the assigning and assignee Banks.

 

12

--------------------------------------------------------------------------------


 

(b)                                 In determining whether to pay under any
Letter of Credit, no Letter of Credit Issuer shall have any obligation relative
to the Participants other than to determine that any documents required to be
delivered under such Letter of Credit have been delivered and that they appear
to comply on their face with the requirements of such Letter of Credit.  Any
action taken or omitted to be taken by any Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of bad faith, gross negligence or willful misconduct, shall not create
for such Letter of Credit Issuer any resulting liability.

 

(c)                                  In the event that any Letter of Credit
Issuer makes any payment under any Letter of Credit issued by it and the
Borrower shall not have reimbursed such amount in full to such Letter of Credit
Issuer pursuant to Section 2.03(a), such Letter of Credit Issuer shall promptly
notify the Administrative Agent, and the Administrative Agent shall promptly
notify each Participant of such failure, and each Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such Letter
of Credit Issuer, the amount of such Participant’s Percentage of such payment in
U.S. Dollars and in same day funds; provided, however, that no Participant shall
be obligated to pay to the Administrative Agent its Percentage of such
unreimbursed amount for any wrongful payment made by such Letter of Credit
Issuer under a Letter of Credit issued by it as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such Letter
of Credit Issuer.  If the Administrative Agent so notifies any Participant
required to fund a payment under a Letter of Credit prior to 11:00 A.M. (New
York time) on any Business Day, such Participant shall make available to the
Administrative Agent for the account of the respective Letter of Credit Issuer
such Participant’s Percentage of the amount of such payment on such Business Day
in same day funds.  If and to the extent such Participant shall not have so made
its Percentage of the amount of such payment available to the Administrative
Agent for the account of the respective Letter of Credit Issuer, such
Participant agrees to pay to the Administrative Agent for the account of such
Letter of Credit Issuer, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent for the account of such Letter of Credit Issuer at the
overnight Federal Funds rate. The failure of any Participant to make available
to the Administrative Agent for the account of the respective Letter of Credit
Issuer its Percentage of any payment under any Letter of Credit issued by it
shall not relieve any other Participant of its obligation hereunder to make
available to the Administrative Agent for the account of such Letter of Credit
Issuer its Percentage of any payment under any such Letter of Credit on the date
required, as specified above, but no Participant shall be responsible for the
failure of any other Participant to make available to the Administrative Agent
for the account of such Letter of Credit Issuer such other Participant’s
Percentage of any such payment.

 

(d)                                 Whenever any Letter of Credit Issuer
receives a payment of a reimbursement obligation as to which the Administrative
Agent has received for the account of such Letter of Credit Issuer any payments
from the Participants pursuant to clause (c) above, such Letter of Credit Issuer
shall promptly pay to the Administrative Agent and the Administrative Agent
shall promptly pay to each Participant which has paid its Percentage thereof, in
U.S. Dollars and in same day funds, an amount equal to such Participant’s
Percentage of the principal amount thereof and interest thereon accruing after
the purchase of the respective participations.

 

(e)                                  The obligations of the Participants to make
payments to the Administrative Agent for the account of the respective Letter of
Credit Issuer with respect to Letters of Credit issued by it shall be
irrevocable and not subject to counterclaim, set-off or other defense or any
other qualification or exception whatsoever and shall be made in accordance with
the terms and conditions of this Agreement under all circumstances, including
any of the following circumstances:

 

13

--------------------------------------------------------------------------------


 

(i)                                     any lack of validity or enforceability
of this Agreement or any of the other Credit Documents;

 

(ii)                                  the existence of any claim, set-off,
defense or other right which the Borrower may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, any Letter of Credit Issuer, any Bank, or other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Borrower or any of its Subsidiaries and the beneficiary
named in any such Letter of Credit);

 

(iii)                               any draft, certificate or other document
presented under the Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

 

(iv)                              the surrender or impairment of any security
for the performance or observance of any of the terms of any of the Credit
Documents; or

 

(v)                                 the occurrence of any Default or Event of
Default.

 

2.05                           Increased Costs.  If after the Effective Date,
the adoption or effectiveness of any applicable law, rule or regulation, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Letter of Credit
Issuer or any Participant with any request or directive (whether or not having
the force of law) by any such authority, central bank or comparable agency shall
either (i) impose, modify or make applicable any reserve, deposit, capital
adequacy or similar requirement against Letters of Credit issued by such Letter
of Credit Issuer or such Participant’s participation therein, or (ii) impose on
any Letter of Credit Issuer or any Participant any other conditions affecting
this Agreement, any Letter of Credit or such Participant’s participation
therein; and the result of any of the foregoing is to increase the cost to such
Letter of Credit Issuer or such Participant of issuing, maintaining or
participating in any Letter of Credit, or to reduce the amount of any sum
received or receivable by such Letter of Credit Issuer or such Participant
hereunder, then, upon written demand to the Borrower by such Letter of Credit
Issuer or such Participant (a copy of which notice shall be sent by such Letter
of Credit Issuer or such Participant to the Administrative Agent), accompanied
by the certificate described in the last sentence of this Section 2.05, the
Borrower shall pay to such Letter of Credit Issuer or such Participant such
additional amount or amounts as will compensate such Letter of Credit Issuer or
such Participant for such increased cost or reduction.  A certificate submitted
to the Borrower by such Letter of Credit Issuer or such Participant, as the case
may be (a copy of which certificate shall be sent by such Letter of Credit
Issuer or such Participant to the Administrative Agent), setting forth the basis
for the determination of such additional amount or amounts necessary to
compensate such Letter of Credit Issuer or such Participant as aforesaid shall
be final and conclusive and binding on the Borrower absent manifest error,
although the failure to deliver any such certificate shall not release or
diminish the Borrower’s obligations to pay additional amounts pursuant to this
Section 2.05 upon subsequent receipt of such certificate.

 

14

--------------------------------------------------------------------------------


 

SECTION 3.          Fees; Commitments.

 

3.01         Fees.

 

(a)           The Borrower shall pay to the Administrative Agent for
distribution to each  Bank a commitment fee (the “Commitment Fee”) for the
period from the Effective Date to but not including the date the Total Revolving
Loan Commitment has been terminated, computed at a rate for each day equal to
0.50% per annum on the daily Unutilized Revolving Loan Commitment of such 
Bank.  Accrued Commitment Fees shall be due and payable in arrears on each
Quarterly Payment Date and the date upon which the Total Revolving Loan
Commitment is terminated. For the purposes of this Section, the Revolving Loan
Commitment of a Defaulting Bank shall be deemed to be fully utilized so long as
such Bank is a Defaulting Bank.

 

(b)           The Borrower shall pay to the Administrative Agent for the account
of the Banks (other than a Defaulting Bank) pro rata on the basis of their
Percentages, a fee in respect of each Letter of Credit (the “Letter of Credit
Fee”) computed at a rate per annum equal to the Applicable Eurodollar Margin
then in effect on the daily Stated Amount of such Letter of Credit.  Accrued
Letter of Credit Fees shall be due and payable quarterly in arrears on each
Quarterly Payment Date and upon the first day after the termination of the Total
Revolving Loan Commitment upon which no Letters of Credit remain outstanding.

 

(c)           The Borrower shall pay to the Administrative Agent for the account
of the respective Letter of Credit Issuer a fee in respect of each Letter of
Credit issued by such Letter of Credit Issuer (the “Facing Fee”) computed at the
rate of 1/4 of 1% per annum on the daily Stated Amount of such Letter of Credit;
provided, that in no event shall the annual Facing Fee with respect to each
Letter of Credit be less than $500; it being agreed that, on the date of
issuance of any Letter of Credit and on each anniversary thereof prior to the
termination of such Letter of Credit, if $500 will exceed the amount of Facing
Fees that will accrue with respect to such Letter of Credit for the immediately
succeeding 12-month period, the full $500 shall be payable on the date of
issuance of such Letter of Credit and on each such anniversary thereof prior to
the termination of such Letter of Credit.  Except as provided in the immediately
preceding sentence, accrued Facing Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and upon the first day after the
termination of the Total Revolving Loan Commitment upon which no Letters of
Credit remain outstanding.

 

(d)           The Borrower hereby agrees to pay directly to the respective
Letter of Credit Issuer upon each issuance of, payment under, and/or amendment
of, a Letter of Credit issued by it such amount as shall at the time of such
issuance, payment or amendment be the administrative charge which such Letter of
Credit Issuer is customarily charging for issuances of, payments under or
amendments of, letters of credit issued by it.

 

(e)           The Borrower shall pay to the Administrative Agent, for its own
account, such fees as may be agreed to from time to time between the Borrower
and the Administrative Agent, when and as due.

 

(f)            All computations of Fees shall be made in accordance with
Section 12.07(b).

 

3.02         Termination, Reduction, or Increase of the Revolving Loan
Commitments.

 

(a)           Upon at least three Business Days prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent at
its Notice Office (which notice

 

15

--------------------------------------------------------------------------------


 

shall be irrevocable and shall be promptly transmitted to each of the Banks by
the Administrative Agent), the Borrower shall have the right, without premium or
penalty, to terminate or partially reduce the Total Unutilized Revolving Loan
Commitment; provided that (x) any such termination or partial reduction shall
apply to proportionately and permanently reduce the Revolving Loan Commitment of
each Bank and (y) any partial reduction pursuant to this Section 3.02(a) shall
be in the amount of at least $1,000,000.

 

(b)           In the event of certain refusals by a Bank to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Banks as provided in
Section 12.12(b), the Borrower shall have the right, upon five Business Days
prior written notice to the Administrative Agent at its Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Banks),
to terminate the entire Revolving Loan Commitment of such Bank, so long as all
Revolving Loans and all Swingline Loans, together with accrued and unpaid
interest, Fees and all other amounts, due and owing to such Bank are repaid
concurrently with the effectiveness of such termination pursuant to
Section 4.01(b) and the Borrower shall pay to the Administrative Agent at such
time an amount in cash and/or Cash Equivalents equal to such Bank’s Percentage
of the outstanding Letters of Credit (which cash and/or Cash Equivalents shall
be held by the Administrative Agent as security for the obligations of the
Borrower hereunder in respect of the outstanding Letters of Credit pursuant to a
cash collateral agreement to be entered into in form and substance reasonably
satisfactory to the Administrative Agent, which shall permit certain investments
in Cash Equivalents reasonably satisfactory to the Administrative Agent until
the proceeds are applied to the secured obligations) (at which time Annex I
shall be deemed modified to reflect such changed amounts), and at such time,
such Bank shall no longer constitute a “Bank” for purposes of this Agreement,
except with respect to indemnifications under this Agreement (including Sections
1.10, 1.11, 2.05, 4.04, 12.01 and 12.06), which shall survive as to such repaid
Bank.

 

(c)           (i) Upon notice to the Administrative Agent (who shall promptly
notify the Banks), the Borrower may, from time to time, request an increase in
the Total Revolving Loan Commitment up to an aggregate of $120,000,000; provided
that any such increase in the Total Revolving Loan Commitment shall be in
increments of $10,000,000.  At the time of sending the notice referred to in the
first sentence of this clause (i), the Borrower (in consultation with the
Administrative Agent) may request that each Bank determine if it agrees to
increase its Revolving Loan Commitment and specify the time period within which
each Bank is requested to respond to such request.  Each Bank shall respond
within such time period to the Administrative Agent and shall indicate if such
Bank agrees to increase its Revolving Loan Commitment and, if so, whether by an
amount equal to or less than its Percentage of such requested increase.  Any
Bank not responding within such time period shall be deemed to have declined to
increase its Revolving Loan Commitment.  The Administrative Agent shall notify
the Borrower and each Bank of the Banks’ responses to each request made
hereunder.  To achieve the full amount of a requested increase, the Borrower may
also (A) request that one or more Banks, in their sole and absolute discretion,
nonratably increase their Revolving Loan Commitment(s), and/or (B) invite
additional Persons to become Banks under the terms of this Agreement.

 

(ii)           If any Revolving Loan Commitments are increased in accordance
with this Section, the Administrative Agent and the Borrower shall determine the
effective date of such increase (the “Increase Effective Date”).  The
Administrative Agent (in consultation with the Borrower) shall promptly confirm
in writing to the Banks the final allocation of such increase and the Increase
Effective Date.  As a condition precedent to such increase, the Borrower shall
deliver to the Administrative Agent (A) a certificate of a responsible officer
of the Borrower, dated as of the Increase Effective Date certifying and
attaching the resolutions adopted by the Borrower

 

16

--------------------------------------------------------------------------------


 

approving or consenting to such increase, certifying that immediately before and
immediately after giving effect to such increase the representations and
warranties contained in this Agreement and the other Credit Documents are true
and correct in all material respects on and as of the Increase Effective Date
(except to the extent that such representations and warranties were expressly
made only in reference to a specific date) and certifying that immediately
before and immediately after giving effect to such increase no Default or Event
of Default exists, (B) an opinion of counsel to Holdings and the Borrower, in
form and substance reasonably acceptable to the Administrative Agent, with
respect to the increase of the Total Revolving Loan Commitment, and (C) such
other agreements, documents, or instruments as may be reasonably required by the
Administrative Agent in connection therewith. The Borrower shall pay any
commitment fees and other reasonable out-of-pocket expenses incurred in
connection with any such increase and shall prepay any Eurodollar Loans
outstanding on the Increase Effective Date (and pay any costs incurred in
connection with such prepayment pursuant to Section 1.11) to the extent
necessary to keep outstanding Eurodollar Loans ratable with any revised
Percentage arising from any nonratable increase in the Revolving Loan
Commitments under this Section.

 

(iii)          This Section shall supersede any provisions in Section 12.12 to
the contrary.

 

(d)           The Total Revolving Loan Commitment (and the Revolving Loan
Commitment of each Bank) shall terminate on the Maturity Date unless previously
terminated pursuant to Section 9.

 

3.03         Defaulting Banks.  Notwithstanding any provision of this Agreement
to the contrary, if any Bank becomes a Defaulting Bank, then the following
provisions shall apply for so long as such Bank is a Defaulting Bank:

 

(a)           Participation Exposure.  If any Swingline Loans or Letters of
Credit are outstanding at the time a Bank becomes a Defaulting Bank then:

 

(i)            Payment and Cash Collateralization.  The Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Swingline Loans and (y) second, pay to the Administrative Agent an amount
in cash and/or Cash Equivalents equal to such Defaulting Bank’s participation
interests in the outstanding Letters of Credit for so long as any Letters of
Credit are outstanding and the Administrative Agent shall hold such payment as
security for such obligations of the Borrower hereunder pursuant to a cash
collateral agreement to be entered into in form and substance reasonably
satisfactory to the Administrative Agent (which shall permit certain investments
in Cash Equivalents reasonably satisfactory to the Administrative Agent until
the proceeds are applied to the secured obligations); and

 

(ii)           Suspension of Letter of Credit Fee.  If the Borrower cash
collateralizes any portion of such Defaulting Bank’s participation interests in
the Letters of Credit pursuant to this Section, the Borrower shall not be
required to pay any fees to such Defaulting Bank pursuant to
Section 3.01(b) with respect to such Defaulting Bank’s participation interest in
the Letters of Credit during the period such Defaulting Bank’s participation
interest in the Letters of Credit is cash collateralized by the Borrower;

 

(b)           If any Defaulting Bank’s participation interest in the Letters of
Credit is not cash collateralized, then, without prejudice to any rights or
remedies of the Letter of Credit Issuer or any Bank hereunder, all letter of
credit fees payable under Section 3.01(b) with respect to such

 

17

--------------------------------------------------------------------------------


 

Defaulting Bank’s participation interest in the Letters of Credit shall be
payable to the Letter of Credit Issuer until such participation interest in the
Letters of Credit is cash collateralized; and

 

(c)           Suspension of Swingline Loans and Letters of Credit.  So long as
any Bank is a Defaulting Bank, the Swingline Bank shall not be required to fund
any Swingline Loans and the Letter of Credit Issuer shall not be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure will be 100% covered by the cash collateral provided in
accordance with the provisions hereof.

 

The rights and remedies against a Defaulting Bank under this Agreement are in
addition to other rights and remedies that Borrower may have against such
Defaulting Bank with respect to any funding default and that the Administrative
Agent or any Bank may have against such Defaulting Bank with respect to any
funding default.  In the event that the Administrative Agent, the Borrower, the
Letter of Credit Issuer and the Swingline Bank each agrees that a Defaulting
Bank has adequately remedied all matters that caused such Bank to be a
Defaulting Bank, then the outstanding Revolving Loans and participations in
Letters of Credit held by the Banks shall be readjusted to reflect the inclusion
of such Bank’s Unutilized Revolving Loan Commitment and on such date such Bank
shall purchase at par such of the Revolving Loans of the other Banks as the
Administrative Agent shall determine may be necessary in order for such Bank to
hold such Revolving Loans in accordance with its applicable Percentage.

 

SECTION 4.          Payments.

 

4.01         Voluntary Prepayments.

 

(a)           The Borrower shall have the right to prepay the Loans made to it,
in whole or in part, without premium or penalty, except as otherwise provided in
this Agreement, from time to time on the following terms and conditions: (i) the
Borrower shall give the Administrative Agent at its Notice Office written notice
(or telephonic notice promptly confirmed in writing) of its intent to prepay
such Loans, whether such Loans are Revolving Loans or Swingline Loans, the
amount of such prepayment and (in the case of Eurodollar Loans) the specific
Borrowing(s) pursuant to which made, which notice shall be given by the Borrower
prior to 1:00 P.M. (New York time) (x) at least one Business Day prior to the
date of such prepayment in the case of Revolving Loans maintained as Base Rate
Loans, (y) on the date of such prepayment in the case of Swingline Loans and
(z) at least three Business Days prior to the date of such prepayment in the
case of Eurodollar Loans, which notice shall, except in the case of Swingline
Loans (which notice shall promptly be transmitted to the Swingline Bank),
promptly be transmitted by the Administrative Agent to each of the Banks;
(ii) each prepayment shall be in an aggregate principal amount of (A) at least
$500,000 in the case of Eurodollar Loans and (B) at least $250,000 in the case
of Base Rate Loans (or $100,000 in the case of Swingline Loans); provided, that
no partial prepayment of Eurodollar Loans made pursuant to a Borrowing shall
reduce the aggregate principal amount of the Eurodollar Loans outstanding
pursuant to such Borrowing to an amount less than the Minimum Borrowing Amount
applicable thereto; and (iii) each prepayment in respect of any Loans made
pursuant to a Borrowing shall be applied pro rata among such Loans.

 

(b)           In the event of certain refusals by a Bank to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Banks as provided in
Section 12.12(b), the Borrower shall have the right, upon five Business Days’
prior written notice to the Administrative Agent at its Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Banks) to
repay all Revolving Loans of such Bank, together with accrued and unpaid
interest, Fees and all other amounts due

 

18

--------------------------------------------------------------------------------


 

and owing to such Bank in accordance with said Section 12.12(b), so long as
(A) the Revolving Loan Commitment of such Bank is terminated concurrently with
such repayment pursuant to Section 3.02(b) (at which time Annex I shall be
deemed modified to reflect the changed Revolving Loan Commitments) and (B) the
consents required by Section 12.12(b) in connection with the repayment pursuant
to this clause (b) shall have been obtained.

 

4.02         Mandatory Prepayments.

 

(a)           If on any date the sum of (i) the aggregate outstanding principal
amount of Revolving Loans and Swingline Loans (after giving effect to all other
repayments thereof on such date) plus (ii) the Letter of Credit Outstandings on
such date, exceeds the Total Revolving Loan Commitment as then in effect, the
Borrower shall repay on such date the principal of Swingline Loans, and if no
Swingline Loans are or remain outstanding, Revolving Loans, in an aggregate
amount equal to such excess.  If, after giving effect to the prepayment of all
outstanding Swingline Loans and Revolving Loans, the aggregate amount of Letter
of Credit Outstandings exceeds the Total Revolving Loan Commitment as then in
effect, the Borrower agrees to pay to the Administrative Agent an amount in cash
and/or Cash Equivalents equal to such excess (up to the aggregate amount of
Letter of Credit Outstandings at such time) and the Administrative Agent shall
hold such payment as security for the obligations of the Borrower hereunder
pursuant to a cash collateral agreement to be entered into in form and substance
reasonably satisfactory to the Administrative Agent (which shall permit certain
investments in Cash Equivalents reasonably satisfactory to the Administrative
Agent until the proceeds are applied to the secured obligations).

 

(b)           With respect to each repayment of Loans required by this
Section 4.02, the Borrower may designate the Types of Loans which are to be
repaid and the specific Borrowing(s) pursuant to which made; provided, that
(i) Eurodollar Loans may be designated for repayment pursuant to this
Section 4.02 only on the last day of an Interest Period applicable thereto
unless all Eurodollar Loans with Interest Periods ending on such date of
required prepayment and all Base Rate Loans have been paid in full; (ii) if any
repayment of Eurodollar Loans made pursuant to a single Borrowing shall reduce
the outstanding Revolving Loans made pursuant to such Borrowing to an amount
less than the Minimum Borrowing Amount, such Borrowing shall be immediately
converted into Base Rate Loans; and (iii) each repayment of any Revolving Loans
made pursuant to a Borrowing shall be applied pro rata among such Revolving
Loans.  In the absence of a designation by the Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its sole discretion with a view, but no obligation, to
minimize breakage costs owing under Section 1.11.

 

(c)           Notwithstanding anything to the contrary contained elsewhere in
this Agreement, (i) all then outstanding Swingline Loans shall be repaid in full
on the Swingline Expiry Date and (ii) all outstanding Revolving Loans shall be
repaid in full on the Maturity Date.

 

4.03         Method and Place of Payment.  Except as otherwise specifically
provided herein, all payments under this Agreement shall be made to the
Administrative Agent for the ratable account of the Banks entitled thereto, not
later than 1:00 P.M. (New York time) on the date when due and shall be made in
immediately available funds and in U.S. Dollars at the Payment Office, it being
understood that written, telex or facsimile transmission notice by the Borrower
to the Administrative Agent to make a payment from the funds in the Borrower’s
account at the Payment Office shall constitute the making of such payment to the
extent of such funds held in such account. Any payments under this Agreement
which are made later than 1:00 P.M. (New York time) shall be deemed to have been
made on the next succeeding Business Day.  Whenever any payment to be made
hereunder shall be stated to be due on a day which is not a Business Day, the
due date thereof shall be extended to the next succeeding Business

 

19

--------------------------------------------------------------------------------


 

Day and, with respect to payments of principal, interest shall be payable during
such extension at the applicable rate in effect immediately prior to such
extension.

 

4.04         Net Payments.

 

(a)           All payments made by the Borrower hereunder or under any Note will
be made without setoff, counterclaim or other defense.  Except as provided in
Section 4.04(b), all such payments will be made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any jurisdiction or by any political subdivision or taxing authority
thereof or therein with respect to such payments (but excluding, except as
provided in the second succeeding sentence, any tax imposed on or measured by
the net income or net profits of a Bank pursuant to the laws of the jurisdiction
in which it is organized or the jurisdiction in which the principal office or
applicable lending office of such Bank is located or any subdivision thereof or
therein) and all interest, penalties or similar liabilities with respect thereto
(all such non-excluded taxes, levies, imposts, duties, fees, assessments or
other charges being referred to collectively as “Taxes”).  If any Taxes are so
levied or imposed, the Borrower agrees to pay the full amount of such Taxes, and
such additional amounts as may be necessary so that every payment of all amounts
due under this Agreement or under any Note, after withholding or deduction for
or on account of any Taxes, will not be less than the amount provided for herein
or in such Note.  If any amounts are payable in respect of Taxes pursuant to the
preceding sentence, the Borrower agrees to reimburse each Bank, upon the written
request of such Bank, for taxes imposed on or measured by the net income or net
profits of such Bank pursuant to the laws of the jurisdiction in which it is
organized or the jurisdiction in which the principal office or applicable
lending office of such Bank is located or under the laws of any political
subdivision or taxing authority of any such jurisdiction in which it is
organized or the jurisdiction in which the principal office or applicable
lending office of such Bank is located and for any withholding of taxes as such
Bank shall determine are payable by, or withheld from, such Bank in respect of
such amounts so paid to or on behalf of such Bank pursuant to the preceding
sentence and in respect of any amounts paid to or on behalf of such Bank
pursuant to this sentence.  The Borrower will furnish to the Administrative
Agent within 45 days after the date the payment of any Taxes is due pursuant to
applicable law certified copies of tax receipts evidencing such payment by the
Borrower.  The Borrower agrees to indemnify and hold harmless each Bank, and
reimburse such Bank upon its written request, for the amount of any Taxes so
levied or imposed and paid by such Bank.

 

(b)           Each Bank that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) agrees to deliver to the Borrower
and the Administrative Agent on or prior to the Effective Date, or in the case
of a Bank that is an assignee or transferee of an interest under this Agreement
pursuant to Section 1.13 or 12.04 (unless the respective Bank was already a Bank
hereunder immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Bank, (i) two accurate and complete original
signed copies of Internal Revenue Service Form W-8ECI or W-8BEN (or successor
forms) certifying to such Bank’s entitlement as of such date to a complete
exemption from United States withholding tax with respect to payments to be made
under this Agreement and under any Note, or (ii) if the Bank is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code and cannot deliver either
Internal Revenue Service Form W-8ECI or W-8BEN pursuant to clause (i) above,
(x) a certificate substantially in the form of Exhibit C (any such certificate,
a “Section 4.04(b)(ii) Certificate”) and (y) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN (or successor form)
certifying to such Bank’s entitlement to a complete exemption from United States
withholding tax with respect to payments of interest to be made under this
Agreement and under any Note.  In addition, each Bank agrees that from time to
time after the Effective Date,

 

20

--------------------------------------------------------------------------------


 

when a lapse in time or change in circumstances renders the previous
certification obsolete or inaccurate in any material respect, it will deliver to
the Borrower and the Administrative Agent two new accurate and complete original
signed copies of Internal Revenue Service Form W-8ECI or W-8BEN and a
Section 4.04(b)(ii) Certificate, as the case may be, and such other forms as may
be required in order to confirm or establish the entitlement of such Bank to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement and any Note, or it shall immediately
notify the Borrower and the Administrative Agent of its inability to deliver any
such Form or Certificate in which case such Bank shall not be required to
deliver any such Form or Certificate pursuant to this Section 4.04(b). 
Notwithstanding anything to the contrary contained in Section 4.04(a), but
subject to Section 12.04(b) and the immediately succeeding sentence, (x) the
Borrower shall be entitled, to the extent it is required to do so by law, to
deduct or withhold income or similar taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
fees or other amounts payable hereunder for the account of any Bank which is not
a United States person (as such term is defined in Section 7701(a)(30) of the
Code) for U.S. Federal income tax purposes to the extent that such Bank has not
provided to the Borrower U.S. Internal Revenue Service Forms that establish a
complete exemption from such deduction or withholding and (y) the Borrower shall
not be obligated pursuant to Section 4.04(a) hereof to gross-up payments to be
made to a Bank in respect of income or similar taxes imposed by the United
States if (I) such Bank has not provided to the Borrower the Internal Revenue
Service Forms required to be provided to the Borrower pursuant to this
Section 4.04(b) or (II) in the case of a payment, other than interest, to a Bank
described in clause (ii) above, to the extent that such Forms do not establish a
complete exemption from withholding of such taxes.  Notwithstanding anything to
the contrary contained in the preceding sentence or elsewhere in this
Section 4.04 and except as set forth in Section 12.04(b), the Borrower agrees to
pay additional amounts and to indemnify each Bank in the manner set forth in
Section 4.04(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any amounts deducted or withheld by
it as described in the immediately preceding sentence as a result of any changes
that are effective after the Effective Date in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of income or similar Taxes.

 

SECTION 5.          Conditions Precedent.

 

5.01         Effective Date Conditions Precedent.  The effectiveness of this
Agreement to amend and restate the Prior Credit Agreement and the obligation of
each Bank to make each Loan to the Borrower hereunder, and the obligation of any
Letter of Credit Issuer to issue each Letter of Credit hereunder, are subject to
the satisfaction (or waiver in accordance with Section 12.12 hereto) of the
following conditions:

 

(a)           Execution of Agreement; Notes.  There shall have been delivered to
the Administrative Agent for the account of each Bank this Agreement and, if
requested, the appropriate Notes, in each case executed by the Borrower.

 

(b)           Officer’s Certificate.  The Administrative Agent shall have
received a certificate dated such date signed by an appropriate officer of the
Borrower stating that all of the applicable conditions set forth in clauses
(n) and (o) of this Section 5.01 have been satisfied as of such date.

 

(c)           Opinions of Counsel.  The Administrative Agent shall have received
(i) an opinion, addressed to the Administrative Agent and each of the Banks and
dated the date hereof, from counsel to the Credit Parties, which opinion shall
cover such matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably request and (ii) an

 

21

--------------------------------------------------------------------------------


 

opinion from local counsel reasonably satisfactory to the Administrative Agent
in each jurisdiction as the Administrative Agent shall reasonably request
addressed to the Administrative Agent and the Banks which opinion shall be in
form and substance reasonably satisfactory to the Administrative Agent and shall
cover the perfection of the security interests granted in respect of the portion
of the Collateral located in such respective jurisdiction pursuant to the
Mortgages and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request.

 

(d)           Corporate Proceedings.

 

(i)            The Administrative Agent shall have received from each Credit
Party a certificate, in form and substance reasonably satisfactory to the
Administrative Agent and dated the date hereof, signed by the chairman, a vice
chairman, chief executive officer, the president or any vice-president of such
Credit Party, and attested to by the secretary or any assistant secretary of
such Credit Party, in the form of Exhibit C with appropriate insertions,
together with copies of the Certificate of Incorporation and By-Laws of such
Credit Party and the resolutions of such Credit Party authorizing such Credit
Party to execute and deliver this Agreement (or, in the case of the Subsidiary
Guarantors, the Reaffirmation of Credit Documents attached to this Agreement)
and to perform its respective obligations under the Credit Documents to which it
is a party.

 

(ii)           All corporate and legal proceedings and all instruments and
agreements in connection with the transactions contemplated by this Agreement
and the other Credit Documents shall be reasonably satisfactory in form and
substance to the Administrative Agent, and the Administrative Agent shall have
received all information and copies of all certificates, documents and papers,
including good standing certificates, bring-down certificates and any other
records of corporate proceedings and governmental approvals, if any, which the
Administrative Agent reasonably may have requested in connection therewith, such
documents and papers, where appropriate, to be certified by proper corporate or
governmental authorities.

 

(e)           Adverse Change, etc.   Nothing shall have occurred since
September 30, 2010 (and neither the Banks nor the Administrative Agent shall
have become aware of any facts or conditions not previously known) which the
Required Banks or the Administrative Agent shall determine (a) has, or could
reasonably be expected to have, a material adverse effect on the rights or
remedies of the Banks or the Administrative Agent, or on the ability of any
Credit Party to perform its obligations to them hereunder or under any other
Credit Document or (b) has, or could reasonably be expected to have, a Material
Adverse Effect.

 

(f)            Litigation.  There shall be no actions, suits or proceedings
pending or threatened (a) with respect to this Agreement or any other Credit
Document or the Transaction or (b) which the Administrative Agent or the
Required Banks shall determine could reasonably be expected to (i) have a
Material Adverse Effect or (ii) have a material adverse effect on the
Transaction, the rights or remedies of the Banks or the Administrative Agent
hereunder or under any other Credit Document or on the ability of any Credit
Party to perform its respective obligations to the Banks or the Administrative
Agent hereunder or under any other Credit Document.

 

(g)           Approvals.  All necessary governmental (domestic and foreign) and
third party approvals in connection with the Transaction, the transactions
contemplated by the Credit Documents and otherwise referred to herein or therein
shall have been obtained and remain in effect, and all applicable waiting
periods shall have expired without any action being taken by

 

22

--------------------------------------------------------------------------------


 

any competent authority which restrains, prevents or imposes materially adverse
conditions upon the consummation of the Transaction, the transactions
contemplated by the Credit Documents and otherwise referred to herein or
therein.  Additionally, there shall not exist any judgment, order, injunction or
other restraint issued or filed or a hearing seeking injunctive relief or other
restraint pending or notified prohibiting or imposing materially adverse
conditions upon the consummation of the Transaction or the making of Loans.

 

(h)           Security Documents.

 

(i)            To the extent not previously delivered in connection with the
Prior Credit Agreement, Holdings, the Borrower and each Subsidiary Guarantor
shall have delivered to the Collateral Agent, as pledgee thereunder, all of the
Pledged Securities referred to therein, endorsed in blank in the case of
promissory notes or accompanied by executed and undated stock powers in the case
of capital stock, and the Pledge Agreement and such other documents shall be in
full force and effect.

 

(ii)           To the extent not previously delivered in connection with the
Prior Credit Agreement, one Intercompany Note from each Subsidiary who has an
Intercompany Loan outstanding as of the Effective Date to the extent an
Intercompany Note is required under Section 8.05(g).

 

(iii)          Holdings, the Borrower and each Subsidiary Guarantor shall have
delivered to the Collateral Agent, (a) an amendment to each Mortgage recorded on
or about the 2002 Effective Date allowing for an increase in dollar amount of
the Obligations secured by such Mortgage and (b) a commitment, in form and
substance reasonably satisfactory to the Collateral Agent, for an endorsement to
the title policy originally issued in connection with each such Mortgage.

 

(iv)          The Collateral Agent shall have received fully executed
counterparts of a Mortgage, in form and substance reasonably satisfactory to the
Collateral Agent covering (A) all of the real property located in Ogden, Utah
owned in fee simple by the Borrower not already covered by a Mortgage in favor
of the Collateral Agent for the benefit of the Secured Creditors and (B) all of
the real property located in Tulsa, Oklahoma owned in fee simple by the Borrower
(collectively, the Mortgages under this clause, the “2010 Mortgages”).

 

(v)           The Collateral Agent shall have received mortgagee title insurance
policies (or binding commitment to issue such title insurance policy) issued by
title insurers reasonably satisfactory to the Collateral Agent in amounts
reasonably satisfactory to the Collateral Agent and assuring the Collateral
Agent that each 2010 Mortgage is valid and enforceable first priority mortgage
Lien on the respective Mortgaged Properties, free and clear of all defects and
encumbrances except Permitted Encumbrances.  Each such Mortgage Policy shall be
in form and substance reasonably satisfactory to the Collateral Agent and
(i) shall include an endorsement for future advances under this Agreement, the
Notes and the applicable 2010 Mortgage and for any other matter that the
Collateral Agent in its discretion may reasonably request, (ii) shall not
include an exception for mechanics’ liens and (iii) shall provide for
affirmative insurance and such reinsurance (including direct access agreements)
as the Collateral Agent in its discretion may reasonably request.

 

23

--------------------------------------------------------------------------------


 

(vi)          The Collateral Agent shall have received a survey for each parcel
of Mortgaged Property covered by a 2010 Mortgage, in form and substance
reasonably satisfactory to the Collateral Agent, certified by a licensed
professional surveyor reasonably satisfactory to the Collateral Agent.

 

(vii)         The Collateral Agent shall have also received landlord
subordination agreements, in form and substance reasonably satisfactory to the
Collateral Agent, for the leased locations of: (A) Building No. 1B, Bays 4-5
with a street address of 219 North 530 West, Ogden, Utah; and (B) Building
No. 3C, Bays No. 3-5, with the street address of 223 North 600 West, in Ogden,
Utah.

 

(i)            Evidence of Insurance.  The Administrative Agent shall have
received evidence of insurance complying with the requirements of Section 7.03
for the business and properties of Holdings and its Subsidiaries, in scope, form
and substance reasonably satisfactory to the Administrative Agent and naming the
Collateral Agent as an additional insured and/or loss payee, and stating that
such insurance shall not be cancelled or revised without 30 days prior written
notice by the insurer to the Collateral Agent.

 

(j)            Projections.  The Banks shall have received the financial
projections (the “Projections”) certified by a Senior Officer of Holdings which
include the projected results of Holdings and its Subsidiaries for the five
fiscal years ended after the Effective Date.

 

(k)           Existing Indebtedness.  Neither Holdings nor any of its
Subsidiaries shall have any preferred stock or Indebtedness outstanding except
for Indebtedness permitted under Section 8.04.

 

(l)            Payment of Fees.  All costs, fees and expenses, and all other
compensation contemplated by this Agreement or the separate fee letter dated the
date hereof between the Administrative Agent and the Borrower, due to the
Administrative Agent and the Banks (including reasonable legal fees and
expenses) shall have been paid to the extent invoiced and required to be paid on
the Effective Date.

 

(m)          Prior Credit Agreement.  Evidence that all unpaid interest and fees
accrued under the Prior Credit Agreement through the Effective Date and all
other fees, expenses and other charges outstanding thereunder shall have been
paid in full.

 

(n)           No Default.  No Default or Event of Default shall exist
immediately after giving effect to the initial Revolving Loan hereunder or any
Letter of Credit issued hereunder on the Effective Date.

 

(o)           Representations and Warranties.  At the time of the initial
Revolving Loan hereunder and also after giving effect thereto, all
representations and warranties contained herein or in the other Credit Documents
in effect at such time shall be true and correct in all respects, unless stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all respects as of such earlier date.

 

Notwithstanding the foregoing, this Agreement shall not be effective to amend
and restate the Prior Credit Agreement and the obligation of each Bank to make
its initial Revolving Loan hereunder and the obligations of the Letter of Credit
Issuer to issue the initial Letter of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 12.12) at or prior to 3:00  P.M., on December 31, 2010 (and,
in the event such conditions are not so satisfied or

 

24

--------------------------------------------------------------------------------


 

waived, the Total Revolving Loan Commitments shall terminate at such time).

 

5.02         Conditions Precedent to Each Extension of Credit.  The obligation
of each Bank to make each Loan to the Borrower hereunder after the Effective
Date, and the obligation of any Letter of Credit Issuer to issue each Letter of
Credit hereunder after the Effective Date, are subject to the satisfaction of
the following additional conditions:

 

(a)           No Default.  At the time of each such Credit Event and also
immediately after giving effect thereto, there shall exist no Default or Event
of Default.

 

(b)           Representations and Warranties.  At the time of each such Credit
Event and also after giving effect thereto, all representations and warranties
contained herein or in the other Credit Documents in effect at such time shall
be true and correct in all material respects (except that those representations
and warranties that are qualified by materiality, Material Adverse Effect, or
similar phrase shall be true and correct in all respects) with the same effect
as though such representations and warranties had been made on and as of the
date of such Credit Event, unless stated to relate to a specific earlier date,
in which case such representations and warranties shall be true and correct in
all material respects (except that those representations and warranties that are
qualified by materiality, Material Adverse Effect, or similar phrase shall be
true and correct in all respects) as of such earlier date.

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Banks that all
of the conditions specified in clauses (a) and (b) of Section 5.02 are satisfied
as of the date of such Credit Event.

 

SECTION 6.          Representations, Warranties and Agreements.  In order to
induce the Banks to enter into this Agreement and to make the Loans and issue
and/or participate in the Letters of Credit provided for herein, each of
Holdings and the Borrower makes the following representations, warranties and
agreements with the Banks in each case after giving effect to the Transaction,
all of which shall survive the execution and delivery of this Agreement, the
making of the Loans and the issuance of the Letters of Credit:

 

6.01         Corporate Status.  Holdings and each of its Subsidiaries (i) is a
duly organized and validly existing corporation in good standing (to the extent
such concept is relevant in such jurisdiction) under the laws of the
jurisdiction of its organization, (ii) has the corporate power and authority to
own its property and assets and to transact the business in which it is engaged
and presently proposes to engage and (iii) is duly qualified and is authorized
to do business and is in good standing in all jurisdictions where it is required
to be so qualified and where the failure to be so qualified would have a
Material Adverse Effect.

 

6.02         Corporate Power and Authority.  Each Credit Party has the corporate
power and authority to execute, deliver and carry out the terms and provisions
of the Credit Documents to which it is a party and has taken all necessary
corporate action to authorize the execution, delivery and performance of the
Credit Documents to which it is a party.  Each Credit Party has duly executed
and delivered each Credit Document to which it is a party and each such Credit
Document constitutes the legal, valid and binding obligation of such Credit
Party enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law).

 

25

--------------------------------------------------------------------------------


 

6.03         No Violation.  Neither the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party nor compliance
by any Credit Party with the terms and provisions thereof, nor the consummation
of the transactions contemplated herein or therein, (i) will contravene any
applicable provision of any law, statute, rule or regulation, or any order,
writ, injunction or decree of any court or governmental instrumentality,
(ii) will conflict or be inconsistent with or result in any breach of, any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or (other than pursuant to the Security Documents) result in the creation
or imposition of (or the obligation to create or impose) any Lien upon any of
the property or assets of Holdings or any of its Subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, credit
agreement or any other material agreement or instrument to which Holdings or any
of its Subsidiaries is a party or by which it or any of its property or assets
are bound or to which it may be subject or (iii) will violate any provision of
the Certificate of Incorporation or By-Laws of Holdings or any of its
Subsidiaries.

 

6.04         Litigation.  There are no actions, suits or proceedings pending or,
to the knowledge of Holdings or any of its Subsidiaries, threatened, with
respect to Holdings or any of its Subsidiaries (i) that could reasonably be
expected to have a Material Adverse Effect or (ii) that could reasonably be
expected to have a material adverse effect on the rights or remedies of the
Banks or on the ability of any Credit Party to perform its respective
obligations to the Banks hereunder and under the other Credit Documents to which
it is, or will be, a party. Additionally, there does not exist any judgment,
order or injunction prohibiting or imposing material adverse conditions upon the
occurrence of any Credit Event.

 

6.05         Use of Proceeds; Margin Regulations.

 

(a)           The proceeds of Revolving Loans and Swingline Loans shall be
utilized to pay fees and expenses incurred in connection with the Transaction
and for the general corporate and working capital purposes of the Borrower and
its Subsidiaries and other purposes expressly permitted hereunder.

 

(b)           Except as otherwise permitted by Sections 8.02(o), 8.05(w) and
8.06, no part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock.  Neither the making of any Loan
hereunder, nor the use of the proceeds thereof, will violate the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System or
any succeeding regulations.

 

(c)           The aggregate cash consideration paid for all Margin Stock owned
by Holdings and its Subsidiaries (other than the capital stock of Holdings held
in treasury) does not exceed the amount permitted pursuant to Section 8.05(w). 
At the time of each Credit Event, not more than 25% of the value of the assets
of Holdings and its Subsidiaries taken as a whole (including all capital stock
of Holdings held in treasury) will constitute Margin Stock.

 

6.06         Governmental Approvals.  No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any foreign or domestic governmental or public body or authority,
or any subdivision thereof, is required to authorize or is required in
connection with (i) the execution, delivery and performance of any Credit
Document or (ii) the legality, validity, binding effect or enforceability of any
Credit Document.

 

6.07         Investment Company Act.  Neither Holdings nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

 

26

--------------------------------------------------------------------------------


 

6.08         Regulation U.  If at any time any Margin Stock is pledged or
required to be pledged pursuant to any Security Document, all actions required
to be taken pursuant to Section 7.15 shall have been taken to the reasonable
satisfaction of the Administrative Agent.

 

6.09         True and Complete Disclosure.  All factual information (taken as a
whole) heretofore or contemporaneously furnished by or on behalf of Holdings or
any of its Subsidiaries in writing to the Administrative Agent or any Bank
(including all information contained in the Credit Documents) for purposes of or
in connection with this Agreement or any transaction contemplated herein is, and
all other such factual information (taken as a whole) hereafter furnished by or
on behalf of any such Persons in writing to the Administrative Agent or any Bank
will be, true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
material fact necessary to make such information (taken as a whole) not
misleading at such time in light of the circumstances under which such
information was provided.

 

6.10         Financial Condition; Financial Statements.

 

(a)           After giving effect to each Borrowing hereunder, on a pro forma
basis after giving effect to the Transaction and to all Indebtedness incurred,
and to be incurred (including the Loans), and Liens created, and to be created,
by each Credit Party in connection therewith, with respect to each of Holdings
and its Subsidiaries (on a consolidated basis) and of the Borrower (on a
stand-alone basis) (x) the sum of the assets, at a fair valuation (assuming such
assets constitute a going concern), of each of Holdings and its Subsidiaries (on
a consolidated basis) and of the Borrower (on a stand-alone basis) will exceed
its debts, (y) it has not incurred nor intended to, nor believes that it will,
incur debts beyond its ability to pay such debts as such debts mature and (z) it
will have sufficient capital with which to conduct its business.  For purposes
of this Section 6.10, “debt” means any liability on a claim, and “claim” means
(i) right to payment whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (ii) right to an equitable
remedy for breach of performance if such breach gives rise to a payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured.

 

(b)           The consolidated balance sheet of Holdings and its Subsidiaries at
September 30, 2010, and the related statements of operations and cash flows and
changes in stockholders’ equity of Holdings and its Subsidiaries for the fiscal
year ended as of said date, copies of which have heretofore been furnished to
each Bank, present fairly in all material respects the consolidated financial
position of Holdings and its Subsidiaries at the date of said statements and the
results for the period covered thereby.  All such financial statements have been
prepared in accordance with GAAP consistently applied except to the extent
provided in the notes to said financial statements.

 

(c)           Since September 30, 2010, nothing has occurred that has had or
could reasonably be expected to have a Material Adverse Effect.

 

(d)           Except as fully reflected in the financial statements described in
Section 6.10(b) and the Indebtedness incurred under this Agreement, (i) there
were as of the Effective Date (and after giving effect to any Loans made on such
date), no liabilities or obligations (excluding current obligations incurred in
the ordinary course of business) with respect to Holdings or any of its
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due), and (ii) neither Holdings nor the Borrower
know of any basis for the assertion against Holdings or any of its Subsidiaries
of any such liability or obligation which, in

 

27

--------------------------------------------------------------------------------


 

the case of clause (i) or (ii) either individually or in the aggregate, is or
would be reasonably likely to have, a Material Adverse Effect.

 

(e)           The Projections are based on good faith estimates and assumptions
made by the management of Holdings, and on the Effective Date such management
believed that the Projections were reasonable and attainable, it being
recognized by the Banks, however, that projections as to future events are not
to be viewed as facts and that the actual results during the period or periods
covered by the Projections may differ from the projected results and that the
differences may be material.  There is no fact known to Holdings or any of its
Subsidiaries which would have a Material Adverse Effect, which has not been
disclosed herein or in such other documents, certificates and statements
furnished to the Banks for use in connection with the transactions contemplated
hereby.

 

6.11         Security Interests.  On and after the Effective Date, each of the
Security Documents creates (or after the execution and delivery thereof will
create), as security for the Obligations, a valid and enforceable perfected
security interest in and Lien on all of the Collateral subject thereto, superior
to and prior to the rights of all third Persons and subject to no other Liens
(except that the Collateral and the collateral covered by the Additional
Security Documents may be subject to Permitted Liens relating thereto), in favor
of the Collateral Agent. No filings or recordings are required in order to
perfect the Liens created under any Security Document except for filings or
recordings required in connection with any such Security Document which shall
have been made on or prior to the Effective Date as contemplated by Section 5.01
or on or after the execution and delivery thereof as contemplated by Sections
7.11, 7.13 and 8.12.

 

6.12         Existing Indebtedness.  None of Holdings or any of its Subsidiaries
has any Indebtedness that is not permitted by Section 8.04.

 

6.13         Transaction.  At the time of consummation thereof, the Transaction
shall have been consummated in all material respects in accordance with the
terms of the Credit Documents and all applicable laws.  At the time of
consummation thereof, all consents and approvals of, and filings and
registrations with, and all other actions in respect of, all governmental
agencies, authorities or instrumentalities required in order to make or
consummate the Transaction have been obtained, given, filed or taken or waived
and are or will be in full force and effect (or effective judicial relief with
respect thereto has been obtained) except where the failure to obtain, give,
file, or take would not reasonably be expected to have a Material Adverse
Effect.  All applicable waiting periods with respect thereto have or, prior to
the time when required, will have, expired without, in all such cases, any
action being taken by any competent authority which restrains, prevents, or
imposes material adverse conditions upon the Transaction.  Additionally, there
does not exist any judgment, order or injunction prohibiting or imposing
material adverse conditions upon the Transaction, or the performance by Holdings
and its Subsidiaries of their obligations under the Credit Documents and all
applicable laws.

 

6.14         Special Purpose Corporation.  Holdings has no significant assets
(other than the capital stock of the Borrower, immaterial assets used for the
performance of those activities permitted to be performed by Holdings pursuant
to Section 8.01(b), and Borrower Subordinated Notes) or liabilities (other than
this Agreement and the other Credit Documents, liabilities (if any) under the
other Credit Documents, those liabilities permitted to be incurred by Holdings
pursuant to Section 8.01(b), Indebtedness permitted to be incurred by Holdings
pursuant to Sections 8.04(p) and 8.04(s) and, as and when issued from time to
time in accordance with the terms of this Agreement, Permitted Holdings PIK
Securities, Permitted Subordinated Indebtedness and Shareholder Subordinated
Notes).

 

28

--------------------------------------------------------------------------------


 

6.15         Compliance with ERISA.

 

(a)           Each Plan is in compliance with ERISA and the Code; no Reportable
Event has occurred with respect to a Plan; no Plan is insolvent or in
reorganization; no Plan has an Unfunded Current Liability; no Plan has an
accumulated or waived funding deficiency, has permitted decreases in its funding
standard account or has applied for a waiver of the minimum funding standard or
an extension of any amortization period within the meaning of Section 412 of the
Code; all contributions required to be made with respect to a Plan and a Foreign
Pension Plan have been timely made; neither Holdings nor any Subsidiary of
Holdings nor any ERISA Affiliate has incurred any liability to or on account of
a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971, 4975 or 4980 of the
Code or reasonably expects to incur any liability (including any indirect,
contingent or secondary liability) under any of the foregoing Sections with
respect to any Plan (other than liabilities of any ERISA Affiliate which could
not, by operation of law or otherwise, become a liability of Holdings or any of
its Subsidiaries); no proceedings have been instituted to terminate, or to
appoint a trustee to administer, any Plan; no condition exists which presents a
risk to Holdings or any Subsidiary of Holdings or any ERISA Affiliate of
incurring a liability to or on account of a Plan pursuant to the foregoing
provisions of ERISA and the Code; using actuarial assumptions and computation
methods consistent with subpart 1 of subtitle E of Title IV of ERISA, there
would be no liabilities of Holdings and its Subsidiaries and its ERISA
Affiliates to all Plans which are multiemployer plans (as defined in
Section 4001(a)(3) of ERISA) in the event of a complete withdrawal therefrom, as
of the close of the most recent fiscal year of each such Plan ended prior to the
date of the most recent Credit Event, no lien imposed under the Code or ERISA on
the assets of Holdings or any Subsidiary of Holdings or any ERISA Affiliate
exists or is likely to arise on account of any Plan.

 

(b)           Each Foreign Pension Plan has been maintained in compliance with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders and has been maintained, where required, in good
standing with applicable regulatory authorities.  Neither Holdings nor any of
its Subsidiaries has incurred any obligation in connection with the termination
of or withdrawal from any Foreign Pension Plan. The present value of the accrued
benefit liabilities (whether or not vested) under each Foreign Pension Plan
which is funded, determined as of the end of the most recently ended fiscal year
of the Borrower on the basis of actuarial assumptions, each of which is
reasonable, did not exceed the current value of the assets of such Foreign
Pension Plan, and for each Foreign Pension Plan which is not funded, the
obligations of such Foreign Pension Plan are properly accrued.

 

(c)           Notwithstanding anything to the contrary contained in this
Section 6.15, the representations made in this Section 6.15 shall only be untrue
if the aggregate effect of all events, liabilities, deficiencies, proceedings,
conditions, liens, obligations, and noncompliance, in each case of the types
described above, could reasonably be expected to have a Material Adverse Effect.

 

6.16         Capitalization.

 

(a)           The authorized capital stock of Holdings shall consist of
(i) 50,000,000 shares of common stock, $.01 par value per share (such authorized
shares of common stock, together with any subsequently authorized shares of
common stock of Holdings, the “Holdings Common Stock”) of which 10,393,947
shares were issued and outstanding as of December 10, 2010 and (ii) 5,000,000
shares of preferred stock (the “Holdings Preferred Stock”), of which no shares
shall be issued and outstanding. All outstanding shares have been duly and
validly issued, are fully paid and nonassessable.  On the Effective Date, except
as set forth on Annex VIII hereto, Holdings does not have outstanding any
additional securities convertible into or exchangeable for

 

29

--------------------------------------------------------------------------------


 

its capital stock or outstanding any additional rights to subscribe for or to
purchase, or any options for the purchase of, or any additional agreements
providing for the issuance (contingent or otherwise) of, or any calls,
commitments or claims of any character relating to, its capital stock.

 

(b)           On the Effective Date and after giving effect to the Transaction
and the other transactions contemplated hereby, the authorized capital stock of
the Borrower shall consist of 1,000 shares of common stock, $.01 par value per
share, all of which shares shall be issued and outstanding and owned by
Holdings. All such outstanding shares have been duly and validly issued and are
fully paid and nonassessable.  The Borrower does not have outstanding any
securities convertible into or exchangeable for its capital stock or outstanding
any rights to subscribe for or to purchase, or any options for the purchase of,
or any agreements providing for the issuance (contingent or otherwise) of, or
any calls, commitments or claims of any character relating to, its capital
stock.

 

6.17         Subsidiaries.  On and as of the Effective Date and after giving
effect to the consummation of the Transaction, Holdings has no Subsidiaries
other than the Borrower and its Subsidiaries, and the Borrower has no
Subsidiaries other than those Subsidiaries listed on Annex IV.  Annex IV
correctly sets forth, as of the Effective Date and after giving effect to the
Transaction, the percentage ownership (direct and indirect) of Holdings in each
class of capital stock of each of its Subsidiaries and also identifies the
direct owner thereof.  All outstanding shares of capital stock of each
Subsidiary of the Borrower have been duly and validly issued, are fully paid and
nonassessable (to the extent applicable) and have been issued free of preemptive
rights.  No Subsidiary of the Borrower has outstanding any securities
convertible into or exchangeable for its capital stock or outstanding any right
to subscribe for or to purchase, or any options or warrants for the purchase of,
or any agreement providing for the issuance (contingent or otherwise) of or any
calls, commitments or claims of any character relating to, its capital stock or
any stock appreciation or similar rights.

 

6.18         Intellectual Property.  Holdings and each of its Subsidiaries owns
or holds a valid license to use all the patents, trademarks, permits, service
marks, trade names, technology, know-how and formulas or other rights with
respect to the foregoing, free from restrictions that are adverse to the use
thereof, that are used in the operation of the business of Holdings and each of
its Subsidiaries as presently conducted, except in the case of any of the
foregoing to the extent not reasonably expected to have a Material Adverse
Effect.

 

6.19         Compliance with Statutes, etc.  Holdings and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including compliance with ERISA and all applicable
Environmental Laws with respect to any Real Property or governing its business
and the requirements of any permits issued under such Environmental Laws with
respect to any such Real Property or the operations of Holdings or any of its
Subsidiaries), except such non-compliance as could not reasonably be expected
to, individually or in the aggregate, have a Material Adverse Effect.

 

6.20         Environmental Matters.

 

(a)           Holdings and each of its Subsidiaries have complied with, and on
the date of each Credit Event are in compliance with, all applicable
Environmental Laws and the requirements of any permits issued under such
Environmental Laws. There are no pending or, to the best knowledge of Holdings
and the Borrower, past or threatened Environmental Claims against Holdings or
any of its Subsidiaries or any Real Property owned or operated by Holdings

 

30

--------------------------------------------------------------------------------


 

or any of its Subsidiaries that individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect.  There are no facts,
circumstances, conditions or occurrences on any Real Property owned or operated
by Holdings or any of its Subsidiaries or, to the best knowledge of Holdings and
the Borrower, on any property adjoining or in the vicinity of any such Real
Property that would reasonably be expected (i) to form the basis of an
Environmental Claim against Holdings or any of its Subsidiaries or any such Real
Property that individually or in the aggregate would reasonably be expected to
have a Material Adverse Effect or (ii) to cause any such Real Property to be
subject to any restrictions on the ownership, occupancy, use or transferability
of such Real Property by Holdings or any of its Subsidiaries under any
applicable Environmental Law.

 

(b)           Hazardous Materials have not at any time been generated, used,
treated or stored on, or transported to or from, any Real Property owned or
operated by Holdings or any of its Subsidiaries where such generation, use,
treatment or storage has violated or would reasonably be expected to violate any
Environmental Law.  Hazardous Materials have not at any time been Released on or
from any Real Property owned or operated by Holdings or any of its Subsidiaries
so as to give rise to liability of Holdings or any of its Subsidiaries under
Environmental Laws. There are not now any underground storage tanks located on
any Real Property owned or operated by Holdings or any of its Subsidiaries.

 

(c)           Notwithstanding anything to the contrary in this Section 6.20, the
representations made in this Section 6.20 shall only be untrue if the aggregate
effect of all restrictions, failures, noncompliance, Environmental Claims,
Releases and presence of underground storage tanks, in each case of the types
described above, would reasonably be expected to have a Material Adverse Effect.

 

6.21         Properties.  All Real Property owned or leased by Holdings or any
of its Domestic Subsidiaries as of the Effective Date and after giving effect to
the Transaction, and the nature of the interest therein, is correctly set forth
in Annex III.  Holdings and each of its Subsidiaries has good and marketable
title to, or a validly subsisting leasehold interest in, all material properties
owned or leased by it (other than those leasehold interests listed on Part B of
Annex III), including all Real Property reflected in Annex III or in the
financial statements referred to in Section 6.10(b), free and clear of all
Liens, other than Permitted Liens.

 

6.22         Labor Relations.  Neither Holdings nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect.  There is (i) no unfair labor practice complaint
pending against Holdings or any of its Subsidiaries or, to the best knowledge of
Holdings and the Borrower, threatened against any of them, before the National
Labor Relations Board, and no grievance or arbitration proceeding arising out of
or under any collective bargaining agreement is so pending against Holdings or
any of its Subsidiaries or, to the best knowledge of Holdings and the Borrower,
threatened against any of them, (ii) no strike, labor dispute, slowdown or
stoppage pending against Holdings or any of its Subsidiaries or, to the best
knowledge of Holdings and the Borrower, threatened against Holdings or any of
its Subsidiaries and (iii) to the best knowledge of Holdings and the Borrower,
no union representation question existing with respect to the employees of
Holdings or any of its Subsidiaries and, to the best knowledge of Holdings and
the Borrower, no union organizing activities are taking place, except (with
respect to any matter specified in clause (i), (ii) or (iii) above, either
individually or in the aggregate) such as is not reasonably likely to have a
Material Adverse Effect.

 

6.23         Tax Returns and Payments.  All Federal, material state and other
material returns, statements, forms and reports for taxes (the “Returns”)
required to be filed by or with respect to the income, properties or operations
of Holdings and/or any of its Subsidiaries have been timely filed with the

 

31

--------------------------------------------------------------------------------


 

appropriate taxing authority.  The Returns accurately reflect all liability for
taxes of Holdings and its Subsidiaries, as the case may be, for the periods
covered thereby. Holdings and each of its Subsidiaries have paid all taxes
payable by them other than taxes which are not yet due and payable, and other
than those contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP.  Except as
disclosed in the financial statements referred to in Section 6.10(b), there is
no material action, suit, proceeding, investigation, audit, or claim now pending
or, to the knowledge of Holdings and the Borrower, threatened by any authority
regarding any taxes relating to Holdings or any of its Subsidiaries.  As of the
Effective Date, neither Holdings nor any of its Subsidiaries has entered into an
agreement or waiver or been requested to enter into an agreement or waiver
extending any statute of limitations relating to the payment or collection of
taxes of Holdings or any of its Subsidiaries, or is aware of any circumstances
that would cause the taxable years or other taxable periods of Holdings or any
of its Subsidiaries not to be subject to the normally applicable statute of
limitations.  Neither Holdings nor any of its Subsidiaries have provided, with
respect to themselves or property held by them, any consent under Section 341 of
the Code.

 

SECTION 7.           Affirmative Covenants.  Holdings and the Borrower hereby
covenant and agree that on the Effective Date and thereafter for so long as this
Agreement is in effect and until the Total Revolving Loan Commitment has
terminated, no Letters of Credit (other than Letters of Credit, together with
all Fees that have accrued and will accrue thereon through the stated
termination date of such Letters of Credit, which have been supported in a
manner satisfactory to the respective Letter of Credit Issuer in its sole and
absolute discretion) or Notes are outstanding and the Loans and Unpaid Drawings,
together with interest, Fees and all other Obligations (other than any
indemnities described in Section 12.13 hereof (or analogous sections of the
other Credit Documents) which are not then due and payable) incurred hereunder,
are paid in full:

 

7.01         Information Covenants.  Holdings will furnish to the Administrative
Agent (who will promptly thereafter make such information available to the
Banks):

 

(a)           Quarterly Financial Statements.  Within 50 days after the close of
each of the first three quarterly accounting periods in each fiscal year of
Holdings, the consolidated balance sheet of Holdings and its Subsidiaries as at
the end of such quarterly accounting period and the related consolidated
statements of income and retained earnings and of cash flows for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly accounting period, all of which shall be in
reasonable detail and certified by the chief financial officer or other
Authorized Officer of Holdings that they fairly present in all material respects
the financial condition of Holdings and its Subsidiaries as of the dates
indicated and the results of their operations and changes in their cash flows
for the periods indicated, subject to normal year-end audit adjustments and the
absence of footnote disclosure.

 

(b)           Annual Financial Statements.  Within 95 days after the close of
each fiscal year of Holdings, the consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and of cash flows for such fiscal
year, setting forth comparative budgeted figures for such fiscal year and
setting forth comparative consolidated figures for the preceding fiscal year,
and, in the case of all such financial statements (but excluding such
comparative budgeted figures), certified by PriceWaterhouseCoopers LLP or such
other independent certified public accountants of recognized national standing
as shall be reasonably acceptable to the Administrative Agent, in each case to
the effect that such statements fairly present in all material respects the
financial condition of Holdings and its Subsidiaries as of the dates indicated
and the results of their operations and cash flows, together with a certificate
of such accounting firm stating that in the course of its regular audit of the
business of Holdings and its Subsidiaries, which audit was

 

32

--------------------------------------------------------------------------------


 

conducted in accordance with generally accepted auditing standards, no Default
or Event of Default which has occurred and is continuing has come to their
attention insofar as such Default or Event of Default relates to financial and
accounting matters or, if such a Default or Event of Default has come to their
attention a statement as to the nature thereof.

 

(c)           Budgets, etc.  Not more than 60 days after the commencement of
each fiscal year of the Holdings, budgets of Holdings and its Subsidiaries in
reasonable detail for each of the four fiscal quarters of such fiscal year as
customarily prepared by management for its internal use setting forth, with
appropriate discussion, the principal assumptions upon which such budgets are
based.  Together with each delivery of financial statements pursuant to
Section 7.01(a) and (b), a comparison of the current year to date financial
results (other than in respect of the balance sheets included therein) against
the budgets required to be submitted pursuant to this clause (c) shall be
presented.

 

(d)           Officer’s Certificates.  At the time of the delivery of the
financial statements provided for in Section 7.01(a) and (b), a certificate of
the chief financial officer or other Authorized Officer of Holdings to the
effect that no Default or Event of Default exists or, if any Default or Event of
Default does exist, specifying the nature and extent thereof, which certificate
shall set forth the calculations required to establish whether Holdings and its
Subsidiaries are in compliance with the provisions of Sections 8.04(d), 8.04(h),
8.05, 8.06, 8.08, and 8.09, as at the end of such fiscal quarter or year, as the
case may be.

 

(e)           Notice of Default or Litigation.  Promptly, and in any event
within five Business Days (or 10 Business Days in the case of clause (y) below)
after any Senior Officer obtains knowledge thereof, notice of (x) the occurrence
of any event which constitutes a Default or an Event of Default, which notice
shall specify the nature thereof, the period of existence thereof and what
action Holdings or the Borrower proposes to take with respect thereto and shall
state that such notice is a “notice of default” and (y) the commencement of, or
threat of, or any significant development in, any litigation or governmental
proceeding pending against Holdings or any of its Subsidiaries which is likely
to have a Material Adverse Effect, or a material adverse effect on the ability
of any Credit Party to perform its respective obligations hereunder or under any
other Credit Document.

 

(f)            Auditors’ Reports.  Promptly upon receipt thereof, a copy of each
“management letter” submitted to Holdings or any of its Subsidiaries by its
independent accountants in connection with any annual, interim or special audit
made by them of the books of Holdings or any of its Subsidiaries.

 

(g)           Environmental Matters.  Promptly after obtaining knowledge of any
of the following, written notice thereof to the extent such event could
reasonably be expected to have a Material Adverse Effect:

 

(i)            any pending or threatened Environmental Claim against Holdings or
any of its Subsidiaries or any Real Property owned or operated by Holdings or
any of its Subsidiaries;

 

(ii)           any condition or occurrence on any Real Property owned or
operated by Holdings or any of its Subsidiaries that (x) results in
noncompliance by Holdings or any of its Subsidiaries with any applicable
Environmental Law or (y) would reasonably be anticipated to form the basis of a
Environmental Claim against Holdings or any of its Subsidiaries or any such Real
Property;

 

33

--------------------------------------------------------------------------------


 

(iii)          any condition or occurrence on any Real Property owned or
operated by Holdings or any of its Subsidiaries that would reasonably be
anticipated to cause such Real Property to be subject to any restrictions on the
ownership, occupancy, use or transferability by Holdings or its Subsidiary, as
the case may be, of its interest in such Real Property under any Environmental
Law; and

 

(iv)          the taking of any removal or remedial action in response to the
actual or alleged presence of any Hazardous Material on any Real Property owned
or operated by Holdings or any of its Subsidiaries where Holdings or any of its
Subsidiaries is or is reasonably expected to be responsible for the cost of such
action or where the taking of such action would reasonably be expected to
interfere with the operations of Holdings or any of its Subsidiaries at such
Real Property.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and Holdings’
or the Borrower’s response thereto.  In addition, Holdings agrees to provide the
Banks with copies of all material written communications by Holdings or any of
its Subsidiaries with any Person, government or governmental agency relating to
any of the matters set forth in clauses (i)-(iv) above, and such detailed
reports relating to any of the matters set forth in clauses (i)-(iv) above, as
may reasonably be requested by the Administrative Agent or the Required Banks.

 

(h)           Other Information.  Promptly upon transmission thereof, copies of
any filings and registrations with, and reports to, the SEC by Holdings or any
of its Subsidiaries and copies of all financial statements, proxy statements,
notices and reports as Holdings or any of its Subsidiaries shall generally send
to analysts or the holders of their capital stock in their capacity as holders
(in each case to the extent not theretofore delivered to the Banks pursuant to
this Agreement) and, with reasonable promptness, such other information or
documents (financial or otherwise) as the Administrative Agent on its own behalf
or on behalf of any Bank may reasonably request from time to time.

 

7.02         Books, Records and Inspections.  Holdings will, and will cause each
of its Subsidiaries to, keep proper books of record and account in respect of
the Collateral in which complete, true and correct entries in conformity with
GAAP and all applicable requirements of law shall be made of all dealings and
transactions in relation to the Collateral.  Holdings will, and will cause each
of its Subsidiaries to, permit, upon notice to the chief financial officer or
other Authorized Officer of Holdings or the Borrower, (x) officers and
designated representatives of the Administrative Agent or any Bank to visit and
inspect any of the properties or assets of Holdings and any of its Subsidiaries
in whomsoever’s possession, and to examine the books of account of Holdings and
any of its Subsidiaries and discuss the affairs, finances and accounts of
Holdings and of any of its Subsidiaries with, and be advised as to the same by,
their officers and independent accountants, all at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or any Bank
may desire and (y) the Administrative Agent, at the request of the Required
Banks, to conduct, at Holdings’ and the Borrower’s expense, an audit of the
accounts receivable and/or inventories of the Borrower and its Subsidiaries at
such times (but no more frequently than once a year unless an Event of Default
has occurred and is continuing) as the Required Banks shall reasonably require.

 

7.03         Insurance.  Holdings will, and will cause each of its Subsidiaries
to, at all times from and after the Effective Date maintain in full force and
effect insurance with reputable and solvent insurance carriers in such amounts,
covering such risks and liabilities and with such deductibles or self-insured
retentions as are in accordance with normal industry practice.  At any time that
insurance at the levels described in Annex V is not being maintained by Holdings
and its Subsidiaries, Holdings will notify the

 

34

--------------------------------------------------------------------------------


 

Banks in writing thereof and, if thereafter notified by the Administrative Agent
to do so, Holdings will obtain insurance at such levels to the extent then
generally available (but in any event within the deductible or self-insured
retention limitations set forth in the preceding sentence) or otherwise as are
acceptable to the Administrative Agent.  Holdings will furnish to the
Administrative Agent on the Effective Date and on each date as the
Administrative Agent or the Required Banks may reasonably request, a summary of
the insurance carried in respect of Holdings and its Subsidiaries and the assets
of Holdings and its Subsidiaries together with certificates of insurance and
other evidence of such insurance, if any, naming the Collateral Agent as an
additional insured and/or loss payee.

 

7.04         Payment of Taxes.  Holdings will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which material
penalties attach thereto, and all lawful claims for sums that have become due
and payable which, if unpaid, might become a Lien not otherwise permitted under
Section 8.03(a) or charge upon any properties of Holdings or any of its
Subsidiaries; provided, that neither Holdings nor any of its Subsidiaries shall
be required to pay any such tax, assessment, charge, levy or claim which is
being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP.

 

7.05         Corporate Franchises.  Holdings will do, and will cause each of its
Subsidiaries to do, or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises
and authority to do business; provided, however, that any transaction permitted
by Section 8.02 will not constitute a breach of this Section 7.05.

 

7.06         Compliance with Statutes, etc.  Holdings will, and will cause each
of its Subsidiaries to, comply with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including ERISA and applicable statutes, regulations, orders
and restrictions relating to environmental standards and controls) other than
such non-compliance as would not have a Material Adverse Effect or a material
adverse effect on the ability of any Credit Party to perform its obligations
under any Credit Document to which it is a party.

 

7.07         Compliance with Environmental Laws.  (a)  Holdings will pay, and
will cause each of its Subsidiaries to pay, all costs and expenses incurred by
it in keeping in compliance with all Environmental Laws, and will keep or cause
to be kept all Real Properties owned or operated by Holdings or any of its
Subsidiaries free and clear of any Liens imposed pursuant to such Environmental
Laws; and (b) neither Holdings nor any of its Subsidiaries will generate, use,
treat, store, release or dispose of, or permit the generation, use, treatment,
storage, release or disposal of, Hazardous Materials on any Real Property owned
or operated by Holdings or any of its Subsidiaries, or transport or permit the
transportation of Hazardous Materials to or from any such Real Property, unless
the failure to comply with the requirements specified in clause (a) or
(b) above, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.  If Holdings or any of its
Subsidiaries, or any tenant or occupant of any Real Property, cause or permit
any intentional or unintentional act or omission resulting in the presence or
Release of any Hazardous Material (except in compliance with applicable
Environmental Laws), each of Holdings and the Borrower agrees to undertake,
and/or to cause any of its Subsidiaries, tenants or occupants to undertake, at
their sole expense, any clean up, removal, remedial or other action required
pursuant to Environmental Laws to remove and clean up any Hazardous Materials
from any Real Property except where the failure to do so would not be reasonably
expected to have a Material Adverse Effect; provided, that neither Holdings nor
any of its Subsidiaries shall be required to comply with any such order or
directive which is being contested in good faith and by proper proceedings

 

35

--------------------------------------------------------------------------------


 

so long as it has maintained adequate reserves with respect to such compliance
to the extent required in accordance with GAAP.

 

7.08         ERISA.  As soon as possible and, in any event, within 10 days after
Holdings or any Subsidiary of Holdings or any ERISA Affiliate knows or has
reason to know of the occurrence of any of the following events to the extent
that one or more of such events is reasonably likely to result in a material
liability to Holdings or any Subsidiary of Holdings, Holdings will deliver to
each of the Banks a certificate of the chief financial officer or other
Authorized Officer of Holdings setting forth details as to such occurrence and
the action, if any, which Holdings, such Subsidiary or such ERISA Affiliate is
required or proposes to take, together with any notices required or proposed to
be given to or filed with or by Holdings, such Subsidiary, such ERISA Affiliate,
the PBGC, a Plan participant or the Plan administrator with respect thereto: 
that a Reportable Event has occurred, that a contributing sponsor (as defined in
Section 4001(a)(13) of ERISA) of a Plan subject to Title IV of ERISA is subject
to the advance reporting requirement of PBGC Regulation Section 4043.61 (without
regard to subparagraph (b)(1) thereof), and an event described in subsection
.62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section 4043 is
reasonably expected to occur with respect to such Plan within the following 30
days, that an accumulated funding deficiency has been incurred or an application
may be or has been made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412 of the
Code with respect to a Plan; that a contribution required to be made to a Plan
or Foreign Pension Plan has not been timely made; that a Plan has been or may be
terminated, reorganized, partitioned or declared insolvent under Title IV of
ERISA; that a Plan has an Unfunded Current Liability giving rise to a lien under
ERISA or the Code; that proceedings may be or have been instituted to terminate
or appoint a trustee to administer a Plan; that a proceeding has been instituted
pursuant to Section 515 of ERISA to collect a delinquent contribution to a Plan;
that Holdings, any Subsidiary of Holdings or any ERISA Affiliate will or may
incur any liability (including any contingent or secondary liability) to or on
account of the termination of or withdrawal from a Plan under Section 4062,
4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with respect to a Plan under
Section 401(a)(29), 4971, 4975 or 4980 of the Code or Section 409, 502(i) or
502(l) of ERISA; or that Holdings or any Subsidiary of Holdings has or may incur
any liability under any employee welfare benefit plan (within the meaning of
Section 3(1) of ERISA) that provides benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or any
employee pension benefit plan (as defined in Section 3(2) of ERISA).  At the
request of any Bank, Holdings will deliver to such Bank a complete copy of the
annual report (Form 5500) of each Plan required to be filed with the Internal
Revenue Service.  In addition, at the request of any Bank, copies of annual
reports and any notices received by Holdings or any Subsidiary of Holdings or
any ERISA Affiliate with respect to any Plan or Foreign Pension Plan shall be
delivered to such Bank no later than 10 days after the date of any such request.

 

7.09         Good Repair.  Holdings will, and will cause each of its
Subsidiaries to, ensure that its material properties and equipment used in its
business are kept in good repair, working order and condition, ordinary wear and
tear and damage by casualty excepted, and that from time to time there are made
in such properties and equipment all needful and proper repairs, renewals,
replacements, extensions, additions, betterments and improvements thereto, to
the extent and in the manner useful or customary for companies in similar
businesses.

 

7.10         End of Fiscal Years; Fiscal Quarters.  Holdings will, for financial
reporting purposes, cause (i) each of its, and each of its Subsidiaries’, fiscal
years to end on September 30 of each year and (ii) each of its, and each of its
Subsidiaries’, fiscal quarters to end on dates which are consistent with a
fiscal year ending on September 30; provided, that, to the extent permitted by
GAAP, Holdings will have twelve months from the date of acquisition of any
Subsidiary to cause such Subsidiary to comply with the

 

36

--------------------------------------------------------------------------------


 

requirements of this Section 7.10, so long as the financial statements delivered
pursuant to Section 7.01(a) and Section 7.01(b) include such Subsidiary.

 

7.11         Additional Security; Further Assurances; Exceptions.

 

(a)           Holdings will, and will cause each of its Subsidiaries (except as
otherwise provided in (i) Section 7.13 with respect to Foreign Subsidiaries and
(ii) clause (c) of Section 8.12 with respect to Controlled Subsidiaries) to,
grant to the Collateral Agent Liens in such assets and properties of Holdings
and its Subsidiaries as are not covered by the Security Documents (other than
those expressly excluded from the Liens created by the respective Security
Documents and any hereafter acquired parcel of fee-owned Real Property with a
purchase price (or if there is not a purchase price for the property available,
the fair market value of such property) less than $2,000,000 at the time of
acquisition thereof provided that the aggregate sum of the purchase price paid
(and any fair market value of any property acquired without a purchase price
being available) for all fee-owned Real Property acquired after the Effective
Date excluded from the Liens created by the Security Documents shall not exceed
$8,000,000 at any time), and as may be requested from time to time by the
Administrative Agent or the Required Banks (collectively, the “Additional
Security Documents”).  All such Liens shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Administrative Agent and
shall constitute valid and enforceable perfected Liens superior to and prior to
the rights of all third Persons and subject to no other Liens except for
Permitted Liens. The Additional Security Documents or instruments related
thereto shall have been duly recorded or filed in such manner and in such places
as are required by law to establish, perfect, preserve and protect the Liens in
favor of the Collateral Agent required to be granted pursuant to the Additional
Security Documents and all taxes, fees and other charges payable in connection
therewith shall have been paid in full. Holdings and the Borrower agree that
each action required above by this Section 7.11 shall be completed as soon as
possible, but in no event later than the earlier of (i) 90 days after such
action is either requested to be taken by the Administrative Agent or the
Required Banks and (ii) the date by which such action is required to be taken by
Holdings and its Subsidiaries pursuant to the terms of clauses (c) or (d) of
this Section 7.11.

 

(b)           Holdings will, and will cause each of its Subsidiaries to, at the
expense of Holdings and the Borrower, make, execute, endorse, acknowledge, file
and/or deliver to the Collateral Agent from time to time such vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, real
property surveys, reports and other assurances or instruments and take such
further steps relating to the collateral covered by any of the Security
Documents as the Collateral Agent may reasonably require.  Furthermore, Holdings
shall cause to be delivered to the Collateral Agent such opinions of counsel,
title insurance and other related documents as may be reasonably requested by
the Administrative Agent to assure themselves that this Section 7.11 has been
complied with.

 

(c)           If the Administrative Agent or the Required Banks determine that
they are required by law or regulation to have appraisals prepared in respect of
the Real Property of Holdings and its Subsidiaries constituting Collateral, upon
the written request of the Administrative Agent or the Required Banks, the
Borrower shall provide to the Administrative Agent appraisals which satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of the
Financial Institution Reform, Recovery and Enforcement Act of 1989 and which
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

 

37

--------------------------------------------------------------------------------


 

(d)           Notwithstanding clauses (a) and (b) of this Section 7.11, so long
as no Default or Event of Default exists, neither Holdings nor any Subsidiary
shall be required to file any Security Document which grants the Collateral
Agent a Lien on any copyright, patent or trademark of Holdings or such
Subsidiary with the United States Patent and Trademark Office, the United States
Copyright Office or any intellectual property filing office located outside of
the United States of America.  Upon the occurrence and during the continuance of
a Default or Event of Default, the Administrative Agent may require that any
Credit Party file Security Documents granting the Collateral Agent a Lien on any
copyright, patent or trademark of such Credit Party with the United States
Patent and Trademark Office, the United States Copyright Office or intellectual
property office located outside the United States of America.

 

7.12         Register.  The Borrower hereby designates the Administrative Agent
to serve as the Borrower’s agent, solely for purposes of this Section 7.12, to
maintain a register (the “Register”) on which it will record the Revolving Loan
Commitments from time to time of each of the Banks, the Loans made by each of
the Banks and each repayment in respect of the principal amount of the Loans of
each Bank. Failure to make any such recordation, or any error in such
recordation shall not affect the Borrower’s obligations in respect of such
Loans.  With respect to any Bank, the transfer of the Revolving Loan Commitments
of such Bank and the rights to the principal of, and interest on, any Revolving
Loan made pursuant to such Revolving Loan Commitments shall not be effective
until such transfer is recorded on the Register maintained by the Administrative
Agent with respect to ownership of such Revolving Loan Commitments and Revolving
Loans and prior to such recordation all amounts owing to the transferor with
respect to such Revolving Loan Commitments and Revolving Loans shall remain
owing to the transferor.  The registration of assignment or transfer of all or
part of any Revolving Loan Commitments and Revolving Loans shall be recorded by
the Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 12.04(b).  Coincident with the delivery
of such an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and registration of assignment or transfer of all or part of a
Revolving Loan, or as soon thereafter as practicable, the assigning or
transferor Bank shall surrender the Note evidencing such Loan, and thereupon one
or more new Notes in the same aggregate principal amount shall be issued to the
assigning or transferor Bank and/or the new Bank.  The Borrower agrees to
indemnify the Administrative Agent from and against any and all losses, claims,
damages and liabilities of whatsoever nature which may be imposed on, asserted
against or incurred by the Administrative Agent in performing its duties under
this Section 7.12.

 

7.13         Foreign Subsidiaries Security.  If following a change in the
relevant sections of the Code or the regulations, rules, rulings, notices or
other official pronouncements issued or promulgated thereunder, counsel for the
Borrower reasonably acceptable to the Administrative Agent and the Required
Banks does not within 30 days after a request from the Administrative Agent or
the Required Banks deliver evidence, in form and substance mutually satisfactory
to the Administrative Agent and the Borrower, with respect to any Foreign
Subsidiary which has not already had all of its stock pledged pursuant to the
Pledge Agreement that (i) a pledge (x) of 65% or more of the total combined
voting power of all classes of capital stock of such Foreign Subsidiary entitled
to vote, and (y) of any unsecured promissory note issued by such Foreign
Subsidiary to Holdings or any of its Domestic Subsidiaries, (ii) the entering
into by such Foreign Subsidiary of a security agreement in substantially the
form of the Security Agreement and (iii) the entering into by such Foreign
Subsidiary of a guaranty in substantially the form of the Subsidiary Guaranty,
in any such case could reasonably be expected to cause (I) the undistributed
earnings of such Foreign Subsidiary as determined for Federal income tax
purposes to be treated as a deemed dividend to such Foreign Subsidiary’s United
States parent for Federal income tax purposes or (II) other material adverse
federal income tax consequences to the Credit Parties, then in the case of a
failure to deliver the evidence described in clause (i) above, that portion of
such Foreign Subsidiary’s outstanding capital stock or any promissory notes so
issued by such Foreign Subsidiary, in

 

38

--------------------------------------------------------------------------------


 

each case not theretofore pledged pursuant to the Pledge Agreement shall be
pledged to the Collateral Agent for the benefit of the Secured Creditors
pursuant to the Pledge Agreement (or another pledge agreement in substantially
similar form, if needed), and in the case of a failure to deliver the evidence
described in clause (ii) above, such Foreign Subsidiary shall execute and
deliver the Security Agreement (or another security agreement in substantially
similar form, if needed), granting the Secured Creditors a Lien in all of such
Foreign Subsidiary’s assets and securing the Obligations of the Borrower under
the Credit Documents and under any Interest Rate Protection Agreement or Other
Hedging Agreement and, in the event the Subsidiary Guaranty shall have been
executed by such Foreign Subsidiary, the obligations of such Foreign Subsidiary
thereunder, and in the case of a failure to deliver the evidence described in
clause (iii) above, such Foreign Subsidiary shall execute and deliver the
Subsidiary Guaranty (or another guaranty in substantially similar form, if
needed), guaranteeing the Obligations of the Borrower under the Credit Documents
and under any Interest Rate Protection Agreement or Other Hedging Agreement, in
each case to the extent that the entering into such Security Agreement or
Subsidiary Guaranty is permitted by the laws of the respective foreign
jurisdiction and with all documents delivered pursuant to this Section 7.13 to
be in form and substance reasonably satisfactory to the Administrative Agent and
the Required Banks; provided that the provisions of this Section 7.13 shall not
apply if the combined assets of the Foreign Subsidiaries are less than 10.0% of
the total consolidated assets of Holdings and its Subsidiaries as determined in
accordance with GAAP; provided further that the Administrative Agent may, in its
reasonable discretion elect not to perfect in any assets of any Foreign
Subsidiary if the Administrative Agent determines that it is not feasible or
economical to attain any such perfection according to the laws of the applicable
foreign jurisdiction.

 

7.14         Contributions; Payments.  Holdings will contribute as an equity
contribution to the capital of the Borrower promptly upon its receipt thereof,
any cash proceeds (net of reasonable costs associated with such sale or
issuance) received by Holdings from any sale or issuance of its preferred or
common equity or any cash capital contributions received by Holdings, provided
that (i) to the extent permitted by Section 8.05(r), Holdings may lend such
proceeds to the Borrower through Borrower Subordinated Loans and (ii) Holdings
may retain such proceeds for a period not exceeding three (3) days to the extent
such proceeds have been specifically allocated for use by Holdings in connection
with any transaction permitted to be consummated by Holdings hereunder and
Holdings may use such proceeds within such three (3) day period for such
allocated use.

 

7.15         Margin Regulations.  Holdings will take all actions so that at all
times the aggregate cash consideration paid for all Margin Stock owned by
Holdings and its Subsidiaries (other than capital stock of Holdings held in
treasury) shall not exceed the amount permitted to be held pursuant to
Section 8.05(w).  So long as the covenant contained in the immediately preceding
sentence is complied with, all Margin Stock at any time owned by Holdings and
its Subsidiaries will not constitute Collateral and no security interest shall
be granted therein pursuant to any Credit Document.  Without excusing any
violation of the first sentence of this Section 7.15, if at any time the
aggregate cash consideration paid for all Margin Stock owned by Holdings and its
Subsidiaries (other than capital stock of Holdings held in treasury) exceeds the
amount permitted to be held pursuant to Section 8.05(w), then (x) all Margin
Stock owned by the Credit Parties (other than capital stock of Holdings held in
treasury) shall be pledged, and delivered for pledge, pursuant to the Pledge
Agreement and (y) Holdings will execute and deliver to the Banks appropriate
completed forms (including Forms G-3 and U-1 (or their successors), as
appropriate) establishing compliance with Regulations T, U and X.  If at any
time any Margin Stock is required to be pledged as a result of the provisions of
the immediately preceding sentence, repayments of outstanding Obligations shall
be required, and subsequent Credit Events shall be permitted, only in compliance
with the applicable provisions of Regulations T, U and X.

 

7.16         Landlord Subordination Agreements.  Each Credit Party shall
promptly deliver an executed landlord subordination agreement, in form and
substance reasonably satisfactory to the

 

39

--------------------------------------------------------------------------------


 

Administrative Agent, for each leased location of such Credit Party within the
United States of America; provided, however, no Credit Party shall be required
to deliver a landlord subordination agreement for any such leased location where
the value of the inventory of the Credit Parties at such leased location is less
than five percent (5%) of the total value of all inventory owned by the Credit
Parties so long as the aggregate value of the inventory of the Credit Parties
located at all leased premises within the United States of America for which no
landlord subordination agreement has been delivered to the Administrative Agent
does not exceed twenty percent (20%) of the total value of all inventory of the
Credit Parties.  For purposes of this Section 7.16, the value of inventory shall
be the lower of the cost or the fair market value of such inventory.

 

SECTION 8.           Negative Covenants.  Holdings and the Borrower hereby
covenant and agree that as of the Effective Date and thereafter for so long as
this Agreement is in effect and until the Total Revolving Loan Commitment has
terminated, no Letters of Credit (other than Letters of Credit, together with
all Fees that have accrued and will accrue thereon through the stated
termination date of such Letters of Credit, which have been supported in a
manner satisfactory to the respective Letter of Credit Issuer in its sole and
absolute discretion) or Notes are outstanding and the Loans and Unpaid Drawings,
together with interest, Fees and all other Obligations (other than any
indemnities described in Section 12.13 hereof (or analogous sections of the
other Credit Documents) which are not then due and payable) incurred hereunder,
are paid in full:

 

8.01         Changes in Business.

 

(a)           Holdings and its Subsidiaries will not engage in any business
other than the sourcing, cultivation, manufacture, processing, marketing,
distribution and sale of products or services associated with or in the healthy
lifestyles and/or nutrition and/or vitamin, mineral and supplements and/or
natural products industry, and supportive, complementary, and similar or related
or supportive activities and businesses (including publishing, technology and
educational services and products), it being understood that the businesses in
which Holdings and its Subsidiaries are engaged as of the Effective Date are
expressly permitted under this Section 8.01.

 

(b)           Notwithstanding the foregoing, Holdings will engage in no business
other than (i) its ownership of the capital stock of the Borrower, the capital
stock of any Acquisition Subsidiary (subject to the provisions of Section 8.12),
those obligations of officers and employees of Holdings and its Subsidiaries to
the extent permitted by Section 8.05(e) and Borrower Subordinated Notes,
(ii) having those liabilities which it is responsible for under this Agreement,
the other Credit Documents to which it is a party, and the Registration
Agreement, (iii) the issuance of Permitted Subordinated Indebtedness, Permitted
Holdings PIK Securities, shares of Holdings Common Stock and options and
warrants to purchase Holdings Common Stock in each case to the extent permitted
hereunder and not giving rise to a Change of Control Event and (iv) activities
associated with expenses paid with dividends made by the Borrower pursuant to
Sections 8.06(iii) and (iv).  Notwithstanding the foregoing, Holdings may engage
in those activities that are expressly permitted by the terms of this Agreement
and those activities that are incidental to (A) the maintenance of its corporate
existence in compliance with applicable law, (B) legal, tax and accounting
matters in connection with any of the foregoing activities and (C) the entering
into, and performing its obligations under, this Agreement, the other Credit
Documents to which it is a party, the Registration Agreement and the DDO Lease.

 

8.02         Consolidation, Merger, Sale or Purchase of Assets, etc.  Holdings
will not, and will not permit any of its Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any transaction of merger or consolidation,
or convey, sell, lease or otherwise dispose of (or agree to do any of the
foregoing at any future time) all or any part of its property or assets (other
than inventory in the ordinary course of

 

40

--------------------------------------------------------------------------------


 

business through distribution arrangements, vendor financial service programs,
consignment or otherwise), or enter into any partnerships, joint ventures or
sale-leaseback transactions, or purchase or otherwise acquire (in one or a
series of related transactions) any part of the property or assets (other than
purchases or other acquisitions of inventory, materials and equipment in the
ordinary course of business) of any Person, except that the following shall be
permitted:

 

(a)           the Borrower and its Subsidiaries may lease as lessee or lessor or
license as licensee or licensor real or personal property in the ordinary course
of business and otherwise in compliance with this Agreement, so long as any such
lease or license by the Borrower or any of its Subsidiaries in its capacity as
lessor or licensor, as the case may be, does not prohibit the granting of a Lien
by the Borrower or any of its Subsidiaries to the extent required pursuant to
the Mortgage in the real property covered by such lease or pursuant to the
Security Agreement in the personal property covered by such lease or license, as
the case may be;

 

(b)           Capital Expenditures by the Borrower and its Subsidiaries;

 

(c)           the advances, investments and loans permitted pursuant to
Section 8.05;

 

(d)           the Borrower and its Subsidiaries may sell or discount, in each
case without recourse, accounts receivables arising in the ordinary course of
business, but only in connection with the compromise or collection thereof;

 

(e)           the Borrower and its Subsidiaries may sell or exchange equipment
in the ordinary course of business other than equipment constituting fixtures
located on any Mortgaged Property;

 

(f)            the Borrower and its Subsidiaries may, in the ordinary course of
business, license as licensee or licensor patents, trademarks, copyrights and
know-how to or from third Persons and to one another so long as, with respect to
any Credit Party, any such license by such Credit Party in its capacity as
licensor is permitted to be assigned pursuant to the Security Agreement and does
not otherwise prohibit the granting of a Lien by such Credit Party pursuant to
the Security Agreement in the intellectual property covered by such license;

 

(g)           any Foreign Subsidiary may be merged with and into, or be
dissolved or liquidated into, or transfer any of its assets to, any Wholly-Owned
Foreign Subsidiary so long as (i) such Wholly-Owned Foreign Subsidiary is the
surviving corporation of any such merger, dissolution or liquidation and (ii) in
each case all of the non-voting capital stock and at least 65% of the total
combined voting power of all classes of voting capital stock of all first-tier
Foreign Subsidiaries are pledged pursuant to the Pledge Agreement;

 

(h)           the assets of any Foreign Subsidiary may be transferred to the
Borrower or any of its Wholly-Owned Domestic Subsidiaries, and any Foreign
Subsidiary may be merged with and into, or be dissolved or liquidated into, the
Borrower or any of its Wholly-Owned Domestic Subsidiaries so long as the
Borrower or such Wholly-Owned Domestic Subsidiary is the surviving corporation
of any such merger, dissolution or liquidation;

 

(i)            the Borrower or any of its Wholly-Owned Domestic Subsidiaries may
transfer to one or more Wholly-Owned Foreign Subsidiaries those assets
theretofore transferred to the Borrower or such Wholly-Owned Domestic Subsidiary
by a Foreign Subsidiary (whether by merger, liquidation, dissolution or
otherwise) pursuant to clause (h) of this Section 8.02;

 

41

--------------------------------------------------------------------------------


 

(j)            the Borrower and its Subsidiaries may sell or otherwise transfer
inventory to their respective Subsidiaries for resale by such Subsidiaries, and
Subsidiaries of the Borrower may sell or otherwise transfer inventory to the
Borrower for resale by the Borrower so long as the Lien granted to the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
Security Agreement in the inventory so transferred (or the proceeds thereof, in
the case of a transfer to a Foreign Subsidiary) shall remain in full force and
effect and perfected (to at least the same extent as in effect immediately prior
to such transfer);

 

(k)           Holdings and the Borrower may contribute cash in the ordinary
course of business to one or more Wholly-Owned Subsidiaries of the Borrower
which are Domestic Subsidiaries formed in accordance with Section 8.12;

 

(l)            so long as no Default or Event of Default exists and is
continuing, the Borrower and its Domestic Subsidiaries may transfer assets
(other than inventory) to Wholly-Owned Foreign Subsidiaries so long as the
aggregate fair market value of all such assets so transferred (determined in
good faith by the Board of Directors or senior management of the Borrower) to
all such Foreign Subsidiaries, when added to (x) the aggregate outstanding
principal amount of Intercompany Loans made to Foreign Subsidiaries under
Section 8.05(g) and (y) the aggregate amount of contributions, capitalizations
and forgiveness theretofore made pursuant to Section 8.05(l) since the Effective
Date, does not exceed $20,000,000;

 

(m)          so long as no Default or Event of Default exists and is continuing,
assets of the Borrower and its Domestic Subsidiaries constituting non-U.S.
operations may be transferred to Wholly-Owned Foreign Subsidiaries of the
Borrower;

 

(n)           so long as no Default or Event of Default exists or would result
therefrom, each of the Borrower and its Subsidiaries may sell assets, other than
accounts (as defined in the UCC), the Mortgaged Property, and Intellectual
Property, at the fair market value (as determined in good faith by the Board of
Directors or senior management of the Borrower);

 

(o)           so long as no Default or Event of Default then exists or would
result therefrom, any Acquisition Subsidiary, the Borrower and its Subsidiaries
may acquire (y) assets or capital stock of any Person as permitted by
Section 8.05 or (z) all or substantially all of the assets or capital stock of
any Person (any such acquisition permitted by this subclause (z), a “Permitted
Acquisition”), provided, that (i) such Person (or the assets so acquired) was,
immediately prior to such acquisition, engaged (or used) primarily in the
businesses permitted pursuant to Section 8.01(a), (ii) if such acquisition is
structured as a stock acquisition, the provisions of Section 8.12 have been
complied with in respect of such Person if (A) the Person so acquired becomes a
Wholly-Owned Subsidiary of the Borrower or a Controlled Subsidiary of the
Borrower or (B) such Person is merged with and into the Borrower or a
Wholly-Owned Subsidiary or a Controlled Subsidiary of the Borrower (with the
Borrower, such Wholly-Owned Subsidiary or such Controlled Subsidiary being the
surviving corporation of such merger), (iii) any Liens or Indebtedness assumed
or issued in connection with such acquisition are otherwise permitted under
Section 8.03 or 8.04, as the case may be, (iv) the only consideration paid in
connection with such Permitted Acquisition consists of cash (including cash
constituting the proceeds of Revolving Loans hereunder), Holdings Common Stock
(valued based on the then current trading price for such Holdings Common Stock),
Permitted Subordinated Indebtedness, Permitted Holdings PIK Securities (valued
at the aggregate liquidation preference thereof in the case of preferred stock
and the aggregate face amount thereof in the case of indebtedness) and/or
additional Indebtedness assumed or incurred pursuant to Section 8.04(j) or
8.04(s), (v) the aggregate amount of cash consideration paid and Indebtedness
assumed or incurred pursuant to

 

42

--------------------------------------------------------------------------------


 

Section 8.04(j) and/or 8.04(s) (including any such consideration paid in respect
of Investments previously made in such entity pursuant to Section 8.05) in
connection with any such Permitted Acquisition (or series of related Permitted
Acquisitions) occurring after the Effective Date shall not exceed $40,000,000
plus the then applicable Equity Proceeds Amount, (vi) in the case of any such
Permitted Acquisition (or series of related Permitted Acquisitions) occurring
after the Effective Date involving an aggregate amount of cash consideration
paid and Indebtedness assumed or incurred pursuant to Sections 8.04(j),
8.04(q) or 8.04(s) in excess of $40,000,000 (plus, as of any date, the then
applicable Equity Proceeds Amount as of such date), prior written consent of the
Required Banks to the consummation thereof shall have been obtained and (vii) in
the case of any Permitted Acquisition involving an expenditure (with the
consideration valued as set forth in clause (iv) above) in excess of
$15,000,000, the Borrower shall, on or prior to the date of closing of such
Permitted Acquisition, provide to the Administrative Agent a certificate, which
shall certify calculations showing, in reasonable detail, that on a pro forma
basis, immediately after giving effect to such Permitted Acquisition, the
Borrower would have been in compliance with Sections 8.08 and 8.09 of this
Agreement for the most recently ended Test Period;

 

(p)           any Domestic Subsidiary of the Borrower may transfer assets (other
than inventory) to the Borrower or to any other Wholly-Owned Domestic Subsidiary
of the Borrower so long as the Liens granted to the Collateral Agent for the
benefit of the Secured Creditors pursuant to the Security Documents in the
assets so transferred shall remain in full force and effect and perfected (to at
least the same extent as in effect immediately prior to such transfer);

 

(q)           any Wholly-Owned Domestic Subsidiary of the Borrower may merge
with and into, or be dissolved or liquidated into, the Borrower so long as
(i) the Borrower is the surviving corporation of such merger, dissolution or
liquidation and (ii) the Liens granted to the Collateral Agent for the benefit
of the Secured Creditors pursuant to the Security Documents in the assets of
such Wholly-Owned Domestic Subsidiary shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
merger);

 

(r)            any Domestic Subsidiary of the Borrower may merge with and into,
or be dissolved or liquidated into, any other Wholly-Owned Domestic Subsidiary
of the Borrower so long as (i) such Wholly-Owned Domestic Subsidiary of the
Borrower is the surviving corporation of such merger, dissolution or liquidation
and (ii) the Liens granted to the Collateral Agent for the benefit of the
Secured Creditors pursuant to the Security Documents in the assets of such
Domestic Subsidiary shall remain in full force and effect and perfected (to at
least the same extent as in effect immediately prior to such merger, dissolution
or liquidation);

 

(s)           the Borrower and its Subsidiaries may, in the ordinary course of
business, sell, transfer or otherwise dispose of assets (including Intellectual
Property but specifically excluding Mortgaged Property) which, in the reasonable
judgment of the Borrower or such Subsidiary, are determined to be uneconomical,
negligible or obsolete in the conduct of its business;

 

(t)            the Borrower and its Subsidiaries may, in the ordinary course of
business, engage in vehicle sale-leaseback transactions so long as the aggregate
book value of all vehicles disposed of under such sale-leaseback transactions
since the Effective Date does not exceed $2,000,000;

 

(u)           the Borrower and its Subsidiaries may effect any sale of Real
Property (other than the Mortgaged Property) at any time no Event of Default
exists or would exist after giving effect to such sale;

 

43

--------------------------------------------------------------------------------


 

(v)           the Borrower and its Subsidiaries may effect any sale of the
Designated Mortgaged Property if (i) no Event of Default exists or would exist
after giving effect to such sale, (ii) the sale is for fair market value (as
determined in good faith by the Board of Directors or senior management of the
Borrower) and for 100% cash consideration, and (iii) the Borrower repays the
outstanding principal amount of the Loans with the Net Proceeds of such sale
within three (3) Business Days of the Borrower’s or its Subsidiary’s receipt of
such Net Proceeds; and

 

(w)          the Borrower and its Subsidiaries may effect any sale of
Intellectual Property not otherwise permitted to be disposed of under clause
(s) hereof if (i) no Event of Default exists or would exist after giving effect
to such sale, (ii) the sale is for fair market value (as determined in good
faith by the Board of Directors or senior management of the Borrower) and for
100% cash consideration, and (iii) the Borrower repays the outstanding principal
amount of the Loans with the Net Proceeds of such sale within three (3) Business
Days of the Borrower’s or its Subsidiary’s receipt of such Net Proceeds.

 

To the extent the Required Banks waive the provisions of this Section 8.02 with
respect to the sale or other disposition of any Collateral, or any Collateral is
sold or disposed of as permitted by this Section 8.02 (other than any sale or
disposition to a Credit Party), such Collateral in each case shall be sold or
otherwise disposed of free and clear of the Liens created by the Security
Documents and the Administrative Agent shall take such actions (including
directing the Collateral Agent to take such actions) as are appropriate in
connection therewith.

 

8.03         Liens.  Holdings will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind (real or personal, tangible or
intangible) of Holdings or any of its Subsidiaries, whether now owned or
hereafter acquired, or sell any such property or assets subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
or assets (including sales of accounts receivable or notes with recourse to
Holdings or any of its Subsidiaries) or assign any right to receive income,
except for the following (collectively, the “Permitted Liens”):

 

(a)           inchoate Liens for taxes, assessments or governmental charges or
levies not yet due or Liens for taxes, assessments or governmental charges or
levies being contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP;

 

(b)           Liens in respect of property or assets of the Borrower or any of
its Subsidiaries imposed by law which were incurred in the ordinary course of
business and which have not arisen to secure Indebtedness for borrowed money,
such as carriers’, warehousemen’s and mechanics’ Liens, statutory landlord’s
Liens, and other similar Liens arising in the ordinary course of business, and
which either (x) do not in the aggregate materially detract from the value of
such property or assets or materially impair the use thereof in the operation of
the business of the Borrower or any of its Subsidiaries or (y) are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing the forfeiture or sale of the property or asset subject to
such Lien;

 

(c)           Liens created by or pursuant to this Agreement and the Security
Documents;

 

(d)           Liens in existence on the Effective Date which are listed, and the
property subject thereto described, in Annex VII, without giving effect to any
extensions or renewals thereof;

 

44

--------------------------------------------------------------------------------


 

(e)           Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 9.09;

 

(f)            Liens on cash and Cash Equivalents incurred or deposits made in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
government contracts, performance and return-of-money bonds and other similar
obligations incurred in the ordinary course of business (exclusive of
obligations in respect of the payment for borrowed money); and Liens to secure
the performance of leases of Real Property, to the extent incurred or made in
the ordinary course of business consistent with past practices encumbering only
such Real Property and the equipment and fixtures located thereon;

 

(g)           licenses, leases or subleases granted to third Persons not
interfering in any material respect with the business of the Borrower or any of
its Subsidiaries;

 

(h)           easements, rights-of-way, restrictions, minor defects or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries;

 

(i)            Liens arising from precautionary UCC financing statements
regarding operating leases permitted by this Agreement;

 

(j)            any interest or title of a licensor, lessor or sublessor under
any lease permitted by this Agreement and any Lien on cash and Cash Equivalents
of Holdings or any of its Subsidiaries to secure obligations of Holdings or any
of its Subsidiaries, as a lessee, under a lease permitted by this Agreement;

 

(k)           Permitted Encumbrances;

 

(l)            Liens arising pursuant to purchase money mortgages, Capital
Leases or Liens securing Indebtedness representing the purchase price (or
financing of the purchase price within 120 days after the respective purchase)
of assets acquired after the Effective Date, provided that (i) any such Liens
attach only to the assets so purchased, (ii) the Indebtedness secured by any
such Lien does not exceed 100%, nor is less than 70%, of the lesser of the fair
market value or the purchase price of the property being purchased at the time
of the incurrence of such Indebtedness and (iii) the Indebtedness secured
thereby is permitted to be incurred pursuant to Section 8.04(d);

 

(m)          Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Subsidiary of the Borrower in
existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition, provided that (i) any Indebtedness that is secured by such Liens is
permitted to exist under Section 8.04(j), and (ii) such Liens are not incurred
in contemplation of such Permitted Acquisition and do not attach to any other
asset of the Borrower or any of its Subsidiaries;

 

(n)           Liens securing Indebtedness permitted pursuant to, and subject to
the limitations set forth in, Section 8.04(h), so long as any such Lien attaches
only to (i) the assets of the respective Foreign Subsidiary which is the obligor
under such Indebtedness or (ii) cash and Cash Equivalents of the Credit Parties
provided that the aggregate amount of all cash collateral subject to such Liens
does not exceed $2,000,000 at any time;

 

45

--------------------------------------------------------------------------------


 

(o)           Liens on Real Property of the Borrower, Holdings, and their
Subsidiaries, and any proceeds from the sale thereof and products thereof, which
secure Indebtedness permitted pursuant Sections 8.04(p) or 8.04(r) of this
Agreement so long as any such Lien attaches only to Real Property that is/was
the subject of a Real Property financing arrangement permitted by
Section 8.04(r) of this Agreement.

 

(p)           additional Liens incurred by the Borrower and its Subsidiaries so
long as the market value of the property subject to such Liens does not exceed
$2,000,000; and

 

(q)           any right of set-off of any third Person in respect of obligations
owing pursuant to any letter of credit issued by such Person pursuant to
Section 8.04(o).

 

8.04         Indebtedness.  Holdings will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)           Indebtedness incurred pursuant to this Agreement and the other
Credit Documents;

 

(b)           [Intentionally Omitted];

 

(c)           Indebtedness under Interest Rate Protection Agreements entered
into to protect the Borrower against fluctuations in interest rates in respect
of the Obligations;

 

(d)           Capitalized Lease Obligations and Indebtedness of the Borrower and
its Subsidiaries incurred pursuant to purchase money Liens, provided, that the
sum of (i) the aggregate Capitalized Lease Obligations (excluding Capitalized
Lease Obligations, if any, owing in respect of the DDO Lease) plus (ii) the
aggregate principal amount of such purchase money Indebtedness outstanding at
any time shall not exceed $5,000,000;

 

(e)           Indebtedness constituting Intercompany Loans to the extent
permitted by Section 8.05(g);

 

(f)            Indebtedness of Holdings under the Shareholder Subordinated
Notes;

 

(g)           Indebtedness under Other Hedging Agreements providing protection
against fluctuations in currency values in connection with the Borrower’s or any
of its Subsidiaries’ operations so long as management of the Borrower or such
Subsidiary, as the case may be, has determined that the entering into of such
Other Hedging Agreements are bona fide hedging activities;

 

(h)           Indebtedness (x) of Foreign Subsidiaries under lines of credit
extended by third Persons to any such Foreign Subsidiary the proceeds of which
Indebtedness are used for such Foreign Subsidiary’s working capital purposes,
provided that the aggregate principal amount of all such Indebtedness
outstanding at any time for all Foreign Subsidiaries shall not exceed
$10,000,000 (the “Foreign Subsidiary Working Capital Indebtedness”), and
(y) consisting of guaranties or similar credit support by the Borrower or any
Foreign Subsidiary of any such Foreign Subsidiary Working Capital Indebtedness
(including Letters of Credit issued for the account of the Borrower or any such
Foreign Subsidiary in favor of lenders in respect of any such Foreign Subsidiary
Working Capital Indebtedness);

 

46

--------------------------------------------------------------------------------


 

(i)            Indebtedness of Foreign Subsidiaries to the Borrower and its
Domestic Subsidiaries as a result of any investment made pursuant to
Section 8.05(o);

 

(j)            Indebtedness of (i) a Subsidiary acquired pursuant to a Permitted
Acquisition (or Indebtedness assumed at the time of a Permitted Acquisition of
an asset securing such Indebtedness), provided that (A) such Indebtedness was
not incurred in connection with or in anticipation of such Permitted Acquisition
and (B) such Indebtedness does not constitute debt for borrowed money (other
than debt for borrowed money incurred in connection with industrial revenue or
industrial development bond financings), it being understood and agreed that
Capitalized Lease Obligations and purchase money Indebtedness shall not
constitute debt for borrowed money for purposes of this clause (B), and (ii) the
Borrower or a Subsidiary acquired pursuant to a Permitted Acquisition (or
Indebtedness assumed at the time of a Permitted Acquisition of an asset securing
such Indebtedness); provided that, in either case, after giving effect to such
Indebtedness, the Borrower is in compliance with the covenants set forth in
Sections 8.08 and 8.09;

 

(k)           Indebtedness consisting of guaranties (x) by the Borrower of
Indebtedness, leases and other obligations permitted to be incurred by Domestic
Wholly-Owned Subsidiaries, (y) by Domestic Subsidiaries of Indebtedness, leases
and other obligations permitted to be incurred by the Borrower or other Domestic
Wholly-Owned Subsidiaries and (z) by Foreign Subsidiaries of Indebtedness,
leases and other obligations permitted to be incurred by other Foreign
Wholly-Owned Subsidiaries;

 

(l)            Indebtedness of the Borrower constituting Borrower Subordinated
Loans to the extent permitted by Section 8.05(r);

 

(m)          Indebtedness of Holdings incurred under Permitted Holdings PIK
Securities issued as consideration in connection with a Permitted Acquisition,
provided that the aggregate outstanding principal amount of Permitted Holdings
PIK Securities constituting Indebtedness shall not exceed $25,000,000 plus the
amount of interest on such Permitted Holdings PIK Securities paid in kind or
through accretion;

 

(n)           Indebtedness consisting of take-or-pay supply agreements entered
into by the Borrower and its Subsidiaries in the ordinary course of business, so
long as the aggregate obligations thereunder do not exceed $4,000,000 at any
time;

 

(o)           Indebtedness of the Borrower and the Borrower’s Domestic
Subsidiaries incurred as an account party in respect of unsecured (other than
with respect to rights of set-off) letters of credit issued by third Persons,
provided that the aggregate amount available to be drawn under all letters of
credit permitted under this clause (o) shall not exceed $500,000 at any time
(regardless of whether any conditions for drawing could then be met);

 

(p)           Indebtedness of Holdings or the Borrower incurred under any
“synthetic lease” or sale-leaseback agreements made on prevailing market terms
in connection with a sale of Real Property permitted pursuant to
Section 8.02(u) so long as such Indebtedness is not secured by any asset other
than the Real Property which is the subject thereof;

 

(q)           Indebtedness of Holdings or the Borrower incurred under Permitted
Subordinated Indebtedness, not exceeding $20,000,000 in aggregate principal
amount at any time outstanding;

 

47

--------------------------------------------------------------------------------


 

(r)            Indebtedness of the Borrower and its Subsidiaries incurred in
respect of financing arrangements relating to Real Property (other than the
Mortgaged Property) of the Borrower or its Subsidiaries, provided that (i) such
Indebtedness is not guaranteed or otherwise recourse to any other Person other
than the primary obligor thereunder in respect thereof, and (ii) such
Indebtedness is not secured by any asset other than the respective Real Property
which is the subject of such financing arrangement; and

 

(s)           additional Indebtedness of Holdings, the Borrower and the
Borrower’s Domestic Subsidiaries not otherwise permitted hereunder not exceeding
$10,000,000 in aggregate principal amount at any time outstanding.

 

8.05         Advances, Investments and Loans.  Holdings will not, and will not
permit any of its Subsidiaries to, lend money or credit or make advances to any
Person, or purchase or acquire any stock, obligations or securities of, or any
other interest in, or make any capital contribution to, any Person, or purchase
or own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or hold any cash, Cash Equivalents or Foreign Cash Equivalents,
except:

 

(a)           Holdings and its Subsidiaries may invest in cash and Cash
Equivalents;

 

(b)           the Borrower and its Subsidiaries may acquire and hold receivables
owing to it, if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms of the
Borrower or such Subsidiary;

 

(c)           the Borrower and its Subsidiaries may acquire and own investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

 

(d)           Interest Rate Protection Agreements entered into in compliance
with Section 8.04(c);

 

(e)           Holdings and its Subsidiaries may acquire and hold obligations of
one or more officers or other employees of Holdings or its Subsidiaries in
connection with such officers’ or employees’ acquisition of shares of Holdings
capital stock so long as the aggregate amount of cash paid by Holdings or any of
its Subsidiaries in connection with the acquisition of any such obligations does
not exceed $500,000;

 

(f)            deposits made in the ordinary course of business consistent with
past practices to secure the performance of leases;

 

(g)           the Borrower may make intercompany loans and advances to any of
its Subsidiaries and any Subsidiary of the Borrower may make intercompany loans
and advances to the Borrower or any other Subsidiary of the Borrower
(collectively, “Intercompany Loans”), provided, that (w) at no time shall the
aggregate outstanding principal amount of Intercompany Loans made pursuant to
this clause (g) after the Effective Date by the Borrower and its Domestic
Subsidiaries to Foreign Subsidiaries, when added to the sum of (i) the aggregate
fair market value of all assets transferred to Wholly-Owned Foreign Subsidiaries
pursuant to Section 8.02(l) since the Effective Date and (ii) the amount of
contributions, capitalizations and forgiveness theretofore made pursuant to
Section 8.05(l) since the Effective Date, exceed $20,000,000 (determined without
regard to any write-downs or write-offs of such loans and advances), (x) each

 

48

--------------------------------------------------------------------------------


 

Intercompany Loan, regardless of amount, made by a Foreign Subsidiary to the
Borrower or a Domestic Subsidiary shall be subordinated to the Obligations on
the terms set forth in the subordination provisions set forth on Exhibit E,
(y) each Intercompany Loan to a Subsidiary in the original principal amount of
$1,000,000 or more shall be evidenced by an Intercompany Note executed by such
Subsidiary; provided that the aggregate principal amount of all Intercompany
Loans which are not evidenced by an Intercompany Note shall not at any time
exceed $2,000,000, and (z) each such Intercompany Note (other than Intercompany
Notes evidencing loans made by Foreign Subsidiaries) shall be pledged to the
Collateral Agent pursuant to the Pledge Agreement;

 

(h)           loans and advances by the Borrower and its Subsidiaries to
employees of Holdings and its Subsidiaries for moving and travel expenses and
other similar expenses, including real estate purchases, in each case incurred
in the ordinary course of business, in an aggregate outstanding principal amount
not to exceed $1,500,000 at any time (determined without regard to any
write-down or write-offs of such loans and advances) outstanding;

 

(i)            Holdings may make equity contributions to the capital of any
Acquisition Subsidiary in connection with any proposed Permitted Acquisition and
to the capital of the Borrower;

 

(j)            Foreign Subsidiaries may invest in Foreign Cash Equivalents;

 

(k)           Other Hedging Agreements may be entered into in compliance with
Section 8.04(g);

 

(l)            so long as no Default or Event of Default exists and is
continuing, the Borrower and its Domestic Subsidiaries may make cash capital
contributions to Foreign Subsidiaries, and may capitalize or forgive any
Indebtedness owed to them by a Foreign Subsidiary and outstanding under clause
(g) of this Section 8.05, provided that the aggregate amount of such
contributions, capitalizations and forgiveness made pursuant to this clause
(l) after the Effective Date, when added to the sum of (i) the aggregate fair
market value of all assets transferred to Wholly-Owned Foreign Subsidiaries
pursuant to Section 8.02(l) after the Effective Date and (ii) the aggregate
outstanding principal amount of Intercompany Loans made to Foreign Subsidiaries
under Section 8.05(g) (determined without regard to any write-downs or
write-offs thereof) shall not exceed an amount equal to $20,000,000;

 

(m)          Permitted Acquisitions;

 

(n)           the Borrower and its Subsidiaries may make investments in their
respective Subsidiaries in connection with the transfers of those assets
permitted to be transferred pursuant to Sections 8.02(h), (i) and (j), it being
understood that the Borrower and its Subsidiaries may convert any investment
initially made as an equity investment to intercompany Indebtedness held by the
Borrower or such Subsidiary;

 

(o)           the Borrower and its Domestic Subsidiaries may make and hold
investments in their respective Foreign Subsidiaries to the extent that such
investments arise from the sale of inventory in the ordinary course of business
by the Borrower or such Domestic Subsidiary to such Foreign Subsidiaries for
resale by such Foreign Subsidiaries (including any such investments resulting
from the extension of the payment terms with respect to such sales);

 

(p)           the Borrower and its Subsidiaries may capitalize one or more
foreign sales corporations (or similar entities) created in accordance with
Section 8.12 with cash contributions;

 

49

--------------------------------------------------------------------------------


 

provided that the aggregate amount of cash contributions made to all such
foreign sales corporations (or similar entities) since the Effective Date shall
not exceed $300,000;

 

(q)           the Borrower and its Subsidiaries may make transfers of assets to
their respective Subsidiaries in accordance with Section 8.02(h), (i), (j), (k),
(l), (m) and (p);

 

(r)            Holdings may make intercompany loans to the Borrower on a
subordinated basis (collectively, “Borrower Subordinated Loans”) so long as all
such Borrower Subordinated Loans are evidenced by a Borrower Subordinated Note
and the funds used to make such Borrower Subordinated Loans consist of the Net
Proceeds received by Holdings from equity issuances by or capital contributions
to Holdings;

 

(s)           advances, loans and investments in existence on the Effective Date
and listed on Annex IX, without giving effect to any additions thereto or
replacements thereof (except those additions or replacements which are existing
obligations as of the Effective Date);

 

(t)            the Borrower and its Subsidiaries may acquire and hold debt
and/or equity securities as consideration for a sale of assets pursuant to
Section 8.02 (n), (s) or (u), to the extent permitted by any such Section;

 

(u)           the Borrower and its Subsidiaries may make additional investments
in the Permitted Joint Ventures (as additional capital contributions or in
exchange for securities issued by such Permitted Joint Ventures), so long as the
aggregate additional investments in Permitted Joint Ventures made after the
Effective Date do not exceed $7,500,000;

 

(v)           Holdings may repurchase shares of the Holdings Common Stock as and
to the extent permitted under Section 8.06; and

 

(w)          in addition to investments permitted above in this Section 8.05, so
long as no Default or Event of Default then exists or would result therefrom,
the Borrower and its Subsidiaries may make additional loans, advances and
investments to or in a Person so long as the amount of any such loan, advance or
investment (at the time of the making thereof) does not exceed an amount equal
to $15,000,000 less the aggregate amount previously used to make loans, advances
and investments pursuant to this clause (w) since the 2002 Effective Date to the
extent the same are then still outstanding (determined without regard to any
write-downs or write-offs thereof and net of cash repayments of principal in the
case of loans and cash equity returns (whether as a dividend or redemption) in
the case of equity investments); provided that, any investment made pursuant to
this Section 8.05(w) constituting Margin Stock shall be made in an entity
engaged in a business permitted pursuant to Section 8.01(a).

 

8.06         Dividends, etc.  Holdings will not, and will not permit any of its
Subsidiaries to, declare or pay any dividends (other than dividends payable
solely in common stock of Holdings or any such Subsidiary, as the case may be)
or return any capital to, its stockholders or authorize or make any other
distribution, payment or delivery of property or cash to its stockholders as
such, or redeem, retire, purchase or otherwise acquire, directly or indirectly,
for a consideration, any shares of any class of its capital stock, now or
hereafter outstanding (or any warrants for or options or stock appreciation
rights in respect of any of such shares), or set aside any funds for any of the
foregoing purposes, and Holdings will not permit any of its Subsidiaries to
purchase or otherwise acquire for consideration any shares of any class of the
capital stock of Holdings or any other Subsidiary, as the case may be, now or
hereafter outstanding (or any options or warrants or stock appreciation rights
issued by such Person with respect to its capital stock) (all of the foregoing
“Dividends”), except that:

 

50

--------------------------------------------------------------------------------


 

(i)            any Subsidiary of the Borrower may pay Dividends to the Borrower
or any Wholly-Owned Subsidiary of the Borrower;

 

(ii)           (a) Holdings may redeem or purchase shares of Holdings Common
Stock or options to purchase Holdings Common Stock, held by former employees of
Holdings or any of its Subsidiaries following the termination of their
employment or their death or disability, provided that (w) the only
consideration paid by Holdings in respect of such redemptions and/or purchases
shall be cash and Shareholder Subordinated Notes, (x) the sum of (A) the
aggregate amount paid by Holdings in cash in respect of all such redemptions
and/or purchases plus (B) the aggregate amount of all principal and interest
payments made on Shareholder Subordinated Notes after the Effective Date, shall
not exceed $10,000,000 provided that such amount shall be increased by an amount
equal to the proceeds received by Holdings after the Effective Date from the
sale or issuance of Holdings Common Stock to management of Holdings or any of
its Subsidiaries since the Effective Date and (y) at the time of any cash
payment permitted to be made pursuant to this Section 8.06(ii), no Default or
Event of Default shall then exist or result therefrom; and (b) so long as no
Default or Event of Default then exists or would result therefrom, the Borrower
may pay cash Dividends to Holdings so long as Holdings promptly uses such
proceeds for the purposes described in clause (iii)(a) of this Section 8.06;

 

(iii)          the Borrower may pay cash Dividends to Holdings so long as the
proceeds thereof are promptly used by Holdings to (x) pay operating expenses in
the ordinary course of business (including professional fees and expenses) and
other similar corporate overhead costs and expenses or (y) pay salaries or other
compensation of employees who perform services for Holdings and the Borrower;

 

(iv)          the Borrower may pay cash Dividends to Holdings in the amounts and
at the times of any payment by Holdings in respect of taxes, provided that
(x) the amount of cash Dividends paid pursuant to this clause (v) to enable
Holdings to pay federal income taxes at any time shall not exceed the lesser of
(A) the amount of such federal income taxes owing by Holdings at such time for
the respective period and (B) the amount of such federal income taxes that would
be owing by the Borrower and its Subsidiaries on a consolidated basis for such
period if determined without regard to Holdings’ ownership of the Borrower and
(y) any refunds shall promptly be returned by Holdings to the Borrower;

 

(v)           Holdings may pay regularly scheduled Dividends on the Permitted
Holdings PIK Securities (to the extent issued as preferred stock) pursuant to
the terms thereof solely through the issuance of additional shares of such
Permitted Holdings PIK Securities, provided that in lieu of issuing additional
shares of such Permitted Holdings PIK Securities as Dividends, Holdings may
increase the liquidation preference of the shares of Permitted Holdings PIK
Securities in respect of which such Dividends have accrued; and

 

(vi)          (a) Holdings may pay cash Dividends, in addition to those
permitted above in this Section 8.06, in an aggregate amount not to exceed the
sum of (y) $15,000,000, plus (z) the then applicable Cumulative Consolidated Net
Income Amount, so long as in each such case no Default or Event of Default then
exists or would result therefrom, and (b) so long as no Default or Event of
Default then exists or would result therefrom, the Borrower may pay cash
Dividends to Holdings so long as the cash proceeds thereof are promptly used by
Holdings for the purpose described in clause

 

51

--------------------------------------------------------------------------------


 

(vii)(a) of this Section 8.06, provided that in no event may more than half of
the Cumulative Consolidated Net Income Amount be used to pay cash Dividends to
shareholders of Holdings other than in the form of Holdings Common Stock
repurchases and cash payments owing in respect of Shareholder Subordinated Notes
issued pursuant to Section 8.06(iii)(a).

 

8.07         Transactions with Affiliates.  Holdings will not, and will not
permit any of its Subsidiaries to, enter into any transaction or series of
transactions with any Affiliate other than in the ordinary course of business
and on terms and conditions substantially as favorable to Holdings or such
Subsidiary as would be obtainable by Holdings or such Subsidiary at the time in
a comparable arm’s-length transaction with a Person other than an Affiliate (as
determined in good faith by the senior management or Board of Directors of
Holdings); provided, that the following shall in any event be permitted: (i) 
transactions permitted pursuant to Sections 8.02(j), 8.02(l), 8.02(p) and
8.05(e); (ii) compensation of officers and employees in the ordinary course of
business and payment of customary fees to non-officer directors of Holdings and
its Subsidiaries; (iii) transactions pursuant to the Registration Agreement;
(iv) transactions between and among Holdings, the Borrower, and any of their
respective Subsidiaries who are Guarantors; and (v) transactions between and
among Subsidiaries of Holdings and the Borrower who are not Guarantors.

 

8.08         Leverage Ratio.  The Borrower will not permit the Leverage Ratio on
the last day of any Test Period to be more than 3.00:1.00.

 

8.09         Consolidated Fixed Charge Coverage Ratio.  The Borrower will not
permit the Consolidated Fixed Charge Coverage Ratio for any Test Period to be
less than 1.25:1.00.

 

8.10         Modifications of Certificate of Incorporation, By-Laws and Certain
Other Agreements; Issuance of Capital Stock; etc.  Holdings will not, and will
not permit any of its Subsidiaries to:

 

(a)           amend, modify or change in any way adverse to the interests of the
Banks, any management agreement, its Certificate of Incorporation (including by
the filing or modification of any certificate of designation) or By-Laws, or any
agreement entered into by it with respect to its capital stock (including any
shareholders’ agreement), or enter into any new agreement with respect to its
capital stock which would be materially adverse to the interests of the Banks;
or

 

(b)           issue any class of capital stock other than (x) in the case of the
Borrower and its Subsidiaries, non-redeemable common stock and (y) in the case
of Holdings, (1) issuances of Permitted Holdings PIK Securities to the extent
permitted by Section 8.04 and (2) issuances of Holdings Common Stock where,
after giving effect to such issuance, no Event of Default will exist under
Section 9.10 and to the extent the proceeds thereof are applied in accordance
with Section 7.14.

 

8.11         Limitation on Certain Restrictions on Subsidiaries.  Holdings will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any such Subsidiary to (a) pay dividends or
make any other distributions on its capital stock or any other interest or
participation in its profits owned by Holdings or any Subsidiary of Holdings, or
pay any Indebtedness owed to Holdings or a Subsidiary of Holdings, (b) make
loans or advances to Holdings or any of Holdings’ Subsidiaries or (c) transfer
any of its properties or assets to Holdings or any of Holdings’ Subsidiaries,
except for such encumbrances or restrictions existing under or by reason of
(i) applicable law, (ii) this Agreement and the other Credit Documents,
(iii) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or a Subsidiary of the Borrower,
(iv) customary provisions restricting

 

52

--------------------------------------------------------------------------------


 

assignment of any licensing agreement entered into by the Borrower or a
Subsidiary of the Borrower in the ordinary course of business, (v) customary
provisions restricting the transfer of assets subject to Liens permitted under
Sections 8.03(l) and (m) and (vi) any document or instrument evidencing Foreign
Subsidiary Working Capital Indebtedness so long as such encumbrance or
restriction only applies to the Foreign Subsidiary incurring such Indebtedness.

 

8.12         Limitation on the Creation of Subsidiaries. Notwithstanding
anything to the contrary contained in this Agreement, Holdings will not, and
will not permit any of its Subsidiaries to, establish, create or acquire after
the Effective Date any Subsidiary; except that (a) Holdings shall be permitted
to establish or create Acquisition Subsidiaries provided that Holdings
contributes all of its ownership interests in any such Acquisition Subsidiary to
the Borrower or a Subsidiary of the Borrower that is a Credit Party by the date
that is the earlier to occur of (x) ten (10) days following the consummation of
the Permitted Acquisition for which such Acquisition Subsidiary was created or
established and (y) ten (10) days following the date on which such Acquisition
Subsidiary received or obtained any assets in excess of $10,000 and (b) the
Borrower and its Wholly-Owned Subsidiaries shall be permitted to (x) establish
or create Subsidiaries as a result of investments made pursuant to Section 8.05
and (y) establish or create Wholly-Owned Subsidiaries and (z) receive as a
contribution from Holdings the ownership interests in an Acquisition Subsidiary
(which Acquisition Subsidiary shall then be a Subsidiary of the Borrower or such
Subsidiary of the Borrower) so long as, in each case:

 

(i)            written notice thereof is given to the Administrative Agent as
soon as reasonably practicable;

 

(ii)           the capital stock of such new Subsidiary owned by a Credit Party
is pledged pursuant to, and to the extent required by, this Agreement and the
Pledge Agreement and the certificates, if any, representing such stock, together
with stock powers duly executed in blank, are delivered to the Collateral Agent;

 

(iii)          such new Subsidiary (other than a Foreign Subsidiary except to
the extent otherwise required pursuant to Section 7.13 and other than a
Controlled Subsidiary which (A) was created or acquired in connection with an
acquisition permitted under Section 8.05 to the extent the aggregate
consideration (including all cash, stock and assumed or incurred Indebtedness)
paid in connection with (I) such acquisition does not exceed $5,000,000 and
(II) all such acquisitions since the Effective Date does not exceed $15,000,000
and (B) the Borrower directly or indirectly owns less than eighty percent (80%)
of the outstanding and voting equity interests of such Controlled Subsidiary)
executes a counterpart of the Subsidiary Guaranty, the Pledge Agreement and the
Security Agreement; and

 

(iv)          such new Subsidiary (other than a Foreign Subsidiary except to the
extent otherwise required pursuant to Section 7.13 and other than a Controlled
Subsidiary which (A) was created or acquired in connection with an acquisition
permitted under Section 8.05 to the extent the aggregate consideration
(including all cash, stock and assumed or incurred Indebtedness) paid in
connection with (I) such acquisition does not exceed $5,000,000 and (II) all
such acquisitions made since the Effective Date does not exceed $15,000,000 and
(B) the Borrower directly or indirectly owns less than eighty percent (80%) of
the outstanding and voting equity interests of such Controlled Subsidiary) takes
all actions required pursuant to Section 7.11 to the extent requested by the
Administrative Agent or the Required Banks.

 

53

--------------------------------------------------------------------------------


 

In addition, each new Subsidiary that is required to execute any Credit Document
shall execute and deliver, or cause to be executed and delivered, all other
relevant documentation of the type described in Section 5 of the Prior Credit
Agreement as such new Subsidiary would have had to deliver if such new
Subsidiary were a Credit Party on the 2002 Effective Date; provided, that, such
new Subsidiary shall not be required to execute and deliver any relevant
documentation related to Real Property and Intellectual Property unless required
under Section 7.11(a) or Section 7.11(d).

 

Holdings shall liquidate or otherwise dissolve any Acquisition Subsidiary
created under the permissions of this Section 8.12 promptly upon Holdings having
knowledge that the proposed Permitted Acquisition for which such Acquisition
Subsidiary was created or established will not be consummated.

 

SECTION 9.                Events of Default.  Upon the occurrence of any of the
following specified events (each, an “Event of Default”):

 

9.01                           Payments.  The Borrower shall (i) default in the
payment when due of any principal of the Loans or (ii) default, and such default
shall continue for three or more days, in the payment when due of any Unpaid
Drawing, any interest on the Loans or any Fees or any other amounts owing
hereunder or under any other Credit Document; or

 

9.02                           Representations, etc.  Any representation,
warranty or statement made by Holdings, the Borrower or any other Credit Party
herein or in any other Credit Document or in any statement or certificate
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect (except for any representation or warranty that is qualified by
materiality, Material Adverse Effect or similar phrase which shall prove to be
incorrect in any respect) on the date as of which made or deemed made; or

 

9.03                           Covenants.  Any Credit Party shall (a) default in
the due performance or observance by it of any term, covenant or agreement
contained in Sections 7.11, 7.14 or 8, or (b) default in the due performance or
observance by it of any term, covenant or agreement (other than those referred
to in Section 9.01, 9.02 or clause (a) of this Section 9.03) contained in this
Agreement and such default shall continue unremedied for a period of at least 30
days after notice to the defaulting party by the Administrative Agent or the
Required Banks; or

 

9.04                           Default Under Other Agreements. (a)  Holdings or
any of its Subsidiaries shall (i) default in any payment with respect to any
Indebtedness (other than the Obligations) beyond the period of grace, if any,
provided in the instrument or agreement under which Indebtedness was created or
(ii) default in the observance or performance of any agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause any such Indebtedness to
become due prior to its stated maturity; or (b) any Indebtedness (other than the
Obligations) of Holdings or any of its Subsidiaries shall be declared to be due
and payable, or shall be required to be prepaid other than by a regularly
scheduled required prepayment or as a mandatory prepayment (unless such required
prepayment or mandatory prepayment results from a default thereunder or an event
of the type that constitutes an Event of Default), prior to the stated maturity
thereof; provided, that it shall not constitute an Event of Default pursuant to
clause (a) or (b) of this Section 9.04 unless the principal amount of any one
issue of such Indebtedness, or the aggregate amount of all such Indebtedness
referred to in clauses (a) and (b) above, exceeds $3,750,000 at any one time; or

 

9.05                           Bankruptcy, etc.  Holdings or any of its
Subsidiaries shall commence a voluntary case concerning itself under Title 11 of
the United States Code entitled “Bankruptcy,” as now or hereafter in effect, or
any successor thereto (the “Bankruptcy Code”); or an involuntary case is
commenced against

 

54

--------------------------------------------------------------------------------


 

Holdings or any of its Subsidiaries and the petition is not controverted within
10 days, or is not dismissed within 60 days, after commencement of the case; or
a custodian (as defined in the Bankruptcy Code) is appointed for, or takes
charge of, all or substantially all of the property of Holdings or any of its
Subsidiaries; or Holdings or any of its Subsidiaries commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to Holdings or any of
its Subsidiaries; or there is commenced against Holdings or any of its
Subsidiaries any such proceeding which remains undismissed for a period of 60
days; or Holdings or any of its Subsidiaries is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or Holdings or any of its Subsidiaries suffers any
appointment of any custodian or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or
Holdings or any of its Subsidiaries makes a general assignment for the benefit
of creditors; or any corporate action is taken by Holdings or any of its
Subsidiaries for the purpose of effecting any of the foregoing; or

 

9.06                           ERISA.   Any Plan shall fail to satisfy the
minimum funding standard required for any plan year or part thereof or a waiver
of such standard or extension of any amortization period is sought or granted
under Section 412 of the Code, a contributing sponsor (as defined in
Section 4001(a)(13) of ERISA) of a Plan subject to Title IV of ERISA shall be
subject to the advance reporting requirement of PBGC Regulation Section 4043.61
(without regard to subparagraph (b)(1) thereof) and an event described in
subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section 4043
shall be reasonably expected to occur with respect to such Plan within the
following 30 days, any Plan shall have had or is likely to have a trustee
appointed to administer such Plan, any Plan is, shall have been or is likely to
be terminated or the subject of termination proceedings under ERISA, any Plan
shall have an Unfunded Current Liability, a contribution required to be made to
a Plan or a Foreign Pension Plan has not been timely made, Holdings or any
Subsidiary of Holdings or any ERISA Affiliate has incurred or is likely to incur
a liability to or on account of a Plan under Section 409, 502(i), 502(l), 515,
4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971,
4975 or 4980 of the Code, or Holdings or any Subsidiary of Holdings has incurred
or is likely to incur liabilities pursuant to one or more employee welfare
benefit plans (as defined in Section 3(1) of ERISA) which provide benefits to
retired employees or other former employees (other than as required by
Section 601 of ERISA) or employee pension benefit plans (as defined in
Section 3(2) of ERISA) or Foreign Pension Plans; (b) there shall result from any
such event or events the imposition of a lien, the granting of a security
interest, or a liability or a material risk of incurring a liability; and
(c) which lien, security interest or liability which arises from such event or
events will have a Material Adverse Effect; or

 

9.07                           Security Documents. (a)  Except in each case to
the extent resulting from the failure of the Collateral Agent to retain
possession of the applicable Pledged Securities, any Security Document shall
cease to be in full force and effect, or shall cease to give the Collateral
Agent the Liens, rights, powers and privileges purported to be created thereby
in favor of the Collateral Agent, or (b) any Credit Party shall default in the
due performance or observance of any term, covenant or agreement on its part to
be performed or observed pursuant to any such Security Document and such default
shall continue beyond any cure or grace period specifically applicable thereto
pursuant to the terms of such Security Document; or

 

9.08                           Guaranties.  Except to the extent that a
Subsidiary Guarantor is released in accordance with the provisions hereof and of
the other Credit Documents, the Guaranties or any provision thereof shall cease
to be in full force and effect, or any Guarantor or any Person acting by or on
behalf of such Guarantor shall deny or disaffirm such Guarantor’s obligations
under any Guaranty or any Guarantor shall default in the due performance or
observance of any material term, covenant or agreement on its part to be
performed or observed pursuant to any Guaranty; or

 

55

--------------------------------------------------------------------------------


 

9.09                           Judgments.  One or more judgments or decrees
shall be entered against Holdings or any of its Subsidiaries involving a
liability (not paid or not fully covered by insurance) in excess of $3,750,000
for all such judgments and decrees and all such judgments or decrees shall not
have been vacated, discharged or stayed or bonded pending appeal within 60 days
from the entry thereof; or

 

9.10                           Ownership.  A Change of Control Event shall have
occurred;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Banks, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Bank to enforce its claims against any Guarantor or
the Borrower, except as otherwise specifically provided for in this Agreement
(provided, that if an Event of Default specified in Section 9.05 shall occur
with respect to the Borrower, the result which would occur upon the giving of
written notice by the Administrative Agent as specified in clauses (i) and
(ii) below shall occur automatically without the giving of any such notice): 
(i) declare the Total Revolving Loan Commitment terminated, whereupon the
Revolving Loan Commitment of each Bank shall forthwith terminate immediately and
any Commitment Fees shall forthwith become due and payable without any other
notice of any kind; (ii) declare the principal of and any accrued interest in
respect of all Loans and all Obligations owing hereunder (including Unpaid
Drawings) to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; (iii) enforce, as Collateral Agent (or direct
the Collateral Agent to enforce), any or all of the Liens created pursuant to
the Security Documents; (iv) terminate any Letter of Credit which may be
terminated in accordance with its terms; and (v) direct the Borrower to pay (and
the Borrower hereby agrees upon receipt of such notice, or upon the occurrence
of any Event of Default specified in Section 9.05, to pay) to the Collateral
Agent at the Payment Office such additional amounts of cash, to be held as
security for the Borrower’s reimbursement obligations in respect of Letters of
Credit then outstanding, equal to the aggregate Stated Amount of all Letters of
Credit then outstanding.

 

SECTION 10.             Definitions; Interpretations.

 

10.01                     Definitions.  As used herein, the following terms
shall have the meanings herein specified unless the context otherwise requires.

 

“2002 Effective Date” shall mean the “Effective Date” as defined in the Prior
Credit Agreement.

 

“2010 Mortgage” shall have the meaning provided in Section 5.01(h)(iv).

 

“Acquired Entity or Business” shall have the meaning set forth in the definition
of “Consolidated Net Income”.

 

“Additional Security Documents” shall have the meaning provided in Section 7.11.

 

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement and shall include any successor to the Administrative Agent
appointed pursuant to Section 11.10.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person.  A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (i) to vote 10% or more of the
securities having

 

56

--------------------------------------------------------------------------------


 

ordinary voting power for the election of directors of such corporation or
(ii) to direct or cause the direction of the management and policies of such
corporation, whether through the ownership of voting securities, by contract or
otherwise.

 

“Agreement” shall mean this Amended and Restated Credit Agreement, as the same
may be from time to time modified, amended and/or supplemented.

 

“Applicable Base Rate Margin” shall mean, during any Applicable Period, the
respective percentage per annum set forth in clause (A), (B), (C), (D), or
(E) below if, but only if, as of the Test Date with respect to such Applicable
Period the condition set forth in clause (A), (B), (C), (D) or (E) as the case
may be, below is met:

 

(A)  2.00% if, as of the Test Date the Leverage Ratio for the Test Period ended
on such Test Date shall be 2.50:1.00 or greater;

 

(B)  1.75% if, but only if, as of the Test Date the Leverage Ratio for the Test
Period ended on such Test Date shall be less than 2.50:1.00 and none of the
conditions set forth in clauses (C), (D), and (E) below are satisfied;

 

(C)  1.50% if, but only if, as of the Test Date the Leverage Ratio for the Test
Period ended on such Test Date shall be less than 2.00:1.00 and neither
condition set forth in clauses (D) or (E) below is satisfied;

 

(D)  1.25% if, but only if, as of the Test Date the Leverage Ratio for the Test
Period ended on such Test Date shall be less than 1.50:1.00 and the condition
set forth in clause (E) below is not satisfied; or

 

(E)  1.00% if, but only if, as of the Test Date the Leverage Ratio for the Test
Period ended on such Test Date shall be less than 1.00:1.00.

 

Notwithstanding anything to the contrary contained above in this definition, the
Applicable Base Rate Margin shall be 2.00% at any time when (i) an Event of
Default shall exist or (ii) financial statements have not been delivered when
required pursuant to Section 7.01(a) or (b), as the case may be and shall be
1.00% as of the Effective Date until the end of the first Applicable Period.

 

“Applicable Eurodollar Margin” shall mean, during any Applicable Period, the
respective percentage per annum set forth in clause (A), (B), (C), (D) or
(E) below if, but only if, as of the Test Date with respect to such Applicable
Period the condition set forth in clause (A), (B), (C), (D) or (E) as the case
may be, below is met:

 

(A)  3.00% if, as of the Test Date the Leverage Ratio for the Test Period ended
on such Test Date shall be 2.50:1.00 or greater;

 

(B)  2.75% if, but only if, as of the Test Date the Leverage Ratio for the Test
Period ended on such Test Date shall be less than 2.50:1.00 and none of the
conditions set forth in clauses (C), (D) or (E) below are satisfied;

 

(C)  2.50% if, but only if, as of the Test Date the Leverage Ratio for the Test
Period ended on such Test Date shall be less than 2.00:1.00 and neither
condition set forth in clauses (D) or (E) below is satisfied;

 

57

--------------------------------------------------------------------------------


 

(D)  2.25% if, but only if, as of the Test Date the Leverage Ratio for the Test
Period ended on such Test Date shall be less than 1.50:1.00 and the condition
set forth in clause (E) below is not satisfied; or

 

(E)  2.00% if, but only if, as of the Test Date the Leverage Ratio for the Test
Period ended on such Test Date shall be less than 1.00:1.00.

 

Notwithstanding anything to the contrary contained above in this definition, the
Applicable Eurodollar Margin shall be 3.00% at any time when (i) an Event of
Default shall exist or (ii) financial statements have not been delivered when
required pursuant to Section 7.01(a) or (b), as the case may be and shall be
2.00% as of the Effective Date until the end of the first Applicable Period.

 

“Applicable Period” shall mean each period which shall commence on a date on
which the financial statements are delivered pursuant to Section 7.01(a) or (b),
as the case may be, and which shall end on the earlier of (i) the date of actual
delivery of the next financial statements pursuant to Section 7.01(a) or (b), as
the case may be, and (ii) the latest date on which the next financial statements
are required to be delivered pursuant to Section 7.01(a) or (b), as the case may
be; provided that the first Applicable Period shall commence on the Effective
Date.

 

“Acquisition Subsidiary” shall mean any Wholly-Owned Subsidiary of Holdings
which is a Domestic Subsidiary that was created to facilitate the consummation
of a proposed Permitted Acquisition.

 

“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit D (appropriately completed).

 

“Authorized Officer” shall mean the Chief Executive Officer, President, Chief
Financial Officer, Controller or Secretary or any other senior officer of
Holdings or the Borrower designated as such in writing to the Administrative
Agent by Holdings or the Borrower.

 

“Bank” shall have the meaning provided in the first paragraph of this Agreement.

 

“Bankruptcy Code” shall have the meaning provided in Section 9.05.

 

“Base Rate” at any time shall mean the higher of (x) the rate which is 1/2 of 1%
in excess of the Federal Funds Rate and (y) the Prime Lending Rate.

 

“Base Rate Loan” shall mean each Loan bearing interest at the rates provided in
Section 1.08(a).

 

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Borrower Subordinated Loans” shall have the meaning provided in
Section 8.05(r).

 

“Borrower Subordinated Note” shall mean an unsecured junior subordinated note
issued by the Borrower (and not guaranteed or supported in any way by any
Subsidiary of the Borrower) in the form of Exhibit G, as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

 

“Borrowing” shall mean each of (i) the incurrence of Swingline Loans from the
Swingline Bank on a given date and (ii) the incurrence of one Type of Revolving
Loan by the Borrower

 

58

--------------------------------------------------------------------------------


 

from all of the Banks on a pro rata basis on a given date (or resulting from
conversions on a given date), having in the case of Eurodollar Loans the same
Interest Period; provided, that Base Rate Loans incurred pursuant to
Section 1.10(b) shall be considered part of any related Borrowing of Eurodollar
Loans.

 

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day excluding Saturday, Sunday and any day which shall be in the
City of New York a legal holiday or a day on which banking institutions are
authorized by law or other governmental actions to close and (ii) with respect
to all notices and determinations in connection with, and payments of principal
and interest on, Eurodollar Loans, any day which is a Business Day described in
clause (i) and which is also a day for trading by and between banks in U.S.
dollar deposits in the interbank Eurodollar market.

 

“Capital Expenditures” shall mean, with respect to any Person, without
duplication, all expenditures by such Person which should be capitalized in
accordance with GAAP, including, without duplication, all such expenditures with
respect to fixed or capital assets (including expenditures for maintenance and
repairs which should be capitalized in accordance with GAAP), and the amount of
all Capitalized Lease Obligations incurred by such Person.

 

“Capital Lease” as applied to any Person, shall mean any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

 

“Capitalized Lease Obligations” shall mean all obligations under Capital Leases
of Holdings or any of its Subsidiaries in each case taken at the amount thereof
accounted for as liabilities in accordance with GAAP.

 

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided, that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition, (ii) U.S. dollar denominated
time deposits, certificates of deposit and bankers acceptances of (x) any Bank
or (y) any bank whose short-term commercial paper rating from Standard & Poor’s
Corporation (“S&P”) is at least A-1 or the equivalent thereof or from Moody’s
Investors Service, Inc. (“Moody’s”) is at least P-1 or the equivalent thereof
(any such bank or Bank, an “Approved Bank”), in each case with maturities of not
more than twelve months from the date of acquisition, (iii) commercial paper
issued by any Approved Bank or by the parent company of any Approved Bank and
commercial paper issued by, or guaranteed by, any industrial or financial
company with a short-term commercial paper rating of at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s,
or guaranteed by any industrial company with a long term unsecured debt rating
of at least A or A2, or the equivalent of each thereof, from S&P or Moody’s, as
the case may be, and in each case maturing within twelve months after the date
of acquisition, (iv) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof maturing within twelve months from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s and (v) investments in
money market funds substantially all the assets of which are comprised of
securities of the types described in clauses (i) through (iv) above.

 

“Change of Control Event” shall mean (a) Holdings shall cease to own directly
100% on a fully diluted basis of the economic and voting interest in the
Borrower’s capital stock, (b) any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as in effect on
the Effective Date), other than senior officers of Holdings and/or its
Subsidiaries and/or Continuing Directors, shall (i) have acquired beneficial
ownership of 50% or more on a fully diluted basis of the voting and/or economic
interest in Holdings’ capital stock or (ii) obtained the power (whether or

 

59

--------------------------------------------------------------------------------


 

not exercised) to elect a majority of Holdings’ directors or (c) the Board of
Directors of Holdings shall cease to consist of a majority of Continuing
Directors.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. 
Section references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral” shall mean, collectively, all of the Collateral as defined in each
of the Security Documents and all of the Mortgaged Premises as defined in each
of the Mortgages.

 

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors.

 

“Commitment Fee” shall have the meaning provided in Section 3.01(a).

 

“Consolidated Debt” shall mean, at any time, all Indebtedness (other than
Permitted Holdings PIK Securities and Shareholder Subordinated Notes) of
Holdings and its Subsidiaries determined on a consolidated basis, provided that
for purposes of this definition, (i) the amount of Indebtedness in respect of
Interest Rate Protection Agreements shall be at any time the unrealized net loss
portion, if any, of the Borrower and/or its Subsidiaries thereunder on a
marked-to-market basis determined no more than one month prior to such time and
(ii) to the extent that any Foreign Subsidiary Working Capital Indebtedness is
supported by a Letter of Credit, the amount of such arrangement that shall
constitute Consolidated Debt shall be the greater of the outstanding principal
amount of such Indebtedness and the stated amount of such Letter of Credit.

 

“Consolidated EBIT” shall mean, for any period, Consolidated Net Income, before
(i) consolidated interest expense (inclusive of amortization of deferred
financing fees, premiums on Interest Rate Protection Agreements and any other
original issue discount and net of interest income) of Holdings and its
Subsidiaries determined on a consolidated basis, (ii) the write-off of inventory
step-up and in-process research and development costs in accordance with
purchase accounting, (iii) any non-cash charges deducted in determining
Consolidated Net Income for such period and related to the issuance by Holdings
of stock, warrants or options to management (or any exercise of any such
warrants or options), (iv) provisions for taxes based on income and foreign
withholding taxes, (v) giving effect to any extraordinary gains or losses but
with giving effect to gains or losses from sales of assets sold in the ordinary
course of business,  (vi) any non-cash charges related to the write-up of
samples in accordance with purchase accounting, (vii) any non-cash impairment of
an intangible asset in accordance with GAAP, (viii) the amortization or
write-off of deferred financing cost, and (ix) the aggregate amount of fees paid
by the Borrower to the Administrative Agent and the Banks on the Effective Date
in connection with this Agreement to the extent such fees were deducted in
determining Consolidated Net Income for such period.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated EBIT, adjusted by
adding thereto the amount of all depreciation expense and amortization expense
that were deducted in determining Consolidated EBIT for such period.

 

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any period, the ratio
of (x) Consolidated EBITDA for such period, plus (i) Consolidated Rental
Expense, minus (ii) the amount of all Capital Expenditures (other than Excluded
Capital Expenditures) made by the Borrower and its Subsidiaries during such
period to (y) Consolidated Fixed Charges for such period.

 

60

--------------------------------------------------------------------------------


 

“Consolidated Fixed Charges” shall mean, for any period, the sum of
(i) Consolidated Interest Expense (net of interest income) for such period,
(ii) the scheduled principal amount of all amortization payments on all
Indebtedness (including the principal component of all Capitalized Lease
Obligations) of Holdings and its Subsidiaries for such period, (iii) the amount
of all cash payments made by Holdings and its Subsidiaries in respect of taxes
or tax liabilities for such period, (iv) Consolidated Rental Expense for such
period and (v) the aggregate amount of cash dividends paid (or required to be
paid) by Holdings to stockholders of Holdings during such period (which shall
not include, for purposes of the definition, any cash paid in respect of
redemptions or repurchases of Holdings Common Stock).

 

“Consolidated Interest Expense” shall mean, for any period, total interest
expense (including that attributable to Capital Leases in accordance with GAAP)
of Holdings and its Subsidiaries determined on a consolidated basis with respect
to all outstanding Indebtedness of Holdings and its Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs or benefits under
Interest Rate Protection Agreements, but excluding, however, amortization of any
payments made to obtain any Interest Rate Protection Agreements and deferred
financing costs and any interest expense on deferred compensation arrangements
to the extent included in total interest expense.

 

“Consolidated Net Income” shall mean, for any period, the net income (or loss),
after provision for taxes, of Holdings and its Subsidiaries on a consolidated
basis for such period taken as a single accounting period but excluding any
unrealized losses and gains for such period resulting from mark-to-market of
Other Hedging Agreements; provided that (x) for purposes of Section 8.08 and the
definitions of Applicable Base Rate Margin and Applicable Eurodollar Margin
there shall be included (to the extent not already included) in determining
Consolidated Net Income for any period the net income (or loss) of any Person,
business, property or asset acquired during such period pursuant to
Section 8.02(o) and not subsequently sold or otherwise disposed of by the
Borrower or one of its Subsidiaries during such period (each such Person,
business, property or asset acquired and not subsequently disposed of during
such period, an “Acquired Entity or Business”), in each case based on the actual
net income (or loss) of such Acquired Entity or Business for the entire period
(including the portion thereof occurring prior to such acquisition) and (y) for
purposes of calculating Consolidated Net Income for any period, Consolidated Net
Income shall be adjusted for factually supportable and identifiable pro forma
cost savings for such period determined in accordance with GAAP and concurred in
by the independent accountants of Holdings that are directly attributable to the
acquisition of an Acquired Entity or Business pursuant to a Permitted
Acquisition.

 

“Consolidated Rental Expense” shall mean for any period of determination, the
aggregate amount of cash rent incurred by Holdings and its Subsidiaries during
such period in respect of Real Property leased by Holdings and its Subsidiaries
as office space and/or to provide a site for operations of the business of
Holdings and its Subsidiaries, in each case to the extent deducted in
determining Consolidated Net Income.

 

“Contingent Obligations” shall mean as to any Person any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security for
such obligation, (b) to advance or supply funds (x) for the purchase or payment
of any such primary obligation or (y) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of such primary
obligation

 

61

--------------------------------------------------------------------------------


 

against loss in respect thereof; provided, however, that the term Contingent
Obligation shall not include endorsements of instruments for deposit or
collection or standard contractual indemnities entered into, in each case in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

 

“Continuing Directors” shall mean the directors of Holdings on the Effective
Date and each other director if such director’s nomination for the election to
the Board of Directors of Holdings is recommended by a majority of the then
Continuing Directors.

 

“Controlled Subsidiary” shall mean any entity that (i) the Borrower directly or
indirectly owns at least fifty-one percent (51%) of the outstanding and issued
voting equity interests, (ii) the Borrower has the power directly or indirectly
to elect at least a majority of the Board of Directors, or (iii) the Borrower
has the right at its election to acquire all of the voting equity interests of
such entity.

 

“Credit Documents” shall mean this Agreement, the Notes, the Guaranties and each
Security Document.

 

“Credit Event” shall mean the making of a Loan (other than a Revolving Loan made
pursuant to a Mandatory Borrowing) or the issuance of a Letter of Credit.

 

“Credit Party” shall mean Holdings, the Borrower and each Subsidiary Guarantor.

 

“Cumulative Consolidated Net Income Amount” shall mean, at any time for the
determination thereof, the sum of 50% of Consolidated Net Income (before any
non-cash impairment of an intangible asset in accordance with GAAP and the
amortization of or write-off of deferred financing costs to the extent otherwise
deducted in determining Consolidated Net Income), with any negative number being
subtracted at the rate of 50% of the amount by which it is negative, for each
fiscal quarter (taken as one accounting period) commencing on or after
October 1, 2001 and ending prior to such date of determination; as such amount
may be reduced as a result of any transaction consummated on the basis thereof
in the amount so expended in reliance thereon including any Dividends made in
reliance on Section 8.06(vi) under this Agreement and Section 8.06(vii) of the
Prior Credit Agreement.

 

“DDO” shall mean the Business Depot Ogden (formerly known as the Defense
Distribution Depot) that is a business park located in Ogden, Utah, previously
owned by the Department of Defense, but now owned by Ogden City and operated
and/or managed by Boyder BDO, LC on the Effective Date.

 

“DDO Lease” shall mean that certain Lease Agreement dated on or about
October 10, 2007 between Boyer BDO, L.C., as lessor, and the Borrower, as
lessee, as in effect on the Effective Date.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Bank” shall mean (a) a Bank that has defaulted on its obligation to
fund the Revolving Loans or its participation in the Swingline Loans and Letters
of Credit hereunder or make any other payment required hereby; (b) a Bank that
has had an involuntary proceeding commenced or an involuntary petition filed
seeking (i) liquidation, reorganization or other relief in respect of such Bank
or its parent or its or its parent’s debts, or of a substantial part of its or
its parent’s assets, under any federal,

 

62

--------------------------------------------------------------------------------


 

state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for such Bank or its parent or for
a substantial part of its or its parent’s assets, and, in any such case, such
proceeding or petition shall continue undismissed for a period of sixty (60) or
more days or an order or decree approving or ordering any of the foregoing shall
be entered; (c) a Bank that shall have or whose parent shall have
(i) voluntarily commenced any proceeding or filed any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consented to the institution of, or failed to contest in a timely and
appropriate manner, any proceeding or petition described in clause (b) of this
definition, (iii) applied for or consented to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for it or a
substantial part of its assets, (iv) filed an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) made a
general assignment for the benefit of creditors or (vi) taken any action for the
purpose of effecting any of the foregoing; or (d) a Bank that has notified the
Borrower or the Administrative Agent it does not intend to comply with its
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit.

 

“Designated Mortgaged Property” shall mean (a) the Real Property owned by the
Borrower and/or any of its Subsidiaries located at 2815 Industrial Drive, Ogden,
Weber County, Utah, and (b) the unimproved Real Property owned by the Borrower
and/or any of its Subsidiaries in Morgan County, Utah.

 

“Dividends” shall have the meaning provided in Section 8.06.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower which is not a
Foreign Subsidiary.

 

“Effective Date” means the date on which the conditions specified in
Section 5.01 are satisfied (or waived in accordance with Section 12.12).

 

“Eligible Transferee” shall mean and include a commercial bank, investment
company, financial institution or other “accredited investor” (as defined in
Regulation D of the Securities Act).

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any violation (or alleged violation) by Holdings or any of its Subsidiaries,
or any liability (or alleged liability) of Holdings or any of its Subsidiaries,
under any Environmental Law or any permit issued to Holdings or any of its
Subsidiaries under any such law (hereafter “Claims”), including (a) any and all
Claims by governmental or regulatory authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment.

 

“Environmental Law” shall mean any federal, state or local statute, law, rule,
regulation, ordinance, code, policy or rule of common law now or hereafter in
effect and in each case as amended, and any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment (for purposes of this definition (collectively, “Laws”)),
relating to the protection of the environment or Hazardous Materials or health
and safety to the extent health and safety issues arise under the Occupational
Safety and Health Act of 1970, as amended, or any such similar Laws.

 

63

--------------------------------------------------------------------------------


 

“Equity Proceeds Amount” shall mean, at any time for the determination thereof,
the amount of the Net Proceeds received by Holdings and/or its Subsidiaries
after the Effective Date from any issuance of capital stock (to the extent
permitted by Section 8.10(b)), as such amount may be reduced as a result of any
transaction consummated on the basis thereof in the amount so expended in
reliance thereon.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder. Section references to ERISA are to ERISA as in effect at the
date of this Agreement and any subsequent provisions of ERISA amendatory
thereof, supplemental thereto or substituted for ERISA.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with Holdings or any Subsidiary of Holdings would be deemed to be
a “single employer” within the meaning of Section 414(b), (c), (m) or (o) of the
Code.

 

“Eurodollar Loans” shall mean each Loan bearing interest at the rates provided
in Section 1.08(b).

 

“Eurodollar Rate” shall mean, with respect to each Interest Period for a
Eurodollar Loan, the rate appearing on Bloomberg page BBAM, pg. 1 (Official BBA
Libor Fixings) (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, as the rate
for Dollar deposits with a maturity comparable to such Interest Period. In the
event that any such rate is not available at such time for any reason, then the
“Eurodollar Rate” with respect to such Eurodollar Loans for such Interest Period
shall be the rate at which Dollar deposits of $10,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period.

 

“Event of Default” shall have the meaning provided in Section 9.

 

“Excluded Capital Expenditures” shall mean (a) Capital Expenditures made with
the insurance proceeds received by the Borrower or any of its Subsidiaries from
any Recovery Event so long as such Capital Expenditures are to replace or
restore any properties or assets in respect of which such proceeds were paid
within one year following the date of the receipt of such insurance proceeds and
(b) Capital Expenditures with Proceeds received by the Borrower or its
Subsidiaries from asset sales.

 

“Facing Fee” shall have the meaning provided in Section 3.01(c).

 

“Federal Funds Rate” shall mean for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 3.01.

 

64

--------------------------------------------------------------------------------


 

“Foreign Cash Equivalents” shall mean certificates of deposit or bankers
acceptances of any bank organized under the laws of Canada, Japan or any country
that is a member of the European Economic Community whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof, in each case with maturities of not
more than twelve months from the date of acquisition.

 

“Foreign Pension Plan” shall mean any plan, fund (including any superannuation
fund) or other similar program established or maintained outside the United
States of America by Holdings or any one or more of its Subsidiaries primarily
for the benefit of employees of Holdings or such Subsidiaries residing outside
the United States of America, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is
incorporated under the laws of any jurisdiction other than the United States of
America, any State thereof, or any territory thereof.  As of the Effective Date,
NutraSource International SRL and NutraSource Trading (Shanghai) Limited are the
only Foreign Subsidiaries.

 

“Foreign Subsidiary Working Capital Indebtedness” shall have the meaning
provided in Section 8.04(h).

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as promulgated by the American Institute of Certified Public
Accountants and its committees, as in effect from time to time; it being
understood and agreed that determinations in accordance with GAAP for purposes
of Section 8, including defined terms as used therein, are subject (to the
extent provided therein) to Section 10.03.

 

“Guaranteed Creditors” shall mean and include each of the Administrative Agent,
the Collateral Agent, the Banks and each Person (other than any Credit Party)
party to an Interest Rate Protection Agreement or Other Hedging Agreement to the
extent such party constitutes a Secured Creditor under the Security Documents.

 

“Guaranteed Obligations” shall mean (i) the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of the principal
and interest on each Note issued by the Borrower to each Bank, and Loans made,
under this Agreement and all reimbursement obligations and Unpaid Drawings with
respect to Letters of Credit, together with all the other obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due) and liabilities (including indemnities, fees
and interest thereon) of the Borrower to such Bank now existing or hereafter
incurred under, arising out of or in connection with this Agreement or any other
Credit Document and the due performance and compliance with all the terms,
conditions and agreements contained in the Credit Documents by the Borrower and
(ii) the full and prompt payment when due (whether by acceleration or otherwise)
of all obligations (including obligations which, but for the automatic stay
under Section 362(a) of the Bankruptcy Code, would become due) of the Borrower
owing under any such Interest Rate Protection Agreement or Other Hedging
Agreement entered into by the Borrower or any of its Subsidiaries with any Bank
or any affiliate thereof (even if such Bank subsequently ceases to be a Bank
under this Agreement for any reason) so long as such Bank or affiliate
participates in such Interest Rate Protection Agreement or Other Hedging
Agreement, and their subsequent assigns, if any, whether now in existence or
hereafter arising, and the due performance and compliance with all terms,
conditions and agreements contained therein.

 

“Guarantor” shall mean Holdings and each Subsidiary Guarantor.

 

65

--------------------------------------------------------------------------------


 

“Guaranty” shall mean and include each of the Holdings Guaranty and the
Subsidiary Guaranty.

 

“Hazardous Materials” shall mean (a) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect.

 

“Holdings” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Holdings Common Stock” shall have the meaning provided in Section 6.16.

 

“Holdings Guaranty” shall mean the guaranty of Holdings pursuant to Section 13.

 

“Indebtedness” of any Person shall mean without duplication (i) all indebtedness
of such Person for borrowed money, (ii) the deferred purchase price of assets or
services payable to the sellers thereof or any of such seller’s assignees which
in accordance with GAAP would be shown on the liability side of the balance
sheet of such Person but excluding deferred rent as determined in accordance
with GAAP, (iii) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all unpaid drafts drawn thereunder,
(iv) all Indebtedness of a second Person secured by any Lien on any property
owned by such first Person, whether or not such Indebtedness has been assumed,
(v) all Capitalized Lease Obligations of such Person, (vi) all obligations of
such Person to pay a specified purchase price for goods or services whether or
not delivered or accepted, i.e., take-or-pay and similar obligations, (vii) all
obligations under Interest Rate Protection Agreements and Other Hedging
Agreements and (viii) all Contingent Obligations of such Person, provided, that
Indebtedness shall not include trade payables and accrued expenses, in each case
arising in the ordinary course of business.

 

“Intellectual Property” means copyrights, know-how, patents, and trademarks,
whether foreign or domestic, registered or unregistered, any application for any
copyright, patent, or trademark, and any other interest in any copyright,
patent, or trademark.

 

“Intercompany Loan” shall have the meaning provided in Section 8.05(g).

 

“Intercompany Notes” shall mean promissory notes, in the form of Exhibit E,
evidencing Intercompany Loans.

 

“Interest Period”, with respect to any Eurodollar Loan, shall mean the interest
period applicable thereto, as determined pursuant to Section 1.09.

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement.

 

“Joint Venture” shall mean any Person (a) the equity interests of which are
owned by (i) the Borrower and/or a Subsidiary thereof and (ii) one or more
Persons other than the Borrower or any Affiliate of the Borrower, and (b) that
does not constitute a Subsidiary of the Borrower.

 

66

--------------------------------------------------------------------------------


 

“L/C Supportable Indebtedness” shall mean (i) Foreign Subsidiary Working Capital
Indebtedness, (ii) obligations of the Borrower or its Subsidiaries incurred in
the ordinary course of business with respect to insurance obligations and
workers’ compensation, surety bonds and other similar statutory obligations and
(iii) such other obligations of the Borrower or any of its Subsidiaries as are
reasonably acceptable to the respective Letter of Credit Issuer and otherwise
permitted to exist pursuant to the terms of this Agreement.

 

“Leasehold” of any Person shall mean all of the right, title and interest of
such Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Letter of Credit” shall have the meaning provided in Section 2.01(a).

 

“Letter of Credit Fee” shall have the meaning provided in Section 3.01(b).

 

“Letter of Credit Issuer” shall mean Rabobank, and any Bank which at the request
of the Borrower and with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld) agrees, in such Bank’s sole discretion, to
become a Letter of Credit Issuer for the purpose of issuing Letters of Credit
pursuant to Section 2.

 

“Letter of Credit Outstandings” shall mean, at any time, the sum of, without
duplication, (i) the aggregate Stated Amount of all outstanding Letters of
Credit and (ii) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit.

 

“Letter of Credit Request” shall have the meaning provided in Section 2.02(a).

 

“Leverage Ratio” shall mean, at any time, the ratio of Consolidated Debt at such
time to Consolidated EBITDA for the Test Period then last ended.

 

“Lien” shall mean any mortgage, deed of trust, pledge, security interest,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any similar
recording or notice statute, and any lease having substantially the same effect
as the foregoing).

 

“Loan” shall mean each and every Loan made by any Bank hereunder, including
Revolving Loans or Swingline Loans.

 

“Mandatory Borrowing” shall have the meaning provided in Section 1.01(c).

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Material Adverse Effect” shall mean a material adverse effect on the business,
properties, assets, liabilities, results of operations or financial condition of
the Borrower, Holdings and its Subsidiaries taken as a whole, or the Borrower
and its Subsidiaries taken as a whole.

 

“Maturity Date” shall mean December 15, 2015.

 

“Maximum Swingline Amount” shall mean $5,000,000.

 

“Minimum Borrowing Amount” shall mean (i) for Base Rate Loans (other than
Swingline Loans), $250,000; (ii) for Eurodollar Loans, $500,000; and (iii) for
Swingline Loans, $100,000.

 

67

--------------------------------------------------------------------------------


 

“Mortgage” shall mean, collectively, (a) that certain Deed of Trust, Security
Agreement, Assignment of Leases, Rents and Profits and Fixture Filings dated
January 28, 2002 made by Nutra, Inc. (successor in interest by merger to
Solaray, Inc.) and filed in the real property records of Weber County, Utah on
January 31, 2002; (b) that certain Deed of Trust, Security Agreement, Assignment
of Leases, Rents and Profits and Fixture Filings dated January 28, 2002 made by
the Borrower and filed in the real property records of Morgan County, Utah on
January 31, 2002; (c) the 2010 Mortgages, and (d) any other mortgage or deed of
trust executed by a Credit Party in favor of the Collateral Agent to secure the
Obligations.

 

“Mortgaged Properties” shall mean and include (i) all Real Properties owned by
Holdings and its Domestic Subsidiaries to the extent designated as such on Annex
III and (ii) each Real Property subjected to a mortgage in favor of the
Collateral Agent for the benefit of the Secured Creditors pursuant to
Section 7.11.

 

“NAIC” shall have the meaning provided in Section 1.10(c).

 

“Net Proceeds” shall mean, with respect to any asset sale or issuance of capital
stock, the Proceeds resulting therefrom net of (a) cash expenses of sale
(including brokerage fees, if any, transfer taxes and payment of principal,
premium and interest of Indebtedness other than the Loans required to be repaid
as a result of such issuance and underwriting discounts and commissions and
other costs associated therewith) and (b) incremental income taxes paid or
payable as a result thereof.

 

“Note” shall mean each Revolving Note and the Swingline Note.

 

“Notice of Borrowing” shall have the meaning provided in Section 1.03.

 

“Notice of Conversion” shall have the meaning provided in Section 1.06.

 

“Notice Office” shall mean the office of the Administrative Agent located at
245 Park Avenue, New York, New York 10167-0062 or such other office as the
Administrative Agent may designate to Holdings, the Borrower and the Banks from
time to time.

 

“Obligations” shall mean all amounts, direct or indirect, contingent or
absolute, of every type or description, and at any time existing, owing to the
Administrative Agent, the Collateral Agent or any Bank pursuant to the terms of
this Agreement or any other Credit Document.

 

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements or other similar agreements or arrangements designed to protect
against fluctuations in currency values.

 

“Participant” shall have the meaning provided in Section 2.04(a).

 

“Payment Office” shall mean the office of the Administrative Agent located at
245 Park Avenue, New York, New York 10167-0062 or such other office as the
Administrative Agent may designate to Holdings, the Borrower and the Banks from
time to time.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Percentage” shall mean at any time for each Bank, the percentage obtained by
dividing such Bank’s Revolving Loan Commitment at such time by the Total
Revolving Loan Commitment at such

 

68

--------------------------------------------------------------------------------


 

time; provided, that if the Total Revolving Loan Commitment has been terminated,
the Percentage of each Bank shall be determined by dividing such Bank’s
Revolving Loan Commitment immediately prior to such termination by the Total
Revolving Loan Commitment immediately prior to such termination.

 

“Permitted Acquisition” shall have the meaning provided in Section 8.02(o).

 

“Permitted Covenant” shall mean (i) any periodic reporting covenant, (ii) any
covenant restricting payments by Holdings with respect to any securities of
Holdings which are junior to the Permitted Holdings PIK Securities, (iii) any
covenant the default of which can only result in an increase in the amount of
any redemption price, repayment amount, dividend rate or interest rate, (iv) any
covenant the default of which gives rise only to rights or remedies which are
subject to subordination terms reasonably acceptable to the Administrative
Agent, (v) any covenant providing board observance rights with respect to
Holdings’ board of directors and (vi) any other covenant that does not adversely
affect the interests of the Banks (as reasonably determined by the
Administrative Agent).

 

“Permitted Encumbrances” shall mean (i) those liens, encumbrances and other
matters affecting title to any Mortgaged Property listed in the mortgage title
insurance policies in respect thereof and found, on the date of delivery of such
mortgage title insurance policies to the Administrative Agent in accordance with
the terms hereof, reasonably acceptable by the Administrative Agent, (ii) as to
any particular Mortgaged Property at any time, such easements, encroachments,
covenants, conditions, rights of way, minor defects, irregularities,
encumbrances or similar matters on title which do not materially impair such
Mortgaged Property for the purpose for which it is held by the mortgagor
thereof, or the lien held by the Collateral Agent, (iii) municipal building
codes, zoning ordinances and other land use laws which are not violated in any
material respect by the existing improvements and the present use made by the
mortgagor thereof of the Premises (as defined in the respective Mortgage),
(iv) general real estate taxes and assessments not yet delinquent or which are
being contested by appropriate proceedings in accordance with this Agreement or
the other Credit Documents, and (v) such other items with respect to Real
Property as the Administrative Agent may consent to (such consent not to be
unreasonably withheld).

 

“Permitted Holdings PIK Securities” shall mean any preferred stock or
subordinated promissory note of Holdings (or any security of Holdings that is
convertible or exchangeable into any preferred stock or subordinated promissory
note of Holdings), so long as the terms of any such preferred stock,
subordinated promissory note or security of Holdings (i) do not provide any
collateral security, (ii) do not provide any guaranty or other support by the
Borrower or any Subsidiaries of the Borrower, (iii) do not contain any mandatory
put, redemption, repayment, sinking find or other similar provision occurring
before December 15, 2016, (iv) do not require the cash payment of dividends or
interest before December 15, 2016, (v) do not contain any covenants other than
any Permitted Covenant, (vi) do not grant the holders thereof any voting rights
except for (x) voting rights required to be granted to such holders under
applicable law and (y) limited customary voting rights on fundamental matters
such as mergers, consolidations, sales of substantial assets, or liquidations
involving Holdings, and (vii) are otherwise reasonably satisfactory to the
Administrative Agent.

 

“Permitted Joint Ventures” shall mean any joint venture transaction to which
Holdings or any of its Subsidiaries becomes a party provided that such Permitted
Joint Venture is engaged in a business permitted under Section 8.01.

 

“Permitted Liens” shall have the meaning provided in Section 8.03.

 

“Permitted Subordinated Indebtedness” shall mean unsecured subordinated notes
(subordinate to all Obligations and all amounts owing pursuant to Interest Rate
Protection Agreements

 

69

--------------------------------------------------------------------------------


 

and Other Hedging Agreements on terms reasonably satisfactory to the
Administrative Agent) issued by Holdings or the Borrower so long as the terms of
any such subordinated notes (i) do not provide any collateral security, (ii) do
not provide any guaranty or other support from any Person other than the issuer
thereof, (iii) do not contain any mandatory put, redemption, repayment, sinking
find or other similar provision occurring before December 15, 2016, (iv) do not
contain any covenants other than periodic reporting requirements and other
covenants reasonably satisfactory to the Administrative Agent, (v) do not grant
the holders thereof any voting rights except for limited customary voting on
fundamental matters such as mergers, consolidations, sales of all or
substantially all of the assets of Holdings and its Subsidiaries, or
liquidations involving Holdings or the Borrower, and (vi) are otherwise
reasonably satisfactory to the Administrative Agent.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

 

“Plan” shall mean any multiemployer or single-employer plan as defined in
Section 4001 of ERISA, which is maintained or contributed to by (or to which
there is an obligation to contribute of) Holdings, any of its Subsidiaries or
any ERISA Affiliate and each such plan for the five calendar year period
immediately following the latest date on which Holdings, any of its Subsidiaries
or any ERISA Affiliate maintained, contributed to or had an obligation to
contribute to such plan.

 

“Pledge Agreement” shall mean (a) that certain Pledge Agreement dated as of
January 28, 2002 executed by Holdings, the Borrower and each Subsidiary
Guarantor and the Collateral Agent, as such Pledge Agreement was amended or
otherwise modified by that certain Master Joinder Agreement dated as of
February 25, 2010 executed by certain Subsidiaries of the Borrower, that certain
Joinder Agreement dated as of June 7, 2010 executed by OrderDog, Inc., that
certain Joinder Agreement dated as of April 16, 2010 executed by Honey
Gardens, Inc., that certain Joinder Agreement dated as of July 12, 2010 executed
by Beehive Organics, that certain Joinder Agreement dated as of July 16, 2010
executed by All One, Inc., that certain Joinder Agreement dated as of October 1,
2010 executed by Elephant Pharmacy, Inc., that certain Joinder Agreement dated
as of October 1, 2010 executed by Wellness Team, Inc., and that certain Joinder
Agreement dated as of November 8, 2010 executed by TRC Minerals, Inc., and
(b) each other pledge agreement executed to secure the Obligations.

 

“Pledged Securities” shall mean all the Pledged Securities as defined in the
Pledge Agreement.

 

“Prime Lending Rate” shall mean the rate which Rabobank announces from time to
time as its prime lending rate, the Prime Lending Rate to change when and as
such prime lending rate changes.  The Prime Lending Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer.  Rabobank may make commercial loans or other loans at rates of
interest at, above or below the Prime Lending Rate.

 

“Prior Credit Agreement” shall have the meaning provided in the Recitals.

 

“Proceeds” shall mean, with respect to any asset sale or issuance of capital
stock, the aggregate cash payments (including any cash received by way of
deferred payment pursuant to a note receivable issued in connection with such
asset sale or issuance, other than the portion of such deferred payment
constituting interest, but only as and when so received) received by Holdings
and/or any of its Subsidiaries from such asset sale or issuance.

 

“Projections” shall have the meaning provided in Section 5.01.

 

70

--------------------------------------------------------------------------------


 

“Publicly Traded” means, with respect to any security, that such security is
(a) listed on a domestic securities exchange, (b) quoted on NASDAQ, (c) traded
in the domestic over-the-counter market, which trades are reported by the
National Quotation Bureau, Incorporated or (d) would otherwise constitute Margin
Stock for purposes of Regulation U.

 

“Quarterly Payment Date” shall mean the last Business Day of each January,
April, July and October.

 

“Rabobank” shall mean Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch (sometimes known as Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank International” New York Branch), in
its individual capacity, and any successor thereto by merger, consolidation or
otherwise.

 

“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

 

“Recovery Event” shall mean the receipt by Holdings or any of its Subsidiaries
of any insurance or condemnation proceeds payable (i) by reason of any theft,
physical destruction or damage or any other similar event with respect to any
properties or assets of Holdings or any of its Subsidiaries, (ii) by reason any
condemnation, taking, seizing or similar event with respect to any properties or
assets of Holdings or any of its Subsidiaries and (iii) under any policy of
insurance required to be maintained under Section 7.03.

 

“Register” shall have the meaning provided in Section 7.12.

 

“Registration Agreement” shall mean the Amended and Restated Registration
Agreement, dated as of January 31, 1995, among Holdings and certain of its
Stockholders, as in effect on the Effective Date.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from to time in effect and any successor to all or any portion
thereof establishing margin requirements.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or any
portion thereof establishing margin requirements.

 

“Release” means disposing, discharging, injecting, spilling, pumping, leaking,
leaching, dumping, emitting, escaping, emptying, seeping, placing, pouring and
the like, into or upon any land or water or air, or otherwise entering into the
environment.

 

“Replaced Bank” shall have the meaning provided in Section 1.13.

 

71

--------------------------------------------------------------------------------


 

“Replacement Bank” shall have the meaning provided in Section 1.13.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan other than those events as to which the 30-day notice
period is waived under subsection .22, .23, .25, .27, or .28 of PBGC Regulation
Section 4043.

 

“Required Banks” shall mean Banks the sum of whose Revolving Loan Commitments
(or, if after the Total Revolving Loan Commitment has been terminated,
outstanding Revolving Loans and Percentages of outstanding Swingline Loans and
Letter of Credit Outstandings) constitute greater than 50% of the Total
Revolving Loan Commitment less the aggregate Revolving Loan Commitments of
Defaulting Banks (or, if after the Total Revolving Loan Commitment has been
terminated, the total outstanding Revolving Loans of Banks and the aggregate
Percentages of all Banks of the total outstanding Swingline Loans and Letter of
Credit Outstandings at such time); provided that at any time there are fewer
than three Banks holding Revolving Loan Commitments, or Revolving Loans after
the Total Revolving Loan Commitment has been terminated, at all such times
“Required Banks” shall mean 100% of such Banks.  If at the time of the
calculation of the Required Banks, one or more Defaulting Banks exists, the
Revolving Loan Commitments of each Defaulting Bank shall be excluded from both
the numerator and denominator of this calculation.

 

“Returns” shall have the meaning provided in Section 6.23.

 

“Revolving Loan” shall have the meaning provided in Section 1.01(a).

 

“Revolving Loan Commitment” shall mean, with respect to each Bank, the amount
set forth opposite such Bank’s name in Annex I as the same may be reduced from
time to time pursuant to Section 3.02, 3.03 and/or 9, increased from time to
time pursuant to Section 3.02(c), or otherwise modified pursuant to Section 1.13
and/or 12.04(b).

 

“Revolving Note” shall mean a promissory note substantially in the form of
Exhibit B-1 with blanks appropriately completed in conformity herewith.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Section 4.04(b)(ii) Certificate” shall have the meaning provided in
Section 4.04(b)(ii).

 

“Secured Creditors” shall have the meaning provided in the respective Security
Documents.

 

“Security Agreement” shall mean (a) that certain Security Agreement dated as of
January 28, 2002 executed by Holdings, the Borrower and each Subsidiary
Guarantor and the Collateral Agent as such Security Agreement was amended or
otherwise modified by that certain Master Joinder Agreement dated as of
February 25, 2010 executed by certain Subsidiaries of the Borrower, that certain
Joinder Agreement dated as of June 7, 2010 executed by OrderDog, Inc., that
certain Joinder Agreement dated as of April 16, 2010 executed by Honey
Gardens, Inc., that certain Joinder Agreement dated as of July 12, 2010 executed
by Beehive Organics, that certain Joinder Agreement dated as of July 16, 2010
executed by All One, Inc., that certain Joinder Agreement dated as of October 1,
2010 executed by Elephant Pharmacy, Inc., that certain Joinder Agreement dated
as of October 1, 2010 executed by Wellness Team, Inc., and that certain Joinder
Agreement dated as of November 8, 2010 executed by TRC Minerals, Inc., and
(b) each other security agreement executed to secure the Obligations.

 

“Security Documents” shall mean and include the Security Agreement, the Pledge
Agreement, each Mortgage, each Additional Security Document, if any and each
other document or

 

72

--------------------------------------------------------------------------------


 

instrument entered into pursuant to Sections 5.01, 7.11 and 7.13, if any, in
each case as and when executed and delivered in accordance with the terms of
this Agreement and as the same may be amended, modified or supplemented from
time to time in accordance with the terms thereof and hereof.

 

“Senior Officer” shall mean Chief Executive Officer, President, Chief Financial
Officer, Controller or Secretary or any other senior officer of Holdings or any
of its Subsidiaries with knowledge of, or responsibility for, the financial
affairs of such Person.

 

“Shareholder Subordinated Note” shall mean an unsecured junior subordinated note
issued by Holdings (and not guaranteed or supported in any way by the Borrower
or any of its Subsidiaries) in the form of Exhibit F, as the same may be
amended, modified or supplemented from time to time pursuant to the terms hereof
and thereof.

 

“Start Date” shall mean the first day of any Applicable Period.

 

“Stated Amount” of each Letter of Credit shall mean at any time the maximum
amount available to be drawn thereunder (regardless of whether any conditions
for drawing could then be met).

 

“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (ii) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries, has more than a 50% equity interest at the time.

 

“Subsidiary Guarantor” shall mean each Subsidiary of the Borrower (other than a
Foreign Subsidiary except to the extent otherwise provided in Section 7.13).

 

“Subsidiary Guaranty” shall mean (a) that certain Subsidiary Guaranty dated as
of January 28, 2010 executed by the Subsidiary Guarantor in favor of the
Administrative Agent, for the benefit of the Secured Creditors as such
Subsidiary Guaranty was amended or otherwise modified by that certain Master
Joinder Agreement dated as of February 25, 2010 executed by certain Subsidiaries
of the Borrower, that certain Joinder Agreement dated as of June 7, 2010
executed by OrderDog, Inc., that certain Joinder Agreement dated as of April 16,
2010 executed by Honey Gardens, Inc., that certain Joinder Agreement dated as of
July 12, 2010 executed by Beehive Organics, that certain Joinder Agreement dated
as of July 16, 2010 executed by All One, Inc., that certain Joinder Agreement
dated as of October 1, 2010 executed by Elephant Pharmacy, Inc., that certain
Joinder Agreement dated as of October 1, 2010 executed by Wellness Team, Inc.,
and that certain Joinder Agreement dated as of November 8, 2010 executed by TRC
Minerals, Inc., and (b) any other guaranty agreement executed to guarantee the
Obligations.

 

“Swingline Bank” shall mean Rabobank, in its individual capacity or any other
Bank which agrees in its sole discretion and with at least 15 days prior written
notice delivered to the Administrative Agent and the then existing Swingline
Bank to become the Swingline Bank hereunder.

 

“Swingline Expiry Date” shall mean the date which is five Business Days prior to
the Maturity Date.

 

“Swingline Loan” shall have the meaning provided in Section 1.01(b).

 

73

--------------------------------------------------------------------------------


 

“Swingline Note” shall mean a promissory note substantially in the form of
Exhibit B-2 with blanks appropriately completed in conformity herewith and each
amendment, restatement, or other modification of such promissory note.

 

“Taxes” shall have the meaning provided in Section 4.04.

 

“Test Date” shall mean, with respect to any Applicable Period, the last day of
the most recent fiscal quarter or fiscal year, as the case may be, ended
immediately prior to the Start Date with respect to such Applicable Period.

 

“Test Period” shall mean the four consecutive fiscal quarters of Holdings then
last ended.

 

“Total Revolving Loan Commitment” shall mean the sum of the Revolving Loan
Commitments of each of the Banks.

 

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, (i) the
Total Revolving Loan Commitment at such time less (ii) the sum of the aggregate
principal amount of all Revolving Loans and Swingline Loans at such time plus
the Letter of Credit Outstandings at such time.

 

“Transaction” shall mean, collectively, (i) the occurrence of Credit Events
hereunder on the Effective Date and (ii) the payment of fees and expenses in
connection with the foregoing.

 

“Type” shall mean any type of Loan determined with respect to the interest
option applicable thereto, i.e., a Base Rate Loan or a Eurodollar Loan.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the actuarial present value of the accumulated plan benefits under the Plan as
of the close of its most recent plan year exceeds the fair market value of the
assets allocable thereto, each determined in accordance with Statement of
Financial Accounting Standards No. 35, based upon the actuarial assumptions used
by the Plan’s actuary in the most recent annual valuation of the Plan.

 

“Unpaid Drawing” shall have the meaning provided in Section 2.03(a).

 

“Unutilized Revolving Loan Commitment” with respect to any Bank at any time
shall mean such Bank’s Revolving Loan Commitment at such time less the sum of
(x) the aggregate outstanding principal amount of all Revolving Loans made by
such Bank and (y) such Bank’s Percentage of the Letter of Credit Outstandings
and Swingline Loans at such time.

 

“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
of the United States of America.

 

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock (other than director’s qualifying shares and/or other
nominal amounts of shares required to be held other than by such Person under
applicable law) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person has a 100% equity interest at such
time.

 

74

--------------------------------------------------------------------------------


 

“Written”, “written” or “in writing” shall mean any form of written
communication or a communication by means of telex, facsimile device, telegraph
or cable.

 

10.02       Interpretation. All definitions contained in this Agreement are
equally applicable to the singular and plural forms of the terms defined.  The
words “hereof”, “herein”, and “hereunder” and words of similar import referring
to this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  Unless the
context requires otherwise (a) any definition of or reference to any agreement
or other documentation herein shall be construed as referring to such
documentation as from time to time modified (subject to any restrictions on such
modifications set forth herein) and (b) any reference herein to any Person shall
be construed to include such Person’s permitted successors and assigns.  Unless
otherwise specified, all Article and Section references pertain to this
Agreement.  Terms used herein that are defined in the UCC, unless otherwise
defined herein, shall have the meanings specified in the UCC.

 

10.03       Accounting Terms and Determinations.  Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Administrative Agent and the Banks hereunder
shall be prepared, in accordance with GAAP, on a basis consistent with those
used in the preparation of the September 30, 2010 financial statements referred
to in Section 6.10(b).  All calculations made for the purposes of determining
compliance with the provisions of this Agreement shall be made by application of
GAAP, on a basis consistent with those used in the preparation of the September
30, 2010 financial statements referred to in Section 6.10(b).  In the event any
changes in accounting principles required by GAAP or recommended by the
Borrower’s certified public accountants and implemented by the Borrower occur
(including any change in the treatment or characterization of leases that would
be considered operating leases as of the Effective Date) and such changes result
in a change in the method of the calculation of financial covenants, standards,
or terms under this Agreement, then the Borrower, the Administrative Agent, and
the Banks agree to enter into negotiations in order to amend such provisions of
this Agreement so as to equitably reflect such changes with the desired result
that the criteria for evaluating such covenants, standards, or terms shall be
the same after such changes as if such changes had not been made.  Until such
time as such an amendment shall have been executed and delivered by the
Administrative Agent, the Borrower, and the Banks, all financial covenants,
standards, and terms in this Agreement shall continue to be calculated or
construed as if such changes had not occurred.

 

SECTION 11.         The Administrative Agent.

 

11.01       Appointment. Each Bank hereby irrevocably designates and appoints
Rabobank as Administrative Agent (and reaffirms the appointment under the Prior
Credit Agreement) of such Bank (such term to include for purposes of this
Section 11, Rabobank acting as Collateral Agent) to act as specified herein and
in the other Credit Documents, and each such Bank hereby irrevocably authorizes
Rabobank as the Administrative Agent to take such action on its behalf under the
provisions of this Agreement and the other Credit Documents and to exercise such
powers and perform such duties as are expressly delegated to the Administrative
Agent by the terms of this Agreement and the other Credit Documents, together
with such other powers as are reasonably incidental thereto.  The Administrative
Agent agrees to act as such upon the express conditions contained in this
Section 11.  Notwithstanding any provision to the contrary elsewhere in this
Agreement or in any other Credit Document, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein or
in the other Credit Documents, or any fiduciary relationship with any Bank, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Administrative Agent.  The provisions of this Section 11 are solely for the
benefit of the Administrative Agent and the Banks, and neither Holdings nor any
of its Subsidiaries shall have any

 

75

--------------------------------------------------------------------------------


 

rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement, the Administrative
Agent shall act solely as agent of the Banks and the Administrative Agent does
not assume and shall not be deemed to have assumed any obligation or
relationship of agency or trust with or for Holdings or any of its Subsidiaries.

 

11.02       Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Credit Document by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care except to the extent
otherwise required by Section 11.03.

 

11.03       Exculpatory Provisions. Neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person in its capacity as Agent under or in connection with this
Agreement or the other Credit Documents (except for its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Banks for any recitals, statements, representations or warranties made by
Holdings, any of its Subsidiaries or any of their respective officers contained
in this Agreement or the other Credit Documents, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Credit Document or for any failure of Holdings or any of its Subsidiaries or any
of their respective officers to perform its obligations hereunder or
thereunder.  The Administrative Agent shall not be under any obligation to any
Bank to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or the other
Credit Documents, or to inspect the properties, books or records of Holdings or
any of its Subsidiaries.  The Administrative Agent shall not be responsible to
any Bank for the effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any other Credit Document or
for any representations, warranties, recitals or statements made herein or
therein or made in any written or oral statement or in any financial or other
statements, instruments, reports, certificates or any other documents in
connection herewith or therewith furnished or made by the Administrative Agent
to the Banks or by or on behalf of Holdings or any of its Subsidiaries to the
Administrative Agent or any Bank or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default
or Event of Default.

 

11.04       Reliance by Agent. The Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to Holdings or any of its
Subsidiaries), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Credit
Document unless it shall first receive such advice or concurrence of the
Required Banks as it deems appropriate or it shall first be indemnified to its
satisfaction by the Banks against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Banks (or all of the Banks, to the
extent required by this Agreement), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Banks.

 

11.05       Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent

 

76

--------------------------------------------------------------------------------


 

has actually received notice from a Bank, Holdings or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.”  In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Banks. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Banks; provided, that, unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Banks.

 

11.06       Non-Reliance on Agent and Other Banks.  Each Bank expressly
acknowledges that neither the Administrative Agent nor any of its respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
Holdings or any of its Subsidiaries, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Bank. Each Bank
represents to the Administrative Agent that it has, independently and without
reliance upon the Administrative Agent or any other Bank, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, assets, operations, property, financial
and other condition, prospects and creditworthiness of Holdings and its
Subsidiaries and made its own decision to make its Loans hereunder and enter
into this Agreement.  Each Bank also represents that it will, independently and
without reliance upon the Administrative Agent or any other Bank, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement, and to make such investigation as it
deems necessary to inform itself as to the business, assets, operations,
property, financial and other condition, prospects and creditworthiness of
Holdings and its Subsidiaries.  The Administrative Agent shall not have any duty
or responsibility to provide any Bank with any credit or other information
concerning the business, operations, assets, property, financial and other
condition, prospects or creditworthiness of Holdings or any of its Subsidiaries
which may come into the possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

 

11.07       Indemnification. The Banks agree to indemnify the Administrative
Agent in its capacity as such ratably according to their respective
“percentages” as used in determining the Required Banks at such time or, if the
Revolving Loan Commitments have terminated and all Loans have been repaid in
full, as determined immediately prior to such termination and repayment (with
such “percentages” to be determined as if there are no Defaulting Banks), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, reasonable expenses or disbursements of any
kind whatsoever which may at any time (including at any time following the
payment of the Obligations) be imposed on, incurred by or asserted against the
Administrative Agent in its capacity as such in any way relating to or arising
out of the Prior Credit Agreement, this Agreement or any other Credit Document,
or any documents contemplated by or referred to herein or the transactions
contemplated hereby or any action taken or omitted to be taken by the
Administrative Agent under or in connection with any of the foregoing, but only
to the extent that any of the foregoing is not paid by Holdings or any of its
Subsidiaries; provided, that no Bank shall be liable to the Administrative Agent
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting primarily from the gross negligence or willful misconduct of the
Administrative Agent.  If any indemnity furnished to the Administrative Agent
for any purpose shall, in the opinion of the Administrative Agent be
insufficient or become impaired (other than as a result of the gross negligence
or willful misconduct of the Administrative Agent), the Administrative Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished.  The
agreements in this Section 11.07 shall survive the payment of all Obligations.

 

77

--------------------------------------------------------------------------------


 

11.08       The Administrative Agent in its Individual Capacity.  The
Administrative Agent and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with Holdings and its Subsidiaries
as though the Administrative Agent were not the Administrative Agent hereunder.
With respect to the Loans made by it and all Obligations owing to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any Bank and may exercise the same as though it were not the Administrative
Agent and the terms “Bank” and “Banks” shall include the Administrative Agent in
its individual capacity.  The Administrative Agent and/or its affiliates may own
stock of Holdings or any Subsidiary of Holdings and may accept deposits from,
lend money to, and generally engage in any kind of banking, trust or other
business with Holdings or any Affiliate of Holdings as if it were not performing
the duties specified herein, and may accept fees and other consideration from
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Banks.

 

11.09       Holders.  The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent. Any request, authority or
consent of any Person or entity who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or endorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.

 

11.10       Resignation of the Administrative Agent; Successor Agent.  The
Administrative Agent may resign as the Administrative Agent upon 20 days’ notice
to the Banks and, unless a Default of the type referred to in Section 9.05 has
occurred and is continuing, to the Borrower.  Upon the resignation of the
Administrative Agent, the Required Banks shall appoint from among the Banks a
successor Agent which is a bank or a trust company for the Banks subject, to the
extent that no Event of Default has occurred and is then continuing, to prior
approval by the Borrower (such approval not to be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Agent” shall include such
successor agent effective upon its appointment, and the resigning Agent’s
rights, powers and duties as the Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former Agent or any
of the parties to this Agreement. If a successor Agent shall not have been so
appointed within such 20 day period after the date such notice of resignation
was given by the Administrative Agent, the Administrative Agent’s resignation
shall become effective and the Banks shall thereafter perform all duties of the
Administrative Agent hereunder and/or under any other Credit Documents until
such time, if any, as the Required Banks appoint a successor Agent as provided
above.  After the resignation of the Administrative Agent hereunder, the
provisions of this Section 11 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.

 

11.11       Syndication Agent, Arrangers, and Bookrunners.  Wells Fargo Bank,
National Association has been appointed Syndication Agent, Co-Arranger and
Co-Bookrunner and Rabobank has been appointed Co-Arranger and Co-Bookrunner.
Neither Rabobank or Wells Fargo Bank, National Association shall have any right,
power, obligations, liability responsibility or duty under this Agreement solely
as a result of such titles.

 

SECTION 12.         Miscellaneous.

 

12.01       Payment of Expenses, etc.   The Borrower hereby agrees to:  (i)
whether or not the transactions herein contemplated are consummated, pay all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including the reasonable fees and disbursements of Hunton & Williams LLP and
local counsel) in connection with the negotiation, preparation, execution and
delivery of the Credit

 

78

--------------------------------------------------------------------------------


 

Documents and the documents and instruments referred to therein and any
amendment, waiver or consent relating thereto and in connection with the
Administrative Agent’s syndication efforts with respect to this Agreement; (ii)
pay all reasonable out-of-pocket costs and expenses of the Administrative Agent
and each of the Banks in connection with the enforcement of the Credit Documents
and the documents and instruments referred to therein and, after an Event of
Default shall have occurred and be continuing, the protection of the rights of
the Administrative Agent and each of the Banks thereunder (including the
reasonable fees and disbursements of counsel (including in-house counsel) for
the Administrative Agent and for each of the Banks); (iii) pay and hold each of
the Banks harmless from and against any and all present and future stamp and
other similar taxes with respect to the foregoing matters and save each of the
Banks harmless from and against any and all liabilities with respect to or
resulting from any delay or omission (other than to the extent attributable to
such Bank) to pay such taxes; and (iv) indemnify the Administrative Agent, the
Collateral Agent and each Bank, its officers, directors, trustees, employees,
representatives and agents from and hold each of them harmless against any and
all losses, liabilities, claims, damages or expenses incurred by any of them as
a result of, or arising out of, or in any way related to, or by reason of, (a)
any investigation, litigation or other proceeding (whether or not the
Administrative Agent, the Collateral Agent or any Bank is a party thereto and
whether or not any such investigation, litigation or other proceeding is between
or among the Administrative Agent, the Collateral Agent, any Bank, any Credit
Party or any third Person or otherwise) related to the entering into and/or
performance of the Prior Credit Agreement, any Refinancing Document (as defined
in the Prior Credit Agreement), this Agreement or any other Credit Document or
the use of the proceeds of any Loans hereunder or the Transaction or the
consummation of any other transactions contemplated in any Credit Document (but
excluding any such losses, liabilities, claims, damages or expenses to the
extent incurred by reason of the bad faith, gross negligence or willful
misconduct of the Person to be indemnified), or (b) the actual or alleged
presence of Hazardous Materials in the air, surface water or groundwater or on
the surface or subsurface of any Real Property or any Environmental Claim, in
each case, including the reasonable fees and disbursements of counsel and
independent consultants incurred in connection with any such investigation,
litigation or other proceeding; provided that the Borrower shall not be required
to indemnify any such indemnified Person for any such losses, liabilities,
claims, damages or expenses to the extent arising from the bad faith, gross
negligence or willful misconduct of any such indemnified Person.

 

12.02       Right of Setoff, Collateral Matters.

 

(a)           In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, each Bank
is hereby authorized at any time or from time to time, without presentment,
demand, protest or other notice of any kind to Holdings or any of its
Subsidiaries or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special, other than deposits contained in (x) accounts maintained solely for the
purpose of payroll payments and (y) trust accounts maintained for the benefit of
third parties) and any other Indebtedness at any time held or owing by such Bank
(including by branches and agencies of such Bank wherever located) to or for the
credit or the account of Holdings or any of its Subsidiaries against and on
account of the Obligations of Holdings or any of its Subsidiaries to such Bank
under this Agreement or under any of the other Credit Documents, including all
interests in Obligations of Holdings or any of its Subsidiaries purchased by
such Bank pursuant to Section 12.06(b), and all other claims of any nature or
description arising out of or connected with this Agreement or any other Credit
Document, irrespective of whether or not such Bank shall have made any demand
hereunder and although said Obligations shall be contingent or unmatured.

 

79

--------------------------------------------------------------------------------


 

(b)           NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE
LOANS OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN
CALIFORNIA, NO BANK SHALL EXERCISE A RIGHT OF SETOFF, BANKER’S LIEN OR
COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY
PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY NOTE THAT IS NOT
TAKEN BY THE REQUIRED BANKS OR APPROVED IN WRITING BY THE REQUIRED BANKS IF SUCH
SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b,
580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE
CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE
VALIDITY, PRIORITY OR ENFORCEABILITY OF THE LIENS GRANTED TO THE COLLATERAL
AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND
OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY BANK OF ANY SUCH
RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE REQUIRED BANKS SHALL BE NULL AND
VOID. THIS SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE BANKS
HEREUNDER.

 

12.03       Notices.  Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telegraphic, telex, facsimile or other electronic communication) and mailed,
telecopied or delivered, if to any Credit Party or the Administrative Agent, at
the address specified for the Borrower or the Administrative Agent opposite its
signature below; if to any Bank, at the address specified for such Bank on Annex
II; or, at such other address as shall be designated by any party in a written
notice to the other parties hereto.  All such notices and communications shall
be mailed, telecopied or sent by overnight courier, and shall be effective when
received.

 

12.04       Benefit of Agreement.

 

(a)           This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the respective successors and assigns of the parties
hereto; provided, however, no Credit Party may assign or transfer any of its
rights, obligations or interest hereunder or under any other Credit Document
without the prior written consent of all of the Banks (and any assignment or
transfer by any Credit Party in violation of this Section 12.04 is void and
without effect); and, provided further, that no Bank may assign or transfer all
or any portion of its Revolving Loan Commitment and/or its outstanding Revolving
Loans except as provided in Section 12.04(b) and, provided further, that
although any Bank may grant participations in its rights hereunder in accordance
with this Section, such Bank shall remain a “Bank” for all purposes hereunder
and the participant shall not constitute a “Bank” hereunder and, provided
further, that no Bank shall grant any participation under which the participant
shall have rights to approve any amendment to or waiver of this Agreement or any
other Credit Document except to the extent such amendment or waiver would (i)
extend the final scheduled maturity of any Loan, Note or Letter of Credit
(unless such Letter of Credit is not extended beyond the Maturity Date) in which
such participant is participating, or reduce the rate or extend the time of
payment of interest or Fees thereon (except in connection with a waiver of
applicability of any post-default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Total Revolving Loan Commitment shall not constitute a change in the terms of
such participation, and that an increase in any Revolving Loan Commitment or
Loan shall be permitted without the consent of any participant if the
participant’s participation is not increased as a result thereof), (ii) consent
to the assignment or transfer by the

 

80

--------------------------------------------------------------------------------


 

Borrower of any of its rights and obligations under this Agreement or (iii)
release all or substantially all of the Collateral under all of the Security
Documents (except as expressly provided in the Credit Documents) supporting the
Loans hereunder in which such participant is participating.  In the case of any
such participation, the participant shall not have any rights under this
Agreement or any of the other Credit Documents (the participant’s rights against
such Bank in respect of such participation to be those set forth in the
agreement executed by such Bank in favor of the participant relating thereto)
and all amounts payable by the Borrower hereunder shall be determined as if such
Bank had not sold such participation.

 

(b)           Notwithstanding the foregoing, any Bank (or any Bank together with
one or more other Banks) may (x) assign all or a portion of its Revolving Loan
Commitment (and related outstanding Obligations hereunder) to its parent company
and/or any affiliate of such Bank which is at least 50% owned by such Bank or
its parent company or to one or more Banks or (y) assign all, or if less than
all, a portion equal to at least $2,500,000 in the aggregate for the assigning
Bank, of such Revolving Loan Commitments hereunder to one or more Eligible
Transferees, each of which assignees shall become a party to this Agreement as a
Bank by execution of an Assignment and Assumption Agreement, provided that (i)
at such time Annex I shall be deemed modified to reflect the Revolving Loan
Commitments of such new Bank and of the existing Banks, (ii) upon surrender of
the old Notes, new Notes will be issued, at the Borrower’s expense, to such new
Bank and to the assigning Bank, such new Notes to be in conformity with the
requirements of Section 1.05 (with appropriate modifications) to the extent
needed to reflect the revised Revolving Loan Commitments, (iii) the consent of
each of the Administrative Agent and, so long as no Event of Default exists and
is continuing, the Borrower shall be required in connection with any such
assignment pursuant to clause (y) of this Section 12.04(b) (which consents shall
not be unreasonably withheld or delayed) and (iv) the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Bank, the payment of a non-refundable assignment fee of $3,500 and, provided
further, that such transfer or assignment will not be effective until recorded
by the Administrative Agent on the Register pursuant to Section 7.12 hereof.  To
the extent of any assignment pursuant to this Section 12.04(b), the assigning
Bank shall be relieved of its obligations hereunder with respect to its assigned
commitments. At the time of each assignment pursuant to this Section 12.04(b) to
a Person which is not already a Bank hereunder and which is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) for Federal
income tax purposes, the respective assignee Bank shall provide to the Borrower
and the Administrative Agent the appropriate Internal Revenue Service Forms
(and, if applicable a Section 4.04(b)(ii) Certificate) described in Section
4.04(b).  To the extent that an assignment of all or any portion of a Bank’s
Revolving Loan Commitment and related outstanding Obligations pursuant to
Section 1.13 or this Section 12.04(b) would, at the time of such assignment,
result in increased costs under Section 1.10, 1.11, 2.05 or 4.04 from those
being charged by the respective assigning Bank prior to such assignment, then
the Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).

 

(c)           Nothing in this Agreement shall prevent or prohibit any Bank from
pledging its Loans and Notes hereunder to a Federal Reserve Bank in support of
borrowings made by such Bank from such Federal Reserve Bank.

 

12.05       No Waiver; Remedies Cumulative.  No failure or delay on the part of
the Administrative Agent or any Bank in exercising any right, power or privilege
hereunder or under any other Credit Document and no course of dealing between
any Credit Party and the Administrative Agent or any Bank shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege

 

81

--------------------------------------------------------------------------------


 

hereunder or under any other Credit Document preclude any other or further
exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder.  The rights and remedies herein expressly provided are
cumulative and not exclusive of any rights or remedies which the Administrative
Agent or any Bank would otherwise have.  No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the Administrative Agent or the Banks to any other or further action in any
circumstances without notice or demand.

 

12.06       Payments Pro Rata.

 

(a)           The Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of any Credit Party in respect of any Obligations
of such Credit Party, it shall, except as otherwise provided in this Agreement,
distribute such payment to the Banks (other than any Bank that has consented in
writing to waive its pro rata share of such payment) pro rata based upon their
respective shares, if any, of the Obligations with respect to which such payment
was received.

 

(b)           Each of the Banks agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise) which is applicable to the payment of the principal of, or interest
on, the Loans, Unpaid Drawings or Fees, of a sum which with respect to the
related sum or sums received by other Banks is in a greater proportion than the
total of such Obligation then owed and due to such Bank bears to the total of
such Obligation then owed and due to all of the Banks immediately prior to such
receipt, then such Bank receiving such excess payment shall purchase for cash
without recourse or warranty from the other Banks an interest in the Obligations
of the respective Credit Party to such Banks in such amount as shall result in a
proportional participation by all of the Banks in such amount; provided, that if
all or any portion of such excess amount is thereafter recovered from such Bank,
such purchase shall be rescinded and the purchase price restored to the extent
of such recovery, but without interest.

 

12.07       Calculations; Computations.

 

(a)           The financial statements to be furnished to the Banks pursuant
hereto shall be made and prepared in accordance with GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto or as
otherwise disclosed in writing by Holdings or the Borrower to the Banks).

 

(b)           All computations of interest and Fees hereunder shall be made on
the actual number of days elapsed over a year of (i) in the case of Eurodollar
Loans, 360 days and (ii) in the case of Base Rate Loans and Fees, 365 days (or
366 days during leap years).

 

12.08       Governing Law; Submission to Jurisdiction; Venue.

 

(a)           THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  Any legal
action or proceeding with respect to this Agreement or any other Credit Document
may be brought in the courts of the State of New York or of the United States
for the Southern District of New York, and, by execution and delivery of this
Agreement, each Credit Party hereby irrevocably accepts for itself and in
respect of its

 

82

--------------------------------------------------------------------------------


 

property, generally and unconditionally, the jurisdiction of the aforesaid
courts.  Each Credit Party hereby further irrevocably waives any claim that any
such courts lack jurisdiction over such Credit Party, and agrees not to plead or
claim, in any legal action or proceeding with respect to this Agreement or any
other Credit Document brought in any of the aforesaid courts, that any such
court lacks jurisdiction over such Credit Party.  Each Credit Party irrevocably
consents to the service of process in any such action or proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
such Credit Party, at its address for notices pursuant to Section 12.03, such
service to become effective 30 days after such mailing.  Each Credit Party
hereby irrevocably waives any objection to such service of process and further
irrevocably waives and agrees not to plead or claim in any action or proceeding
commenced hereunder or under any other Credit Document that service of process
was in any way invalid or ineffective.  Nothing herein shall affect the right of
the Administrative Agent, any Bank or the holder of any Note to serve process in
any other manner permitted by law or to commence legal proceedings or otherwise
proceed against any Credit Party in any other jurisdiction.

 

(b)           Each Credit Party hereby irrevocably waives any objection which it
may now or hereafter have to the laying of venue of any of the aforesaid actions
or proceedings arising out of or in connection with this Agreement or any other
Credit Document brought in the courts referred to in clause (a) above and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum.

 

12.09       Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts executed by all the parties hereto shall be lodged with Holdings,
the Borrower and the Administrative Agent. Delivery of an executed counterpart
of a signature page to this Agreement by telecopy or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

12.10       Entire Agreement; Amendment and Restatement.  This Agreement, the
Notes, and the other Credit Documents referred to herein embody the final,
entire agreement among the parties hereto and supersede any and all prior
commitments, agreements, representations, and understandings, whether written or
oral, relating to the subject matter hereof (including the Prior Credit
Agreement) and may not be contradicted or varied by evidence of prior,
contemporaneous, or subsequent oral agreements or discussions of the parties
hereto.  This Agreement amends and restates in its entirety the Prior Credit
Agreement.  The execution of this Agreement and the other Credit Documents
executed in connection herewith does not extinguish the indebtedness outstanding
in connection with the Prior Credit Agreement nor does it constitute a novation
with respect to such Indebtedness.  The Borrower, Holdings, the Administrative
Agent and the Banks ratify and confirm each of the Credit Documents entered into
prior to the Effective Date and agree that such Credit Documents continue to be
legal, valid, binding and enforceable in accordance with their respective terms.
However, for all matters arising prior to the effective date of this Agreement
(including the accrual and payment of interest and fees, and matters relating to
indemnification and compliance with financial covenants), the terms of the Prior
Credit Agreement (as unmodified by this Agreement) shall control and are hereby
ratified and confirmed. Each of the Borrower and Holdings represents and
warrants that as of the Effective Date there are no claims or offsets against or
rights of recoupment with respect to or defenses or counterclaims to its
obligations under the Prior Credit Agreement or any of the other Credit
Documents. TO INDUCE THE BANKS AND THE ADMINISTRATIVE AGENT TO ENTER INTO THIS
AGREEMENT, BORROWER AND HOLDINGS EACH WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS,
RIGHTS OF RECOUPMENT, DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN,

 

83

--------------------------------------------------------------------------------


 

ARISING PRIOR TO THE EFFECTIVE DATE AND RELATING TO THE PRIOR CREDIT AGREEMENT,
THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
Without limiting the generality of the foregoing and notwithstanding any Credit
Document to the contrary, the Borrower, Holdings, the Administrative Agent, the
Collateral Agent, the Letter of Credit Issuer and the Banks agree and
acknowledge that: (a) any reference in any Credit Document (other than this
Agreement) to the Prior Credit Agreement shall be deemed to mean a reference to
this Agreement, (b) the term “Notes” as used in any Security Document shall mean
the Notes executed in connection with this Agreement, and (c) the terms “Loans”
and “Revolving Loans” as used in any Security Document shall mean the Revolving
Loans under this Agreement.

 

12.11       Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

12.12       Amendment or Waiver; etc.

 

(a)           Neither this Agreement nor any other Credit Document nor any terms
hereof or thereof may be changed, waived, discharged or terminated unless such
change, waiver, discharge or termination is in writing signed by the respective
Credit Parties party thereto and the Required Banks, provided that no such
change, waiver, discharge or termination shall, without the consent of each Bank
(other than a Defaulting Bank) (with Obligations being directly affected in the
case of following clause (i)), (i) extend the final scheduled maturity of any
Loan or Note or extend the stated maturity of any Letter of Credit beyond the
Maturity Date, or reduce the rate or extend the time of payment of interest or
Fees thereon, or reduce the principal amount thereof (it being understood that
any amendment or modification to the financial definitions in this Agreement
shall not constitute a reduction in any rate of interest or fees for the
purposes of this clause (i)), (ii) release all or substantially all of the
Collateral (except as expressly provided in the Security Documents) under all
the Security Documents, (iii) amend, modify or waive any provision of this
Section 12.12, (iv) reduce the percentage specified in the definition of
Required Banks (it being understood that, with the consent of the Required
Banks, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Banks on substantially the same
basis as the Revolving Loan Commitments are included on the Effective Date) or
(v) consent to the assignment or transfer by any Credit Party any of its rights
and obligations under this Agreement; provided further, that no such change,
waiver, discharge or termination shall (1) increase the Revolving Loan
Commitment of any Bank over the amount thereof then in effect without the
consent of such Bank (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the Total Revolving Loan Commitment shall not constitute an
increase of the Revolving Loan Commitment of any Bank, and that an increase in
the available portion of any Revolving Loan Commitment of any Bank shall not
constitute an increase in the Revolving Loan Commitment of such Bank), (2)
without the consent of Rabobank and each other Letter of Credit Issuer, amend,
modify or waive any provision of Section 2 or alter its rights or obligations
with respect to Letters of Credit, (3) without the consent of the Swingline
Bank, alter its rights or obligations with respect to Swingline Loans, (4)
without the consent of the Administrative Agent, amend, modify or waive any
provision of Section 11 as same applies to the Administrative Agent or any other
provision as same relates to the rights or obligations of the Administrative
Agent or (5) without the consent of the Collateral Agent, amend, modify or waive
any provision relating to the rights or obligations of the Collateral Agent.

 

(b)           If, in connection with any proposed change, waiver, discharge or
termination to any of the provisions of this Agreement as contemplated by clause
(a)(i) through (v), inclusive, of

 

84

--------------------------------------------------------------------------------


 

the first proviso to Section 12.12(a), the consent of the Required Banks is
obtained but the consent of one or more of such other Banks whose consent is
required is not obtained, then the Borrower shall have the right, so long as all
non-consenting banks whose individual consent is required are treated as
described in either clause (A) or (B) below, to either (A) replace each such
non-consenting Bank or Banks with one or more Replacement Banks pursuant to
Section 1.13 so long as at the time of such replacement, each such Replacement
Bank consents to the proposed change, waiver, discharge or termination or (B)
terminate such non-consenting Bank’s Revolving Loan Commitments and repay in
full its outstanding Revolving Loans, in accordance with Sections 3.02(b) and/or
4.01(b), provided that, unless the Revolving Loan Commitments terminated and
Revolving Loans repaid pursuant to preceding clause (B) are immediately replaced
in full at such time through the addition of new Banks or the increase of the
Revolving Loan Commitments and/or outstanding Revolving Loans of existing Banks
(who in each case must specifically consent thereto), then in the case of any
action pursuant to preceding clause (B) the Required Banks (determined before
giving effect to the proposed action) shall specifically consent thereto,
provided further, that the Borrower shall not have the right to replace a Bank
solely as a result of the exercise of such Bank’s rights (and the withholding of
any required consent by such Bank) pursuant to the second proviso to Section
12.12(a).

 

12.13       Survival.  All indemnities set forth herein including in Section
1.10, 1.11, 2.05, 4.04, 11.07 or 12.01, shall survive the execution and delivery
of this Agreement and the making and repayment of the Loans.

 

12.14       Domicile of Loans. Each Bank may transfer and carry its Loans at, to
or for the account of any branch office, subsidiary or affiliate of such Bank;
provided, that the Borrower shall not be responsible for costs arising under
Section 1.10, 1.11, 2.05 or 4.04 resulting from any such transfer (other than a
transfer pursuant to Section 1.12) to the extent such costs would not otherwise
be applicable to such Bank in the absence of such transfer.

 

12.15       Confidentiality.

 

(a)           Each of the Banks agrees that it will use its best efforts not to
disclose without the prior consent of the Borrower (other than to its employees,
auditors, counsel or other professional advisors, to affiliates or to another
Bank if the Bank or such Bank’s holding or parent company in its sole discretion
determines that any such party should have access to such information) any
information with respect to Holdings, the Borrower or any of its Subsidiaries
which is furnished pursuant to this Agreement; provided, that any Bank may
disclose any such information (a) as has become generally available to the
public or has become available to such Bank on a non-confidential basis, (b) as
may be required or appropriate in any report, statement or testimony submitted
to any municipal, state or Federal regulatory body having or claiming to have
jurisdiction over such Bank or to the Federal Reserve Board, the Federal Deposit
Insurance Corporation, the NAIC or similar organizations (whether in the United
States or elsewhere) or their successors, (c) as may be required or appropriate
in response to any summons or subpoena or in connection with any litigation, (d)
in order to comply with any law, order, regulation or ruling applicable to such
Bank, and (e) to any prospective transferee in connection with any contemplated
transfer of any of the Notes or any interest therein by such Bank; provided,
that such prospective transferee agrees to be bound by the provisions of this
Section 12.15 to the same extent as such Bank.

 

(b)           Each of Holdings and the Borrower hereby acknowledges and agrees
that each Bank may share with any of its affiliates any information related to
Holdings or any of its Subsidiaries (including any nonpublic customer
information regarding the creditworthiness of

 

85

--------------------------------------------------------------------------------


 

Holdings and its Subsidiaries, provided that such Persons shall be subject to
the provisions of this Section 12.15 to the same extent as such Bank).

 

12.16       Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

12.17       Independence of Covenants.  All covenants under the Credit Documents
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or be otherwise within the limitations of, another covenant
shall not avoid the occurrence of a Default or Event of Default in accordance
with the applicable provision if such action is taken or such condition exists.

 

12.18       USA PATRIOT Act. Each Bank that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Credit Party that pursuant to the
requirements of the Act, such Bank is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Bank to identify each Credit Party in accordance with the Act.

 

SECTION 13.         Holdings Guaranty.

 

13.01       The Guaranty.  In order to induce the Banks to enter into this
Agreement and to extend credit hereunder and in recognition of the direct
benefits to be received by Holdings from the proceeds of the Loans and the
issuance of the Letters of Credit, Holdings hereby agrees with the Banks as
follows:  Holdings hereby unconditionally and irrevocably guarantees as primary
obligor and not merely as surety the full and prompt payment when due, whether
upon maturity, acceleration or otherwise, of any and all of the Guaranteed
Obligations of the Borrower to the Guaranteed Creditors.  If any or all of the
Guaranteed Obligations of the Borrower to the Guaranteed Creditors becomes due
and payable hereunder, Holdings unconditionally promises to pay such
indebtedness to the Administrative Agent and/or the Banks, or order, on demand,
together with any and all expenses which may be incurred by the Administrative
Agent or the Banks in collecting any of the Guaranteed Obligations.  If claim is
ever made upon any Guaranteed Creditor for repayment or recovery of any amount
or amounts received in payment or on account of any of the Guaranteed
Obligations and any of the aforesaid payees repays all or part of said amount by
reason of (i) any judgment, decree or order of any court or administrative body
having jurisdiction over such payee or any of its property or (ii) any
settlement or compromise of any such claim effected by such payee with any such
claimant (including the Borrower), then and in such event Holdings agrees that
any such judgment, decree, order, settlement or compromise shall be binding upon
Holdings, notwithstanding any revocation of this Guaranty other instrument
evidencing any liability of the Borrower, and Holdings shall be and remain
liable to the aforesaid payees hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by any
such payee.

 

13.02       Bankruptcy. Additionally, Holdings unconditionally and irrevocably
guarantees the payment of any and all of the Guaranteed Obligations of the
Borrower to the Guaranteed Creditors whether or not due or payable by Borrower
upon the occurrence of any of the events specified in Section 9.05, and
unconditionally promises to pay such indebtedness to the Guaranteed Creditors,
or order, on demand, in lawful money of the United States.

 

86

--------------------------------------------------------------------------------


 

13.03       Nature of Liability. The liability of Holdings hereunder is
exclusive and independent of any security for or other guaranty of the
Guaranteed Obligations of the Borrower whether executed by Holdings, any other
guarantor or by any other party, and the liability of Holdings hereunder is not
affected or impaired by (a) any direction as to application of payment by the
Borrower or by any other party, or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Guaranteed Obligations of the Borrower, or (c) any payment on or in reduction of
any such other guaranty or undertaking, or (d) any dissolution, termination or
increase, decrease or change in personnel by the Borrower, or (e) any payment
made to any Guaranteed Creditor on the Guaranteed Obligations which any such
Guaranteed Creditor repays to the Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and Holdings waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding.

 

13.04       Independent Obligation. The obligations of Holdings hereunder are
independent of the obligations of any other guarantor, any other party or the
Borrower, and a separate action or actions may be brought and prosecuted against
Holdings whether or not action is brought against any other guarantor, any other
party or the Borrower and whether or not any other guarantor, any other party or
the Borrower be joined in any such action or actions.  Holdings waives, to the
full extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof.  Any payment by
the Borrower or other circumstance which operates to toll any statute of
limitations as to the Borrower shall operate to toll the statute of limitations
as to any Guarantor.

 

13.05       Authorization. Holdings authorizes the Guaranteed Creditors without
notice or demand (except as shall be required by applicable statute and cannot
be waived), and without affecting or impairing its liability hereunder, from
time to time to:

 

(a)           change the manner, place or terms of payment of, and/or change or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including any increase or decrease in the rate of
interest thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the Guaranty herein made shall apply to the
Guaranteed Obligations as so changed, extended, renewed or altered;

 

(b)           take and hold security for the payment of the Guaranteed
Obligations and sell, exchange, release, surrender, realize upon or otherwise
deal with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;

 

(c)           exercise or refrain from exercising any rights against the
Borrower or others or otherwise act or refrain from acting;

 

(d)           release or substitute any one or more endorsers, guarantors, the
Borrower or other obligors;

 

(e)           settle or compromise any of the Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of the Borrower to its creditors other than the Guaranteed Creditors;

 

87

--------------------------------------------------------------------------------


 

(f)            apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower to the Guaranteed Creditors regardless
of what liability or liabilities of Holdings or the Borrower remain unpaid;

 

(g)           consent to or waive any breach of, or any act, omission or default
under, this Agreement or any of the instruments or agreements referred to
herein, or otherwise amend, modify or supplement this Agreement or any of such
other instruments or agreements; and/or

 

(h)           take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of
Holdings from its liabilities under this Guaranty.

 

13.06       Reliance.  It is not necessary for any Guaranteed Creditor to
inquire into the capacity or powers of the Borrower or the officers, directors,
partners or agents acting or purporting to act on their behalf, and any
Guaranteed Obligations made or created in reliance upon the professed exercise
of such powers shall be guaranteed hereunder.

 

13.07       Subordination. Any of the indebtedness of the Borrower now or
hereafter owing to Holdings is hereby subordinated to the Guaranteed Obligations
of the Borrower owing to the Guaranteed Creditors; and if the Administrative
Agent so requests at a time when an Event of Default exists, all such
indebtedness of the Borrower to Holdings shall be collected, enforced and
received by Holdings for the benefit of the Guaranteed Creditors and be paid
over to the Administrative Agent on behalf of the Guaranteed Creditors on
account of the Borrower to the Guaranteed Creditors, but without affecting or
impairing in any manner the liability of Holdings under the other provisions of
this Guaranty.  Prior to the transfer by Holdings of any note or negotiable
instrument evidencing any of the indebtedness relating to the Guaranteed
Obligations of the Borrower to Holdings, Holdings shall mark such note or
negotiable instrument with a legend that the same is subject to this
subordination.  Without limiting the generality of the foregoing, Holdings
hereby agrees with the Guaranteed Creditors that it will not exercise any right
of subrogation which it may at any time otherwise have as a result of this
Guaranty (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise) until all Guaranteed Obligations have been irrevocably paid in full
in cash.

 

13.08       Waiver.

 

(a)           Holdings waives any right (except as shall be required by
applicable statute and cannot be waived) to require any Guaranteed Creditor to
(i) proceed against the Borrower, any other guarantor or any other party,
(ii) proceed against or exhaust any security held from the Borrower, any other
guarantor or any other party or (iii) pursue any other remedy in any Guaranteed
Creditor’s power whatsoever.  Holdings waives any defense based on or arising
out of any defense of the Borrower, any other guarantor or any other party,
other than payment in full of the Guaranteed Obligations, based on or arising
out of the disability of the Borrower, any other guarantor or any other party,
or the validity, legality or unenforceability of the Guaranteed Obligations or
any part thereof from any cause, or the cessation from any cause of the
liability of the Borrower other than payment in full of the Guaranteed
Obligations.  The Guaranteed Creditors may, at their election, foreclose on any
security held by the Administrative Agent, the Collateral Agent or any other
Guaranteed Creditor by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Guaranteed Creditors may have against the Borrower or any other party, or any
security, without affecting or impairing in any way the liability of Holdings
hereunder except to the extent the Guaranteed Obligations have been paid.
Holdings waives any defense arising out of any such election by the Guaranteed

 

88

--------------------------------------------------------------------------------


 

Creditors, even though such election operates to impair or extinguish any right
of reimbursement or subrogation or other right or remedy of Holdings against the
Borrower or any other party or any security.

 

(b)           Holdings waives all presentments, demands for performance,
protests and notices, including without limitation notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional
Guaranteed Obligations.  Holdings assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which Holdings assumes
and incurs hereunder, and agrees that the Administrative Agent and the Banks
shall have no duty to advise Holdings of information known to them regarding
such circumstances or risks.

 

(c)           Holdings hereby acknowledges and affirms that it understands that
to the extent the Guaranteed Obligations are secured by real property located in
the State of California, Holdings shall be liable for the full amount of its
liability hereunder notwithstanding foreclosure on such real property by trustee
sale or any other reason impairing Holdings’ or any secured creditor’s right to
proceed against the Borrower or any other guarantor of the Guaranteed
Obligations.

 

(d)           Holdings hereby waives, to the fullest extent permitted by
applicable law, all rights and benefits under Sections 580a, 580b, 580d and 726
of the California Code of Civil Procedure.  Holdings hereby further waives, to
the fullest extent permitted by applicable law, without limiting the generality
of the foregoing or any other provision hereof, all rights and benefits which
might otherwise be available to Holdings under Sections 2787 through 2855,
inclusive, 2899 and 3433 of the California Civil Code.

 

(e)           Holdings further understands, is aware and hereby acknowledges
that if the Guaranteed Creditors elect to nonjudicially foreclose on any real
property security located in the State of California any right of subrogation of
Holdings against any Credit Party may be impaired or extinguished and that as a
result of such impairment or extinguishment of subrogation rights, Holdings may
have a defense to a deficiency judgment arising out of the operation of
Section 580d of the California Code of Civil Procedure and related principles of
estoppel.  Holdings waives all rights and defenses arising out of an election of
remedies by the Guaranteed Creditors, even though that election of remedies,
such as a nonjudicial foreclosure with respect to security for a Guaranteed
Obligation, has destroyed the guarantor’s rights of subrogation and
reimbursement against the principal by the operation of Section 580d of the Code
of Civil Procedure or otherwise.

 

13.09       Nature of Liability. It is the desire and intent of Holdings and the
Guaranteed Creditors that this Guaranty shall be enforced against Holdings to
the fullest extent permissible under the laws and public policies applied in
each jurisdiction in which enforcement is sought.  If, however, and to the
extent that, the obligations of Holdings under this Guaranty shall be
adjudicated to be invalid or unenforceable for any reason (including because of
any applicable state or federal law relating to fraudulent conveyances or
transfers), then the amount of the Guaranteed Obligations of Holdings shall be
deemed to be reduced and Holdings shall pay the maximum amount of the Guaranteed
Obligations which would be permissible under applicable law.

 

89

--------------------------------------------------------------------------------


 

13.10       Amendment and Restatement of Prior Guaranty.  In furtherance of
Section 12.10, the guarantee of the Guaranteed Obligations by Holdings set forth
in this Section 13 amends and restates in its entirety the guarantee by Holdings
set forth in Section 13 of the Prior Credit Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

 

Address:

 

NUTRACEUTICAL INTERNATIONAL

1400 Kearns Boulevard

 

CORPORATION

2nd Floor

 

 

Park City, Utah 84060

 

By:

/s/ Frank W. Gay II

Attention: Chief Executive Officer

 

 

Frank W. Gay II

Telephone: (435) 655-6000

 

 

Chairman and Chief Executive Officer

Telecopier: (435) 655-6080

 

 

 

 

 

1400 Kearns Boulevard

 

NUTRACEUTICAL CORPORATION

2nd Floor

 

 

Park City, Utah 84060

 

 

Attention: Chief Executive Officer

 

By:

/s/ Frank W. Gay II

Telephone: (435) 655-6000

 

 

Frank W. Gay II

Telecopier: (435) 655-608

 

 

Chairman and Chief Executive Officer

 

 

 

Four Embarcadero Center

 

COÖPERATIEVE CENTRALE

Suite 600

 

RAIFFEISEN-BOERENLEENBANK B.A.,

San Francisco, CA 94111

 

“RABOBANK NEDERLAND”,

Attention: Suzanne Baird

 

NEW YORK BRANCH, individually as a Bank

Telephone: (415) 782-7819

 

and as Administrative Agent

Telecopier: (415) 986-8349

 

 

 

 

By:

/s/ Naoko Kojima

 

 

 

Naoko Kojima, Executive Director

 

 

 

 

 

 

By:

/s/ Andrew Sherman

 

 

 

Andrew Sherman, Executive Director

 

90

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Bank

 

 

 

 

 

 

By:

/s/ Troy S. Akagi

 

 

 

Troy S. Akagi, Senior Vice President

 

91

--------------------------------------------------------------------------------


 

Index to Annexes and Exhibits

 

Annex I

—

List of Banks

Annex II

—

Bank Addresses

Annex III

—

Owned and Leased Properties

Annex IV

—

Subsidiaries

Annex V

—

Insurance Summary

Annex VI

—

[Intentionally Omitted]

Annex VII

—

Existing Liens

Annex VIII

—

Capitalization

Annex IX

—

Investments

 

 

 

EXHIBIT A-1

—

Form of Notice of Borrowing

EXHIBIT A-2

—

Form of Letter of Credit Request

EXHIBIT B-1

—

Form of Revolving Note

EXHIBIT B-2

—

Form of Swingline Note

EXHIBIT C

—

Form of Officers’ Certificate

EXHIBIT D

—

Form of Assignment and Assumption Agreement

EXHIBIT E

—

Form of Intercompany Notes

EXHIBIT F

—

Form of Shareholder Subordinated Note

EXHIBIT G

—

Form of Borrower Subordinated Note

 

--------------------------------------------------------------------------------